 



Exhibit 10.1
CREDIT AGREEMENT
among
RCN CORPORATION,
VARIOUS LENDERS
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT
 
Dated as of May 25, 2007
 
DEUTSCHE BANK SECURITIES INC.,
as SOLE LEAD ARRANGER,
DEUTSCHE BANK SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as JOINT BOOK RUNNING MANAGERS
CITICORP USA, INC., as Syndication Agent
and
SOCIETE GENERALE, as Documentation Agent

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of May 25, 2007, among RCN CORPORATION, a
Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent. All
capitalized terms used herein and defined in Section 11 are used herein as
therein defined.
W I T N E S S E T H:
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Lenders are willing to make available to the Borrower the respective
credit facilities provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit.
          1.01 The Commitments. (a) Subject to and upon the terms and conditions
set forth herein, each Lender with an Initial Term Loan Commitment severally
agrees to make a term loan or term loans (each an “Initial Term Loan” and
collectively the “Initial Term Loans”) to the Borrower in an amount not more
than such Lender’s Initial Term Loan Commitment, which Initial Term Loans
(i) shall be incurred pursuant to a single drawing on the Initial Borrowing
Date, (ii) shall be denominated in Dollars, and (iii) except as hereinafter
provided, shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans, provided that
(A) except as otherwise specifically provided in Section 1.10(b), all Initial
Term Loans comprising the same Borrowing shall at all times be of the same Type,
and (B) unless either the Administrative Agent otherwise agrees in its sole
discretion or has determined that the Syndication Date has occurred (at which
time this clause (B) shall no longer be applicable), prior to the 90th day
following the Initial Borrowing Date, Initial Term Loans may only be incurred
and maintained as, and/or converted into, Eurodollar Loans so long as all such
outstanding Eurodollar Loans are subject to an Interest Period of one month
which begins on the same day, with the first such Interest Period to begin no
sooner than three Business Days (nor later than five Business Days) after the
Initial Borrowing Date, and (iv) shall be made by each such Lender in that
aggregate principal amount which does not exceed the Initial Term Loan
Commitment of such Lender on the Initial Borrowing Date. Once repaid or prepaid,
Initial Term Loans may not be reborrowed.
          (b) Subject to and upon the terms and conditions set forth herein,
each Lender with a Revolving Loan Commitment severally agrees to make, at any
time and from time to time on or after the Initial Borrowing Date and prior to
the Revolving Loan Maturity Date, a revolving loan or revolving loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower,
which Revolving Loans (i) shall be denominated in Dollars, (ii) shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that (A) except as otherwise
specifically provided in Section 1.10(b), all Revolving Loans comprising the
same Borrowing shall at all times be of the same Type, and (B) unless either the
Administrative Agent otherwise agrees in its sole discretion or has determined
that the Syndication Date has occurred (at which time this clause (B) shall no
longer be applicable), prior to the 90th day following the Initial Borrowing
Date, Revolving

-1-



--------------------------------------------------------------------------------



 



Loans may only be incurred and maintained as, and/or converted into, Eurodollar
Loans so long as all such outstanding Eurodollar Loans are subject to an
Interest Period of one month which begins on the same day, (iii) may be repaid
and reborrowed in accordance with the provisions hereof, and (iv) shall not
exceed for any such Lender at any time outstanding that aggregate principal
amount which, when added to the product of (x) such Lender’s RL Percentage and
(y) the sum of (I) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) at such time and (II) the aggregate principal amount of all Swingline
Loans (exclusive of Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) then outstanding, equals the Revolving Loan Commitment of such Lender at
such time.
          (c) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each, a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed in aggregate principal amount at any time outstanding,
when combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings at
such time, an amount equal to the Total Revolving Loan Commitment at such time,
and (v) shall not exceed in aggregate principal amount at any time outstanding
the Maximum Swingline Amount. Notwithstanding anything to the contrary contained
in this Section 1.01(c), (i) the Swingline Lender shall not be obligated to make
any Swingline Loans at a time when a Lender Default exists with respect to an RL
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swingline
Loans, including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ RL Percentage of the outstanding Swingline Loans, and (ii) the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Borrower, any other Credit Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders.
          (d) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the RL Lenders that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one or more Borrowings of
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 10.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 10), in which case one or more Borrowings of Revolving
Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all RL
Lenders pro rata based on each such RL Lender’s RL Percentage and the proceeds
thereof shall be applied directly by the Swingline Lender to repay the Swingline
Lender for such outstanding Swingline Loans. Each RL Lender hereby irrevocably
agrees to make Revolving Loans upon one Business Day’s notice pursuant to

-2-



--------------------------------------------------------------------------------



 



each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified in writing by the Swingline Lender
notwithstanding (i) the amount of the Mandatory Borrowing may not comply with
the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 6 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Revolving Loan Commitment at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages, provided
that (x) all interest payable on the Swingline Loans shall be for the account of
the Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing RL Lender shall be required to pay the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation at the
overnight Federal Funds Rate for the first three days and at the interest rate
otherwise applicable to Revolving Loans maintained as Base Rate Loans hereunder
for each day thereafter.
          (e) Subject to Section 1.14, the other terms and conditions set forth
herein and the relevant Incremental Loan Commitment Agreement, each Lender with
an Incremental Term Loan Commitment severally agrees to make a term loan or term
loans (each, an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans” and, together with the Initial Term Loans, the “Term Loans”) to the
Borrower, which Incremental Term Loans: (i) may be incurred from time to time on
or after the Syndication Date and prior to the Revolving Loan Maturity Date;
(ii) shall be Term Loans under the Tranche specified in the applicable
Incremental Term Loan Commitment Agreement; (iii) except as hereafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided that all
Incremental Term Loans made as part of the same Borrowing shall, unless
otherwise specifically provided herein, consist of Incremental Term Loans of the
same Type; (iv) shall be made by each such Lender in that aggregate principal
amount which does not exceed the Incremental Term Loan Commitment of such Lender
(as set forth in the relevant Incremental Term Loan Commitment Agreement) on the
respective Incremental Term Loan Borrowing Date, (v) shall be made pursuant to
one or more Borrowings (as designated by the Borrower in the respective
Incremental Term Loan Commitment Agreement) or, in the case of Incremental Term
Loans being added to a then existing Tranche, shall be added to then outstanding
Borrowings of the respective Tranche of Term Loans as provided in
Section 1.14(c), and (vi) shall not, except to the extent permitted by the
proviso to clause (iv) of Section 1.14(a), exceed the Initial Permitted Amount
in aggregate principal amount for all Incremental Term Loans made by all
Incremental Lenders pursuant to this Agreement and the various Incremental
Commitment Agreements. Once prepaid or repaid, Incremental Term Loans may not be
reborrowed.

-3-



--------------------------------------------------------------------------------



 



          1.02 Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than ten
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans.
          1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent
at the Notice Office at least three Business Days’ prior notice of each
Eurodollar Loan to be incurred hereunder and (y) Base Rate Loans hereunder
(excluding Swingline Loans and Revolving Loans made pursuant to a Mandatory
Borrowing), the Borrower shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior notice of each Base Rate Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 12:00 Noon (New York
City time) on such day. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 1.10, shall be irrevocable and shall
be in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Loans to be incurred pursuant to such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the Loans being
incurred pursuant to such Borrowing shall constitute Initial Term Loans,
Incremental Term Loans or Revolving Loans, (iv) whether the Loans being incurred
pursuant to such Borrowing are to be initially maintained as Base Rate Loans or,
to the extent permitted hereunder, Eurodollar Loans and, if Eurodollar Loans,
the initial Interest Period to be applicable thereto and (v) the location and
number of the Borrower’s account to which funds are to be disbursed. The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.
          (b) (i) Whenever the Borrower desires to incur Swingline Loans
hereunder, the Borrower shall give the Swingline Lender no later than 1:00 P.M.
(New York time) on the date that a Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each Swingline Loan
to be incurred hereunder. Each such notice shall be irrevocable and specify in
each case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.
          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(d), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 1.01(d).
          (c) Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Representative of the Borrower. In each such case, the Borrower hereby waives
the

-4-



--------------------------------------------------------------------------------



 



right to dispute the Administrative Agent’s or the Swingline Lender’s, as the
case may be, record of the terms of such telephonic notice of such Borrowing or
prepayment of Loans, as the case may be, absent manifest error.
          1.04 Disbursement of Funds. (a) No later than 1:00 P.M. (New York
time) on the date specified in each Notice of Borrowing (or (x) in the case of
Swingline Loans, no later than 4:00 P.M. (New York time) on the date specified
pursuant to Section 1.03(b)(i) or (y) in the case of Mandatory Borrowings, no
later than 1:00 P.M. (New York time) on the date specified in Section 1.01(d)),
each Lender with a Commitment of the respective Tranche will make available its
pro rata portion (determined in accordance with Section 1.07) of each such
Borrowing requested to be made on such date (or in the case of Swingline Loans,
the Swingline Lender will make available the full amount thereof). All such
amounts will be made available in Dollars and in immediately available funds at
the Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, transmit the aggregate
of the amounts so made available by the Lenders to the account specified by the
Borrower in the applicable Notice of Borrowing by wire transfer of immediately
available funds.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to the date of the proposed incurrence that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
the Borrowing or Borrowings to be made on such date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made such amount available to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 1.08. Nothing in this
Section 1.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
          1.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.15 and shall, if
requested by such Lender, also be evidenced (i) in the case of Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-1, with blanks appropriately completed in conformity herewith
(each, a “Term Note” and, collectively, the “Term Notes”), (ii) in the case

-5-



--------------------------------------------------------------------------------



 



of Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”); and (iii) in the case of Swingline Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-3, with blanks appropriately completed in conformity herewith
(the “Swingline Note”).
          (b) The Term Note issued to each Lender that has an Initial Term Loan
Commitment, an Incremental Term Loan Commitment or outstanding Term Loans shall
(i) be executed by the Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the Initial Borrowing Date (or, if issued after
the Initial Borrowing Date, be dated the date of issuance thereof), (iii) be in
a stated principal amount equal to the Term Loans made by such Lender on the
Initial Borrowing Date (or, if issued after the Initial Borrowing Date, be in a
stated principal amount equal to the sum of (x) the aggregate principal amount
of Term Loans held by such Lender and (y) the Incremental Term Loan Commitment
(if any) of such Lender) and be payable in the outstanding principal amount of
Term Loans evidenced thereby, (iv) mature on the respective Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 1.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.
Notwithstanding the foregoing, if any Lender has made Term Loans pursuant to
more than one Tranche, then such Lender shall be entitled to receive separate
Term Notes evidencing its outstanding Term Loans pursuant to each Tranche (to be
appropriately completed to the reasonable satisfaction of the Administrative
Agent) (each such note, an “Incremental Term Note”).
          (c) The Revolving Note issued to each RL Lender requesting same shall
(i) be executed by the Borrower, (ii) be payable to the RL Lender or its
registered assigns and be dated the Initial Borrowing Date (or, if issued after
the Initial Borrowing Date, be dated the date of issuance thereof), (iii) be in
a stated principal amount equal to the Revolving Commitment of such RL Lender
and be payable in the principal amount of the Revolving Loans evidenced thereby,
(iv) mature on the Revolving Loan Maturity Date, (v) bear interest as provided
in the appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayments as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.
          (d) The Swingline Note issued to the Swingline Lender (if requested)
shall (i) be executed by the Borrower, (ii) be payable to the Swingline Lender
or its registered assigns and be dated the Initial Borrwing Date (or, if issued
after the Initial Borrwing Date, be dated the date of issuance thereof),
(iii) be in a stated principal amount equal to the Maximum Swingline Amount and
be payable in the principal amount of Swingline Loans evidenced thereby,
(iv) mature on the Swingline Expiry Date, (v) bear interest as provided in
Section 1.08 in respect of the Base Rate Loans evidenced thereby, (vi) be
subject to voluntary prepayments as provided in Section 4.01 and mandatory
prepayment as provided in Section 4.02 and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

-6-



--------------------------------------------------------------------------------



 



          (e) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Loans.
          (f) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (e). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.
          1.06 Conversions. The Borrower shall have the option to convert, on
any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans (other than Swingline Loans
which may not be converted pursuant to this Section 1.06) made pursuant to one
or more Borrowings (so long as of the same Tranche) of one or more Types of
Loans into a Borrowing (of the same Tranche) of another Type of Loan, provided
that, (i) except as otherwise provided in Section 1.10(b), Eurodollar Loans may
be converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Default
or Event of Default is in existence on the date of the conversion, (iii) unless
the Administrative Agent otherwise agrees in its sole discretion or has
determined that the Syndication Date has occurred (at which time this clause
(iii) shall no longer be applicable), prior to the 90th day following the
Initial Borrowing Date, conversions of Base Rate Loans into Eurodollar Loans
shall be subject to the provisions of clause (B) of the provisos in
Section 1.01(a)(iii) and 1.01(b)(ii), (iv) no conversion pursuant to this
Section 1.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 1.02 and (v) the Borrower’s right to convert
Incremental Term Loans of a given Tranche shall be subject to the limitations,
if any, set forth in the applicable Incremental Commitment Agreement. Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 12:00 Noon (New York City time) at least (x) in
the case of conversions of Base Rate Loans into Eurodollar Loans, three Business
Days’ prior notice and (y) in the case of conversions of Eurodollar Loans into
Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender

-7-



--------------------------------------------------------------------------------



 



prompt notice of any such proposed conversion affecting any of its Loans. Upon
any such conversion the proceeds thereof will be deemed to be applied directly
on the day of such conversion to prepay the outstanding principal amount of the
Loans being converted.
          1.07 Pro Rata Borrowings. All Borrowings under this Agreement (other
than Swingline Loans) shall be incurred from the Lenders pro rata on the basis
of their respective Commitments, provided that all Mandatory Borrowings shall be
incurred from the RL Lenders pro rata on the basis of their RL Percentages. It
is understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
          1.08 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.06 or 1.09, as applicable, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate, each as
in effect from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin as in effect from time to time during such Interest Period
plus the Eurodollar Rate for such Interest Period.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the greater of (x) the rate which is 2% in excess of the rate
then borne by such Loans and (y) the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans of the respective Tranche from time to
time, and all other overdue amounts payable hereunder and under any other Credit
Document shall bear interest at a rate per annum equal to the rate which is 2%
in excess of the rate otherwise applicable to Revolving Loans that are
maintained as Base Rate Loans from time to time. Interest that accrues under
this Section 1.08(c) shall be payable on demand.
          (d) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, (x) quarterly in arrears on each Quarterly
Payment Date, (y) on the date of any repayment or prepayment in full of all
outstanding Base Rate Loans of any Tranche, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, and (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand.

-8-



--------------------------------------------------------------------------------



 



          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          1.09 Interest Periods for Eurodollar Loans. At the time the Borrower
gives any Notice of Borrowing or Notice of Conversion/Continuation in respect of
the making of, or conversion into, any Eurodollar Loan (in the case of the
initial Interest Period applicable thereto) or prior to 12:00 Noon (New York
time) on the third Business Day prior to the expiration of an Interest Period
applicable to such Eurodollar Loan (in the case of any subsequent Interest
Period), the Borrower shall have the right to elect the interest period (each an
“Interest Period”) applicable to such Eurodollar Loan, which Interest Period
shall, at the option of the Borrower (but otherwise subject to the provisions of
clause (B) of the provisos in Sections 1.01(a)(iii) and 1.10(b)(ii), be a one,
two, three or six month period or, to the extent agreed by each Lender with
Loans and/or Commitments under the relevant Tranche, a nine or twelve month
period, provided that (in each case):
          (i) all Eurodollar Loans comprising a Borrowing shall at all times
have the same Interest Period;
          (ii) the initial Interest Period for any Eurodollar Loan shall
commence on the date of Borrowing of such Eurodollar Loan (including the date of
any conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
          (iii) if any Interest Period for a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
          (iv) if any Interest Period for a Eurodollar Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a Eurodollar Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;
          (v) unless the Required Lenders otherwise agree in writing, no
Interest Period may be selected at any time when a Default or an Event of
Default is then in existence;
          (vi) no Interest Period in respect of any Borrowing of any Tranche of
Loans shall be selected which extends beyond the Maturity Date for such Tranche
of Loans;
          (vii) the Borrower’s right to select Interest Periods in respect of an
Incremental Term Loan of a given Tranche may be subject to the limitations, if
any, set forth in the applicable Incremental Commitment Agreement; and

-9-



--------------------------------------------------------------------------------



 



          (viii) no Interest Period in respect of any Borrowing of Term Loans
shall be selected which extends beyond any date upon which a mandatory repayment
of such Term Loans will be required to be made under Section 4.02(b) if the
aggregate principal amount of such Term Loans which have Interest Periods which
will expire after such date will be in excess of the aggregate principal amount
of such Term Loans then outstanding less the aggregate amount of such required
repayment.
          If by 12:00 Noon (New York time) on the third Business Day prior to
the expiration of any Interest Period applicable to a Borrowing of Eurodollar
Loans, the Borrower has failed to elect, or is not permitted to elect, a new
Interest Period to be applicable to such Eurodollar Loans as provided above, the
Borrower shall be deemed to have elected to convert such Eurodollar Loans into
Base Rate Loans effective as of the expiration date of such current Interest
Period.
          1.10 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):
          (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
          (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to: (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on the Loans or the Notes or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits or capital or franchise taxes
imposed in lieu thereof of such Lender or, in the case of a Lender that is a
flow-through entity for tax purposes, a member or a partner of such Lender,
pursuant to the laws of the country or national jurisdiction (or any political
subdivision thereof) in which it is organized or in which its principal office
or applicable lending office is located) (the preceding provisions of this
clause (ii) shall not apply to increased costs with respect to Taxes which are
addressed in Section 4.04) or (B) a change in official reserve requirements,
but, in all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate and/or (y) other
circumstances arising since the Effective Date affecting such Lender, the
interbank Eurodollar market or the position of such Lender in such market; or
          (iii) at any time, that the making or continuance of any Eurodollar
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having

-10-



--------------------------------------------------------------------------------



 



force of law) or (z) impracticable as a result of a contingency occurring after
the Effective Date which materially and adversely affects the interbank
Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, but
subject to Section 13.17, the Borrower agrees to pay to such Lender, upon such
Lender’s written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for and the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto)
and (z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 1.10(b) as promptly as possible and, in any event,
within the time period required by law.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in
Section 1.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if
the affected Eurodollar Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that, if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 1.10(b).
          (c) If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any governmental authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrower agrees to pay to such
Lender, upon its written demand therefor, but subject to the provisions of
Section 13.17 (to the extent applicable), such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such

-11-



--------------------------------------------------------------------------------



 



other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 1.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 1.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.
          1.11 Compensation. Subject to Section 13.17, the Borrower agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, Eurodollar Loans does not occur on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 1.10(a)); (ii) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 4.01,
Section 4.02 or as a result of an acceleration of the Loans pursuant to
Section 10) or conversion of any of its Eurodollar Loans occurs on a date which
is not the last day of an Interest Period with respect thereto; (iii) if any
prepayment of any of its Eurodollar Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay Eurodollar Loans when required by the
terms of this Agreement or any Note held by such Lender or (y) any election made
pursuant to Section 1.10(b).
          1.12 Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), Section 2.06 or Section 4.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event with the object
of avoiding the consequence of the event giving rise to the operation of such
Section, provided that such designation is made on such terms that such Lender
and its lending office suffer no economic, legal or regulatory disadvantage.
Nothing in this Section 1.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Sections 1.10, 2.06 and
4.04.
          1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of an event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), Section 2.06 or Section 4.04 with respect to any Lender
which results in such Lender charging to the Borrower increased costs or
requires the Borrower to pay any amounts under Section 4.04, in each case in
excess of those being generally charged by the other Lenders or (z) in the case
of a refusal by a Lender to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders but which requires the consent of one or more
additional Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right (at its sole cost and expense) if no Default or
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such

-12-



--------------------------------------------------------------------------------



 



replacement), to replace each such Lender specified in clause (x), (y) or
(z) above (the “Replaced Lender”) with one or more other Eligible Transferees,
none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”) and each of whom shall be
required to be reasonably acceptable to the Administrative Agent (or, at the
option of the Borrower, if the circumstances described above in this Section
1.13, or the consents required of the respective Lender as described above,
relate to only a single Tranche hereunder, to replace only the Commitments and
related outstandings and/or participations of such Tranche of the Replaced
Lender with Commitments and related outstandings of a Replacement Lender as
described herein), provided that (i) at the time of any replacement pursuant to
this Section 1.13, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Replacement
Lender and/or the Borrower (as may be agreed to at such time by and among the
Borrower and the Replacement Lender)) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and in each case
participations in Letters of Credit by, the Replaced Lender (or all of the
foregoing relating to the Tranche of the Replaced Lender being replaced, in the
event that the replacement is not in respect of all Tranches) and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Term Loans of each Tranche of the Replaced Lender
(unless the Replaced Lender is not being replaced with respect to such Tranche),
(II) an amount equal to all Unpaid Drawings that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time (unless the Replaced Lender is not being replaced
with respect to such Tranche) and (III) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 3.01
(except to the extent that such Fees relate to a Tranche with respect to which
the Replaced Lender is not being replaced) and, except in the case of the
replacement of only outstanding Term Loans of a Replaced Lender, each Issuing
Lender an amount equal to such Replaced Lender’s RL Percentage of any Unpaid
Drawing (which at such time remains an Unpaid Drawing) to the extent such amount
was not theretofore funded by such Replaced Lender to such Issuing Lender and
(ii) all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than (x) those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid and (y) those relating to a Tranche where the respective Replaced
Lender is not being replaced) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Notes executed and
delivered by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder
(with respect to any Tranche or Tranches with respect to which it is being
replaced), except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06
and 13.01), which shall survive as to such Replaced Lender.
          1.14 Incremental Loan Commitments. (a) So long as no Default or Event
of Default then exists or would result therefrom, the Borrower shall have the
right to request on one or more occasions on or after the Syndication Date that
one or more Lenders and/or one or more other Eligible Transferees provide
Incremental Commitments under any Tranche (including

-13-



--------------------------------------------------------------------------------



 



under a New Tranche) and, subject to the terms and conditions contained in this
Agreement and the relevant Incremental Commitment Agreement, make Incremental
Term Loans, pursuant thereto, or increase its Revolving Loan Commitments;
provided that (i) all Incremental Term Loans shall be made prior to the Term
Loan Maturity Date and (ii) all increases to any Revolving Loan Commitments
shall be made prior to the Revolving Loan Maturity Date; provided further, it
being understood and agreed, however, that:
          (i) no Lender shall be obligated to provide an Incremental Commitment
as a result of any such request by the Borrower, and until such time, if any, as
such Lender has agreed in its sole discretion to provide an Incremental
Commitment and executed and delivered to the Administrative Agent an Incremental
Commitment Agreement as provided in clause (b) of this Section 1.14, such Lender
shall not be obligated to fund any Incremental Term Loans or to increase its
Revolving Loan Commitment;
          (ii) any Lender or other Eligible Transferee may so provide an
Incremental Commitment without the consent of any other Lender;
          (iii) each provision of Incremental Commitments pursuant to this
Section 1.14 on a given date pursuant to a particular Incremental Commitment
Agreement shall be in a minimum aggregate amount (for all Lenders and other
Eligible Transferees who will become Lenders pursuant thereto) of $25,000,000;
          (iv) the aggregate amount of all Incremental Commitments permitted to
be provided pursuant to this Section 1.14 shall not exceed the Initial Permitted
Amount; provided that so long as the Secured Leverage Ratio is less than
4.00:1.00, calculated on a Pro Forma Basis after giving effect to each
incurrence of Incremental Term Loans and to all Incremental Revolving
Commitments (for this purpose, treating all Incremental Revolving Commitments,
whether furnished as part of the Initial Permitted Amount or pursuant to this
proviso, as if same were fully drawn as Revolving Loans), pursuant to this
proviso, the Borrower may obtain Incremental Commitments in excess of the
Initial Permitted Amount (after the Initial Permitted Amount has been utilized)
(such amount, the “Additional Permitted Amount”) so long as all proceeds of all
Incremental Term Loans incurred pursuant to this proviso are promptly (and in
any event within 30 days) used to finance one or more Permitted Acquisitions
then being effected and to pay fees and expenses in connection therewith;
          (v) each Lender agreeing to provide an Incremental Term Loan
Commitment pursuant to an Incremental Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans as provided in Section 1.01(e) and such Loans shall
thereafter be deemed to be Term Loans for all purposes of this Agreement and the
other Credit Documents;
          (vi) the Revolving Loan Commitment of each Lender agreeing to provide
an Incremental Revolving Commitment shall be increased by the amount of such
Incremental Revolving Commitment specified in the relevant Incremental
Commitment Agreement effective on the date specified in such Incremental
Commitment Agreement, and on the date of such effectiveness, the Borrower shall,
in coordination with the Administrative Agent, incur Revolving Loans from the
Lenders providing such Incremental Commitments, and/or repay

-14-



--------------------------------------------------------------------------------



 



portions of outstanding Borrowings of Revolving Loans, so that each RL Lender
will, after giving effect thereto, have a pro rata share (based on the Revolving
Loan Commitments after giving effect to the increases pursuant to this
Section 1.14) of each outstanding Borrowing of Revolving Loans;
          (vii) the fees to be paid to any Eligible Transferees in connection
with Incremental Commitments that have been requested by the Borrower to provide
Incremental Commitments shall be no greater than that to be paid to (or which
was offered to) the then existing Lenders providing (or which were requested to
provide) any such requested Incremental Commitments;
          (viii) all Incremental Term Loans and increases to the Revolving Loan
Commitment, to be incurred pursuant to Incremental Commitments provided in
response to a particular request for same made by the Borrower in accordance
with clause (b) of this Section 1.14 shall be incurred pursuant to a single
Incremental Commitment Agreement, which may be executed in counterparts;
          (ix) the Borrower shall be in compliance with the Financial Covenant
at such time (calculated on a Pro Forma Basis and assuming that (x) all
Incremental Term Loans to be incurred pursuant to such Incremental Commitments
(and any other then existing Incremental Commitments) have been incurred and the
proceeds thereof applied in a manner as certified to by an Authorized
Representative of the Borrower to the Administrative Agent and (y) all
Incremental Revolving Commitments, whether furnished as part of the Initial
Permitted Amount or pursuant to the proviso to clause (iv) of Section 1.14(a),
as if same were fully drawn as Revolving Loans);
          (x) the relevant Incremental Commitment Agreement shall specifically
set forth the Tranche of the Incremental Commitments being provided thereunder,
          (xi) if Incremental Term Loans incurred pursuant to an Incremental
Commitment are under a New Tranche, the Applicable Margins for such New Tranche
of Incremental Term Loans, the Incremental Term Loan Maturity Date for such New
Tranche and the Scheduled Repayments for such New Tranche and the other terms of
such New Tranche shall be set forth in the related Incremental Commitment
Agreement and shall be satisfactory in all respects to the Administrative Agent
which consent shall not be unreasonably withheld;
          (xii) the Maturity Date for any Tranche of Incremental Term Loans
shall not be prior to the Initial Term Loan Maturity Date,
          (xiii) the weighted average life to maturity of any Tranche of
Incremental Term Loans shall not be less than the weighted average life to
maturity of the Initial Term Loans; and
          (xiv) all actions taken by the Borrower pursuant to this Section 1.14
shall be taken in coordination with the Administrative Agent.
          (b) At the time of any provision of Incremental Commitments pursuant
to this Section 1.14, (i) the Borrower and each Lender or other Eligible
Transferee which agrees to provide an Incremental Commitment (each an
“Incremental Lender”) shall execute (which

-15-



--------------------------------------------------------------------------------



 



execution may be in counterparts) and deliver to the Administrative Agent an
Incremental Commitment Agreement (it being understood that a single Incremental
Commitment Agreement shall be executed and delivered by all Incremental Lenders
providing Incremental Commitments in response to a particular request for same
made by the Borrower) substantially in the form of Exhibit C (appropriately
completed and with such modifications as may be reasonably acceptable to the
Administrative Agent, with the effectiveness of the Incremental Commitment(s)
provided therein to occur on the date set forth in such Incremental Commitment
Agreement and the payment of any fees required in connection therewith; (ii) the
Borrower and its Subsidiaries shall deliver such amendments, modifications
and/or supplements to the Security Documents (if any) as are necessary or, in
the reasonable opinion of the Administrative Agent, desirable to ensure that the
additional Obligations to be incurred pursuant to the Incremental Commitments
are secured by, and entitled to the benefits of the Security Documents;
(iii) the Administrative Agent shall receive an acknowledgment from the Credit
Parties that the Loans and other extensions of credit to be incurred pursuant to
such Incremental Commitments are entitled to the benefits of the Subsidiaries
Guaranty and the Security Documents; and (iv) the Borrower shall deliver to the
Administrative Agent an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrower
reasonably satisfactory to the Administrative Agent and dated such date,
covering such matters as the Administrative Agent may reasonably request). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Commitment Agreement and shall deliver to each Incremental
Lender a copy of same, and (i) at such time Schedule 1.01 shall be deemed
modified to reflect the Incremental Commitments of the respective Incremental
Lenders under the relevant Tranche or Tranches and (ii) to the extent requested
by such Incremental Lenders, Notes will be issued, at the Borrower’s expense, to
such Incremental Lenders, to be consistent with the requirements of Section 1.05
(with appropriate modifications, to the extent needed) to reflect the
Incremental Term Loans or increase in Revolving Commitments made by such
Incremental Lenders or Lender, as the case may be.
          (c) If any Incremental Term Loans are made pursuant to an existing
Tranche (in which case the respective Incremental Term Loans shall be added to,
and thereafter form part of, such existing Tranche), on the date of the making
of such Incremental Term Loans, and notwithstanding anything to the contrary set
forth in Section 1.09, same shall be added to (and form part of) each Borrowing
of outstanding Term Loans pursuant to such Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
under such Term Loan Tranche will participate proportionately in each then
outstanding Borrowing of Term Loans, and so that the Lenders having outstanding
Term Loans prior to the incurrence by the Borrower of such Incremental Term
Loans continue to have the same participation (by amount) in each Borrowing of
Term Loans as they had before the making of such Incremental Term Loans.
          To the extent the provisions of the preceding sentence, or of clause
(vi) of Section 1.14(a), require that Lenders making such Incremental Term Loans
or Revolving Loans pursuant to Incremental Revolving Commitments add same to
then outstanding Borrowings of Eurodollar Loans, it is acknowledged that the
effect thereof may result in such Loans having short Interest Periods (i.e., an
Interest Period that began during an Interest Period then applicable to
outstanding Eurodollar Loans and which will end on the last day of such Interest
Period). In connection therewith, the Borrower may agree, in the respective
Incremental Commitment

-16-



--------------------------------------------------------------------------------



 



Agreement, to compensate the Incremental Lenders making such Loans for funding
Eurodollar Loans during an existing Interest Period on such basis as may be
agreed to by the Borrower and the respective Incremental Lender or Incremental
Lenders.
          SECTION 2. Letters of Credit.
          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the 60th day prior to the Revolving Loan Maturity Date, for the
account of the Borrower and for the benefit of (x) any holder (or any trustee,
agent or other similar representative for any such holders) of L/C Supportable
Obligations, an irrevocable standby letter of credit, in a form customarily used
by such Issuing Lender or in such other form as is reasonably acceptable to such
Issuing Lender, and (y) sellers of goods to the Borrower or any of its
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such Issuing Lender or in such other form as has been approved by such
Issuing Lender (each such letter of credit, together with each Existing Standby
Letter of Credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”). All Letters of Credit shall be denominated in Dollars and shall be
issued on a sight basis only.
          (b) Schedule 2.01(b) hereto contains a description of certain letters
of credit issued pursuant to the Existing Credit Agreement and outstanding on
the Initial Borrowing Date (and setting forth, with respect to each such letter
of credit, (i) the name of the issuing lender, (ii) the letter of credit number,
(iii) the name(s) of the account party or account parties, (iv) the Stated
Amount, (v) the name of the beneficiary, (vi) the expiry date and (vii) whether
such letter of credit constitutes a standby letter of credit or a trade letter
of credit). Each such letter of credit, including any extension or renewal
thereof (each, as amended from time to time in accordance with the terms thereof
and hereof, an “Existing Standby Letter of Credit”) shall constitute a “Letter
of Credit” for all purposes of this Agreement, issued, for purposes of
Section 2.04(a), on the Initial Borrowing Date. Any Lender hereunder which has
issued an Existing Standby Letter of Credit shall constitute a “Issuing Lender”
for all purposes of this Agreement.
          (c) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the 60th day prior to the
Revolving Loan Maturity Date, following its receipt of the respective Letter of
Credit Request, issue for account of the Borrower, one or more Letters of Credit
as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default, provided that no Issuing Lender shall be under
any obligation to issue any Letter of Credit of the types described above if at
the time of such issuance:
          (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in

-17-



--------------------------------------------------------------------------------



 



effect with respect to such Issuing Lender on the date hereof, or any
unreimbursed loss, cost or expense which was not applicable or in effect with
respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it; or
          (ii) such Issuing Lender shall have received from the Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of
Section 2.03(b).
          2.02 Maximum Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued if the sum of (w) the Stated Amount of such
Letter of Credit, (x) the Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Letter of Credit) at such time, (y) the aggregate principal amount of
all Revolving Loans then outstanding and (z) the aggregate principal amount of
all Swingline Loans then outstanding would exceed the Total Revolving Loan
Commitment at such time, and (ii) each Letter of Credit shall by its terms
terminate (x) in the case of standby Letters of Credit, on or before the earlier
of (A) the date which occurs 12 months after the date of the issuance thereof
(although any such standby Letter of Credit shall be extendible for successive
periods of up to 12 months, but, in each case, not beyond the tenth Business Day
prior to the Revolving Loan Maturity Date, on terms acceptable to the respective
Issuing Lender) and (B) ten Business Days prior to the Revolving Loan Maturity
Date, and (y) in the case of trade Letters of Credit, on or before the earlier
of (A) the date which occurs 180 days after the date of issuance thereof and
(B) 20 days prior to the Revolving Loan Maturity Date.
          2.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever
the Borrower desires that a Letter of Credit be issued for its account, the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile or
electronic mail). Each notice shall be in the form of Exhibit D, appropriately
completed (each a “Letter of Credit Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 5 or 6
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 2.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment, and if so
requested by a Participant the Administrative Agent shall furnish such
Participant with a copy of such issuance, amendment or modification. On the
first Business Day

-18-



--------------------------------------------------------------------------------



 



of each week, each Issuing Lender shall furnish the Administrative Agent with a
written (including via facsimile) report of the daily aggregate outstandings of
trade Letters of Credit issued by such Issuing Lender for the immediately
preceding week. Notwithstanding anything to the contrary contained in this
Agreement, in the event that a Lender Default exists with respect to an RL
Lender, no Issuing Lender shall be required to issue any Letter of Credit unless
such Issuing Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate such Issuing Lender’s risk with respect to the
participation in Letters of Credit by the Defaulting Lender or Lenders,
including by cash collateralizing such Defaulting Lender’s or Lenders’ RL
Percentage of the Letter of Credit Outstandings.
          (c) The initial Stated Amount of each Letter of Credit shall not be
less than $10,000 or such lesser amount as is acceptable to the respective
Issuing Lender.
          2.04 Letter of Credit Participations. (a) Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each RL Lender, and each such RL
Lender (in its capacity under this Section 2.04, a “Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s RL Percentage, in such Letter
of Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto. Upon any change in the Revolving Loan Commitments
or RL Percentages of the Lenders pursuant to Section 1.13 or 13.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.
          (b) In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
          (c) In the event that an Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 2.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of

-19-



--------------------------------------------------------------------------------



 



the amount of such payment on such Business Day in same day funds. If and to the
extent such Participant shall not have so made its RL Percentage of the amount
of such payment available to the respective Issuing Lender, such Participant
agrees to pay to such Issuing Lender, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to such Issuing Lender at the overnight Federal Funds Rate for the first
three days and at the interest rate applicable to Revolving Loans that are
maintained as Base Rate Loans for each day thereafter. The failure of any
Participant to make available to an Issuing Lender its RL Percentage of any
payment under any Letter of Credit issued by such Issuing Lender shall not
relieve any other Participant of its obligation hereunder to make available to
such Issuing Lender its RL Percentage of any payment under any Letter of Credit
on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to such
Issuing Lender such other Participant’s RL Percentage of any such payment.
          (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the respective
Participants pursuant to clause (c) above, such Issuing Lender shall pay to each
such Participant which has paid its RL Percentage thereof, in Dollars and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
          (e) Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.
          (f) The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
          (i) any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;
          (ii) the existence of any claim, setoff, defense or other right which
the Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower or any Subsidiary of the Borrower and the beneficiary named in any such
Letter of Credit);
          (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

-20-



--------------------------------------------------------------------------------



 



          (iv) the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Credit Documents; or
          (v) the occurrence of any Default or Event of Default.
          2.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than one Business Day following receipt by the Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 10.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the Borrower)), with interest on the amount
so paid or disbursed by such Issuing Lender, to the extent not reimbursed prior
to 12:00 Noon (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate in effect from time to time plus the Applicable Margin as in effect
from time to time for Revolving Loans that are maintained as Base Rate Loans;
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York time) on the third Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 10.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum equal to the Base
Rate in effect from time to time plus the Applicable Margin for Revolving Loans
that are maintained as Base Rate Loans as in effect from time to time plus 2%,
with such interest to be payable on demand. Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it, provided that the failure to give any such notice shall in no way affect,
impair or diminish the Borrower’s obligations hereunder.
          (b) The obligations of the Borrower under this Section 2.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or any Subsidiary of the
Borrower may have or have had against any Lender (including in its capacity as
an Issuing Lender or as a Participant), including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Issuing Lender (as determined
by a court of competent jurisdiction in a final and non-appealable decision).
          2.06 Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the

-21-



--------------------------------------------------------------------------------



 



interpretation or administration thereof by the NAIC or any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Issuing Lender or any Participant with any request or
directive by the NAIC or by any such governmental authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or profits or capital or franchise
taxes imposed in lieu thereof of such Issuing Lender or such Participant or, in
the case of an Issuing Lender or Participant that is a flow-through entity for
tax purposes, a member or a partner of such Issuing Lender or Participant,
pursuant to the laws of the country or national jurisdiction (or any political
subdivision thereof) in which it is organized or in which its principal office
or applicable lending office is located), then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees, subject to
the provisions of Section 13.17, to pay to such Issuing Lender or such
Participant such additional amount or amounts as will compensate such Issuing
Lender or such Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital, it being agreed
that this Section 2.06 shall not apply to Taxes which are the subject of
Section 4.04(a). Any Issuing Lender or any Participant, upon determining that
any additional amounts will be payable pursuant to this Section 2.06, will give
prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by the Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for and the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 2.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.
          SECTION 3. Commitment Commission; Fees; Reductions of Commitment.
          3.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for distribution to each RL Lender which is a Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to and including the Revolving Loan Maturity Date (or such
earlier date on which the Total Revolving Loan Commitment has been terminated)
computed at a rate per annum equal to the Applicable RL Commitment Percentage
multiplied by the Unutilized Revolving Loan Commitment of such Non-Defaulting RL
Lender as in effect from time to time. Accrued Commitment Commission shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
date upon which the Total Revolving Loan Commitment is terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender with an Incremental Commitment such
up-front fees and other amounts, if any, as are specified in the Incremental
Commitment Agreement pursuant to which

-22-



--------------------------------------------------------------------------------



 



such Incremental Commitment has been provided, with such up-front fees and other
amounts, if any, to be payable at the times set forth in such Incremental
Commitment Agreement.
          (c) The Borrower agrees to pay to the Administrative Agent for
distribution to each RL Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin as in effect
from time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans in respect of the daily Stated Amount of each
such Letter of Credit. Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the first day on or
after the termination of the Total Revolving Loan Commitment upon which no
Letter of Credit remains outstanding.
          (d) The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500; it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Revolving Loan Commitment upon which no Letter of Credit remains
outstanding.
          (e) The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.
          (f) The Borrower agrees to pay to the Administrative Agent such fees
as may be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.
          3.02 Voluntary Termination of Unutilized Revolving Loan Commitments.
(a) Upon at least three Business Days’ prior notice from an Authorized
Representative of the Borrower to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, to terminate the Total Unutilized Revolving Loan
Commitment at such time, in whole or in part, in integral multiples of
$5,000,000 in the case of partial reductions of the Total Unutilized Revolving
Loan

-23-



--------------------------------------------------------------------------------



 



Commitment. Each reduction to the Total Unutilized Revolving Loan Commitment
pursuant to this Section 3.02 shall apply to proportionately and permanently
reduce the Revolving Loan Commitment of each RL Lender (based on their
respective RL Percentages).
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, subject to its
compliance with the requirements of Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders)
terminate all of the Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (other than any such amounts owing in respect of any
Tranche maintained by such Lender which are not being repaid pursuant to
Section 13.12(b)) are repaid concurrently with the effectiveness of such
termination pursuant to Section 4.01(b) (at which time Schedule 1.01 shall be
deemed modified to reflect such changed amounts) and such Lender’s RL Percentage
of all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders
(unless the respective Lender is not being repaid with respect to its Revolving
Loan Commitment pursuant to Section 13.12(b)), and at such time, unless the
respective Lender continues to have outstanding Term Loans or Commitments
hereunder, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06 and
13.01), which shall survive as to such repaid Lender.
          3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and
the Commitment of each Lender) shall terminate in its entirety on ___, 2007,
unless the Initial Borrowing Date has occurred on or prior to such date.
          (b) In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, (x) if Stub Existing Second-Lien Notes in an aggregate
principal amount of $5,000,000 or more are to remain outstanding after the
Initial Borrowing Date, the Total Initial Term Loan Commitment shall be reduced
on the Initial Borrowing Date by the aggregate cash amounts that would have been
used to purchase all Stub Existing Second-Lien Notes if same had been validly
tendered and not withdrawn pursuant to the Existing Second-Lien Notes Tender
Offer and Consent Solicitation (with any reduction to the Total Initial Term
Loan Commitment pursuant to this clause (x) to apply ratably to reduce the
Initial Term Loan Commitments of the various Lenders), which reduction shall
occur prior to the incurrence of Initial Term Loans on the Initial Borrowing
Date, and (y) the Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Initial Term Loans on
such date pursuant to Section 1.01).
          (c) In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Revolving Loan Commitment shall terminate in its
entirety upon the earlier of (x) the Revolving Loan Maturity Date and (y) unless
the Required Lenders otherwise agree in writing, the date on which a Change of
Control occurs.

-24-



--------------------------------------------------------------------------------



 



          (d) In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, (i) the Incremental Term Loan Commitment of each Lender
provided pursuant to a particular Incremental Commitment Agreement shall be
permanently reduced on each Incremental Term Loan Borrowing Date on which
Incremental Term Loans are incurred pursuant to such Incremental Commitment
Agreement in an amount equal to the aggregate principal amount of Incremental
Term Loans made by such Lender pursuant to such Incremental Commitment Agreement
on such date, and (ii) the Incremental Term Loan Commitment of each Lender
provided pursuant to a particular Incremental Commitment Agreement shall
terminate at 5:00 P.M. (New York time) on the earlier of (I) the date specified
in such Incremental Commitment Agreement and (II) the Revolving Loan Maturity
Date (whether or not any Incremental Term Loans are incurred on either such
date).
          (e) Each reduction to, or termination of, the Total Revolving Loan
Commitment shall be applied to proportionately reduce or terminate, as the case
may be, the Revolving Loan Commitment of each Lender with a Revolving Loan
Commitment.
          SECTION 4. Prepayments; Payments; Taxes.
          4.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay Loans, without premium or penalty, in whole or in part at any time and
from time to time on the following terms and conditions: (i) the Borrower shall
give the Administrative Agent prior to 12:00 Noon (New York time) at the Notice
Office (x) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans
(or same day notice in the case of a prepayment of Swingline Loans) and (y) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify whether Term Loans, Revolving Loans or Swingline Loans
shall be prepaid, the amount of such prepayment and the Types of Loans to be
prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, and which notice
the Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Term Loans pursuant to this Section 4.01(a) shall be in an
aggregate principal amount of at least $1,000,000 (or such lesser amount as is
acceptable to the Administrative Agent), (y) each partial prepayment of
Revolving Loans pursuant to this Section 4.01(a) shall be in an aggregate
principal amount of at least $500,000 (or such lesser amount as is acceptable to
the Administrative Agent) and (z) each partial prepayment of Swingline Loans
pursuant to this Section 4.01(a) shall be in an aggregate principal amount of at
least $100,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case), provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 4.01(a) in
respect of any Loans made pursuant to a particular Borrowing shall be applied
pro rata among such Loans comprising such Borrowing; (iv) each voluntary
prepayment of Term Loans pursuant to this Section 4.01(a) shall be applied to
each then outstanding Tranche of Term Loans on a pro

-25-



--------------------------------------------------------------------------------



 



rata basis (based on the relative outstanding principal amounts of each such
Tranche); and (v) each voluntary prepayment of Term Loans of any Tranche
pursuant to this Section 4.01(a) shall be applied to reduce the then remaining
Scheduled Repayments of the Term Loans of such Tranche on a pro rata basis
(based upon the then remaining unpaid principal amounts of such Scheduled
Repayments after giving effect to all prior reductions thereto).
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders)
repay all Loans, together with accrued and unpaid interest, Fees, and other
amounts owing to such Lender (or owing to such Lender in respect of the Tranche
being repaid in the event such Lender is being repaid with respect to a single
Tranche only in accordance with, and subject to the requirements of, said
Section 13.12(b) so long as (I) all Commitments of such Lender (other than
Commitments relating to any Tranche with respect to which such Lender is not
being replaced or terminated) are terminated concurrently with such repayment
pursuant to Section 3.02(b) (at which time Schedule 1.01 shall be deemed
modified to reflect the changed Commitments), (II) unless such Lender is an RL
Lender that is not being repaid or replaced with respect to its Revolving Loan
Commitment, such Lender’s RL Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (III) the consents, if any, required under
Section 13.12(b) in connection with the repayment pursuant to this clause
(b) have been obtained. Each prepayment of any Term Loans of a given Tranche
pursuant to this Section 4.01(b) shall be applied to reduce the then remaining
Scheduled Repayments of the Term Loans of such Tranche on a pro rata basis
(based upon the then remaining unpaid principal amounts of such Scheduled
Repayments after giving effect to all prior reductions thereto).
          4.02 Mandatory Repayments. (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent until such time as all
proceeds are applied to such obligations, provided that if any Letter of Credit
so collateralized expires undrawn or is otherwise terminated undrawn or all
drawings thereunder are paid, an amount shall be returned to the Borrower such
that, after giving effect to

-26-



--------------------------------------------------------------------------------



 



the return of such amount, the Total Revolving Loan Commitment then in effect
exceeds or equals the aggregate amount of Letter of Credit Outstandings.
          (b) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date set forth below (each, an “Initial Term Loan
Scheduled Repayment Date”), the Borrower shall be required to repay that
principal amount of Initial Term Loans, to the extent then outstanding, as is
set forth opposite each such date below (each such repayment, as the same may be
reduced as provided in Section 4.01(a), 4.01(b) or 4.02(i), a “Initial Term Loan
Scheduled Repayment”):

          Initial Term Loan Scheduled Repayment Date   Amount
September 30, 2007
  $ 1,300,000  
December 31, 2007
  $ 1,300,000  
March 31, 2008
  $ 1,300,000  
June 30, 2008
  $ 1,300,000  
 
       
September 30, 2008
  $ 1,300,000  
December 31, 2008
  $ 1,300,000  
March 31, 2009
  $ 1,300,000  
June 30, 2009
  $ 1,300,000  
 
       
September 30, 2009
  $ 1,300,000  
December 31, 2009
  $ 1,300,000  
March 31, 2010
  $ 1,300,000  
June 30, 2010
  $ 1,300,000  
 
       
September 30, 2010
  $ 1,300,000  
December 31, 2010
  $ 1,300,000  
March 31, 2011
  $ 1,300,000  
June 30, 2011
  $ 1,300,000  
 
       
September 30, 2011
  $ 1,300,000  
December 31, 2011
  $ 1,300,000  
March 31, 2012
  $ 1,300,000  
June 30, 2012
  $ 1,300,000  
 
       
September 30, 2012
  $ 1,300,000  
December 31, 2012
  $ 1,300,000  
March 31, 2013
  $ 1,300,000  
June 30, 2014
  $ 1,300,000  
 
       
September 30, 2014
  $ 1,300,000  
December 31, 2014
  $ 1,300,000  
March 31, 2015
  $ 1,300,000  
 
       
Initial Term Loan Maturity Date
  $ 484,900,000  

-27-



--------------------------------------------------------------------------------



 



In the event that the aggregate principal amount of the Initial Term Loans is
increased pursuant to Section 1.14 (as a result of the incurrence of Incremental
Term Loans incurred pursuant to the same Tranche as the Initial Term Loans), the
amount of each then remaining Initial Term Loan Scheduled Repayment shall be
proportionally increased (with the aggregate increases to the then remaining
Initial Term Loan Scheduled Repayments to equal the aggregate principal amount
of such new Incremental Term Loans then being incurred) in accordance with the
requirements of Section 1.14(b).
          (c) In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02, the Borrower shall be required to
make, with respect to each New Tranche of Incremental Term Loans, to the extent
then outstanding, scheduled amortized repayments of Incremental Term Loans on
the dates and in the principal amounts set forth in the respective Incremental
Commitment Agreement (each such repayment, as the same may be reduced as
provided in Sections 4.01 and 4.02, an “Incremental Term Loan Scheduled
Repayment”, and together with each Initial Term Loan Scheduled Repayment, the
“Scheduled Repayments”); provided that, if any Incremental Term Loans are
incurred which will be added to (and form part of) an existing New Tranche of
Incremental Term Loans, then each Scheduled Repayment of such New Tranche to be
made after such increase becomes effective shall be increased by an amount equal
to (a) the aggregate principal amount of the increase in the Incremental Term
Loans of such New Tranche pursuant to Section 1.14 multiplied by (b) an amount
equal to (x) such Scheduled Repayment divided by (y) the aggregate outstanding
principal amount of the Incremental Term Loans of such New Tranche, in each
case, immediately prior to giving effect to the increase in Incremental Term
Loans of such New Tranche pursuant to Section 1.14.
          (d) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Initial Borrowing Date upon which the
Borrower or any of its Subsidiaries receives any cash proceeds from any issuance
or incurrence by the Borrower or any of its Subsidiaries of Indebtedness for
borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 9.04 as in effect on the Effective Date), an amount
equal to 100% of the Net Debt Proceeds of the respective incurrence of
Indebtedness shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 4.02(h) and (i).
          (e) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Initial Borrowing Date upon which the
Borrower or any of its Subsidiaries receives any cash proceeds from any Asset
Sale, the Borrower shall make a mandatory repayment in accordance with the
requirements of Sections 4.02(h) and (i) in an amount equal to the Net Sale
Proceeds therefrom; provided, however, that with respect to Net Sale Proceeds
from Specified Asset Sales and Net Sale Proceeds of no more than $25,000,000 in
the aggregate from Asset Sales other than Specified Asset Sales, such Net Sale
Proceeds shall not be required to be so applied on such date so long as no
Default and no Event of Default then exists and such Net Sale Proceeds shall be
used to purchase assets (other than working capital) used or to be used in the
businesses permitted pursuant to Section 9.13 within 365 days following the date
of such Asset Sale, and provided further, that if all or any portion of such Net
Sale Proceeds not required to be so applied as provided above in this
Section 4.02(d) are not so reinvested within such 365-day period (or such
earlier date, if any, as the Borrower or the

-28-



--------------------------------------------------------------------------------



 



relevant Subsidiary determines not to reinvest the Net Sale Proceeds from such
Asset Sale as set forth above), such remaining portion shall be applied on the
last day of such period (or such earlier date, as the case may be) as provided
above in this Section 4.02(e) without regard to the preceding proviso.
          (f) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each Excess Cash Payment Date, an amount equal to the
Applicable ECF Percentage of the Excess Cash Flow for the related Excess Cash
Payment Period shall be applied as a mandatory repayment in accordance with the
requirements of Sections 4.02(h) and (i).
          (g) In addition to any other mandatory repayments pursuant to this
Section 4.02, within 10 days following each date on or after the Initial
Borrowing Date upon which the Borrower or any of its Subsidiaries receives any
cash proceeds from any Recovery Event (other than Recovery Events where the Net
Insurance Proceeds therefrom do not exceed $50,000), 100% of the Net Insurance
Proceeds from such Recovery Event shall be applied within such ten day period as
a mandatory repayment in accordance with the requirements of Sections 4.02(h)
and (i); provided, however, that so long as no Default or Event of Default then
exists, such Net Insurance Proceeds shall not be required to be so applied
within such ten day period to the extent that the Borrower has delivered a
certificate to the Administrative Agent within such ten day period stating that
such Net Insurance Proceeds shall be used to replace or restore properties or
assets in respect of which such Net Insurance Proceeds were paid within 365 days
following the date of the receipt of such Net Insurance Proceeds (which
certificate shall set forth the estimates of the Net Insurance Proceeds to be so
expended), provided further, that if all or any portion of such Net Insurance
Proceeds not required to be so applied pursuant to the preceding proviso are not
so used within 365 days after the date of the receipt of such Net Insurance
Proceeds (or such earlier date, if any, as the Borrower or the relevant
Subsidiary determines not to reinvest the Net Insurance Proceeds relating to
such Recovery Event as set forth above), an amount equal to such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 4.02(g) without regard to
the preceding proviso.
          (h) Each amount required to be applied pursuant to Sections 4.02(d),
(e), (f) and (g) shall be applied to repay the outstanding principal amount of
Term Loans (with each Tranche of outstanding Term Loans to receive its pro rata
share (based on the relative principal amounts then outstanding of the various
Tranches) of the amount to be applied), and to the extent applied to a given
Tranche of Term Loans same shall reduce the then remaining scheduled repayments
of the respective Tranche on a pro rata basis (based upon the then remaining
unpaid principal amounts of such Scheduled Repayments after giving effect to all
prior reductions thereto).
          (i) With respect to each repayment of Term Loans of a given Tranche
required by this Section 4.02, the Borrower may designate the Types of Term
Loans of the respective Tranche which are to be repaid and, in the case of
Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Eurodollar Loans were made, provided that: (i) repayments of Eurodollar Loans
pursuant to this Section 4.02 may only be made on the last day of an Interest
Period applicable thereto unless all Eurodollar Loans of the respective Tranche
with Interest Periods ending on such date of required repayment and all Term
Loans of the respective Tranche maintained as Base Rate Loans have been paid in
full; (ii) if any repayment

-29-



--------------------------------------------------------------------------------



 



of Eurodollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.
          (j) In addition to any other mandatory repayments pursuant to this
Section 4.02, (i) all then outstanding Loans of the respective Tranche shall be
repaid in full on the respective Maturity Date for such Tranche of Loans and
(ii) unless the Required Lenders otherwise agree in writing, all then
outstanding Loans shall be repaid in full on the date on which a Change of
Control occurs.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office. Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.
          4.04 Net Payments. (a) All payments made by the Borrower hereunder and
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income, net profits or capital or franchise taxes
imposed in lieu thereof of a Lender or, in the case of a Lender or
Administrative Agent that is a flow-through entity for tax purposes, a member or
a partner of such Lender or Administrative Agent, pursuant to the laws of the
country or national jurisdiction (or any political subdivision thereof) in which
it is organized or the country or national jurisdiction (or any political
subdivision thereof) in which the principal office or applicable lending office
of such Lender is located) and all interest, penalties or similar liabilities
with respect to such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed on payments made by the Borrower
hereunder and under any Note, the Borrower agrees to pay the full amount of such
Taxes to the appropriate taxing authority, and shall pay to the applicable
Lender or, in the case of a Lender or Administrative Agent that is a
flow-through entity for tax purposes, a member or a partner of such Lender or
Administrative Agent, such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note. If any amounts are payable in
respect of Taxes pursuant to the preceding sentence, the Borrower agrees to
reimburse each Lender, upon

-30-



--------------------------------------------------------------------------------



 



the written request of such Lender, for taxes imposed on or measured by the net
income or net profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located and for any withholding of taxes as such Lender shall
determine are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts or other evidence reasonably
satisfactory to the Administrative Agent evidencing such payment by such
Borrower. The Borrower agrees to indemnify and hold harmless each Lender or, in
the case of a Lender or Administrative Agent that is a flow-through entity for
tax purposes, a member or a partner of such Lender or Administrative Agent, and
reimburse such Lender or, in the case of a Lender or Administrative Agent that
is a flow-through entity for tax purposes, a member or a partner of such Lender
or Administrative Agent, upon its written request, for the amount of any Taxes
so levied or imposed and paid by such Lender or, in the case of a Lender or
Administrative Agent that is a flow-through entity for tax purposes, a member or
a partner of such Lender or Administrative Agent.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to the Borrower and the Administrative Agent on or prior to
the Effective Date or, in the case of a Lender that is an assignee or transferee
of an interest under this Agreement pursuant to Section 1.13 or 13.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or any successor forms) pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit E (any such certificate,
a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note, or (iii) if a Lender or the Administrative Agent
is a foreign intermediary or flow-through entity for U.S. federal income tax
purposes, two accurate and complete signed copies of Internal Revenue Service
Form W-8IMY (and all necessary attachments) establishing a complete exemption
from United States withholding tax with respect to payments made to the
Administrative Agent or the applicable Lender as the case may be under this
Agreement and under any Note. In addition, each Lender and the Administrative
Agent agree that from time to time after the Effective Date, when a lapse in
time or change in circumstances or law renders the previous certification
obsolete, invalid or inaccurate in any material respect, it will deliver to the
Borrower and the Administrative Agent two new accurate

-31-



--------------------------------------------------------------------------------



 



and complete original signed copies of Internal Revenue Service Form W-8ECI,
Form W-8BEN (with respect to the benefits of any income tax treaty), Form W-8BEN
(with respect to the portfolio interest exemption) and a Section 4.04(b)(ii)
Certificate, or Form W-8IMY (with respect to foreign intermediary or flow
through entity), as the case may be, and such other forms and necessary
attachments as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
such Lender shall immediately notify the Borrower and the Administrative Agent
of its inability to deliver any such Form or Certificate, in which case such
Lender shall not be required to deliver any such Form or Certificate pursuant to
this Section 4.04(b). The Administrative Agent and each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. federal income tax purposes (other than a Lender or Administrative Agent
that may be treated as an exempt recipient based on the indicators described in
U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii) except to the extent
required by Treasury Regulation Section 1.1441-1(d)(4) (and any successor
provision)) agrees to deliver to the Borrower and the Administrative Agent on or
prior to the Effective Date or, in the case of such a Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 1.13 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender and at the other times described above
with respect to Lenders that are not United States persons, two accurate and
complete original signed copies of U.S. Internal Revenue Service Form W-9 (or
successor forms) certifying to such Lender’s and/or Administrative Agent’s
entitlement as of such date to a complete exemption from United States backup
withholding tax with respect to payments to be made under this Agreement and
under any other Credit Document. Notwithstanding anything to the contrary
contained in Section 4.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, Fees or other amounts payable
hereunder to the extent that such Lender has not provided to the Borrower U.S.
Internal Revenue Service Forms that establish a complete exemption from such
deduction or withholding and (y) the Borrower shall not be obligated pursuant to
Section 4.04(a) to gross-up payments to be made to a Lender in respect of
withholdings, income or similar taxes imposed by the United States if (I) such
Lender has not provided to the Borrower the Internal Revenue Service Forms
required to be provided to the Borrower pursuant to this Section 4.04(b) or
(II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms provided by such Lender do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 13.04(b), the Borrower
agrees to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.
          (c) If the Administrative Agent has not provided to the Borrower the
U.S. Internal Revenue Service Forms required to be provided to the Borrower
pursuant to

-32-



--------------------------------------------------------------------------------



 



Section 4.04(b) hereof, the Administrative Agent shall deliver such U.S.
Internal Revenue Service Forms within 30 days following written notice from the
Borrower to the Administrative Agent requesting the same; provided, however,
that if the Administrative Agent does not deliver such U.S. Internal Revenue
Service Forms within such 30-day period, the Administrative Agent shall, upon
the subsequent written request of the Borrower, designate an affiliate or
another Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) to serve as the Administrative Agent, subject
to such designation not having an adverse effect on the Administrative Agent and
subject to the internal policy considerations of the Administrative Agent, each
to be determined in the sole discretion of the Administrative Agent; provided
further, however, that if the Administrative Agent is unwilling or unable
(within its sole discretion) to make such appointment, the Borrower shall have
the right to cause the Administrative Agent to resign in accordance with
Section 12.09 hereof.
          (d) If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to the Borrower an amount that the Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by the Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) any Lender may determine, in its sole discretion consistent
with the policies of such Lender, whether to seek a Tax Benefit; (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such Lender that otherwise would not have expired) of any Tax Benefit with
respect to which such Lender has made a payment to the Borrower pursuant to this
Section 4.04(d) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses; (iii) subject to Section 13.16, nothing in this Section 4.04(d) shall
require the Lender to disclose any confidential information to the Borrower
(including, without limitation, its tax returns); and (iv) no Lender shall be
required to pay any amounts pursuant to this Section 4.04(d) at any time which a
Default or Event of Default exists.
          SECTION 5. Conditions Precedent to Credit Events on the Initial
Borrowing Date. The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit, on the Initial Borrowing
Date, are subject at the time of the making of such Loans or the issuance of
such Letters of Credit to the satisfaction of the following conditions:
          (a) Effective Date; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred and (ii) there shall have been
delivered to the Administrative Agent for the account of each of the Lenders
that has requested same the appropriate Term Note or Revolving Note executed by
the Borrower and, if requested by the Swingline Lender, the Swingline Note
executed by the Borrower, in each case in the amount, maturity and as otherwise
provided herein.
          (b) Officer’s Certificate. On the Initial Borrowing Date, the
Administrative Agent shall have received from the Borrower a certificate,
substantially in the form of Exhibit G-2, dated such date and signed on behalf
of the Borrower by an Authorized

-33-



--------------------------------------------------------------------------------



 



Representative of the Borrower, certifying on behalf of the Borrower that all of
the conditions in each of Sections 5(d), (e), (f), (g), (i) and (m) and 6, have
been satisfied on such date.
          (c) Opinions of Counsel. On the Initial Borrowing Date, the
Administrative Agent shall have received from (i) Andrews Kurth LLP, counsel to
the Credit Parties, an opinion addressed to each Agent and the Lenders and dated
the Initial Borrowing Date substantially in the form of Exhibit F-1 and
(ii) Benjamin R. Preston, general counsel to the Credit Parties, an opinion
addressed to each Agent and the Lenders and dated the Initial Borrowing Date
substantially in the form of Exhibit F-2.
          (d) Adverse Change. On the Initial Borrowing Date, there shall not
have occurred (and neither the Administrative Agent nor the Required Lenders
shall have become aware of any facts or conditions not previously known, which
the Administrative Agent or the Required Lenders shall determine has had or
could reasonably be expected to have) a Material Adverse Effect.
          (e) Litigation. On the Initial Borrowing Date, no litigation by any
entity (private or governmental) shall be pending or, to the knowledge of the
Borrower, threatened (i) with respect to the Transaction or any documentation
executed in connection therewith (including any Credit Document) or the
transactions contemplated thereby or (ii) which has had, or could reasonably be
expected to have, a Material Adverse Effect.
          (f) Governmental Approvals; etc. On or prior to the Initial Borrowing
Date, (A) all necessary governmental (domestic and foreign) and third party
approvals in connection with the Credit Documents and otherwise referred to
herein or therein shall have been obtained and remain in full force and effect
and evidence thereof shall have been provided to the Administrative Agent, and
(B) all necessary material governmental (domestic and foreign) and third party
approvals in connection with any Existing Indebtedness which is to remain
outstanding after the Initial Borrowing Date and the consummation of the
Transaction shall have been obtained and remain in full force and effect and
evidence thereof shall have been provided to the Administrative Agent.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed by any governmental authority or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon, or materially delaying, or making
economically unfeasible, the consummation of the Transaction or the making of
the Loans, the issuance of Letters of Credit or the transactions contemplated by
this Agreement.
          (g) Fees, etc. On the Initial Borrowing Date, the Borrower shall have
paid to the Agents and the Lenders all costs, fees and expenses (including,
without limitation, legal fees and expenses of the Agents and their affiliates
incurred prior to the Initial Borrowing Date) payable to the Agents and the
Lenders or otherwise payable in respect of the Transaction to the extent then
due.
          (h) Corporate Documents; Proceedings; etc. (i) On the Initial
Borrowing Date, the Administrative Agent shall have received a certificate,
dated the Initial Borrowing Date, signed by a secretary or assistant secretary
of each Credit Party and attested to by an authorized officer of such Credit
Party, substantially in the form of Exhibit G-1 with appropriate

-34-



--------------------------------------------------------------------------------



 



insertions, together with copies of the certificate of incorporation, by-laws or
equivalent organizational documents of such Credit Party and the resolutions of
such Credit Party authorizing the transactions referred to herein and occurring
on or prior to the Initial Borrowing Date.
          (ii) All corporate, partnership, limited liability company and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be in form and substance reasonably satisfactory to the Administrative Agent,
and the Administrative Agent shall have received all information and copies of
all documents and papers, including records of corporate proceedings,
governmental approvals, good standing certificates and a bring down telegram or
facsimile with respect to the Borrower, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.
          (i) Consummation of the Refinancing. (i) On the Initial Borrowing
Date, concurrently with the incurrence of Loans and the use of proceeds thereof
for such purpose, all Indebtedness of the Borrower and its Subsidiaries under
the Existing Credit Agreement shall have been repaid in full, together with all
fees, premiums and other amounts owing pursuant thereto, all commitments under
the Existing Credit Agreement shall have been terminated and all letters of
credit issued pursuant to the Existing Credit Agreement shall have been
terminated (or either incorporated as Letters of Credit hereunder or fully
supported with Letters of Credit issued hereunder).
          (ii) On the Initial Borrowing Date, concurrently with the incurrence
of Loans, all security interests in respect of, and Liens securing, the
Indebtedness under the Existing Credit Agreement created pursuant to the
security documentation relating thereto shall have been terminated and released,
and the Administrative Agent shall have received all such releases as may have
been requested by the Administrative Agent, which releases shall be in form and
substance satisfactory to the Administrative Agent.
          (iii) On the Initial Borrowing Date, concurrently with the incurrence
of Loans and the use of proceeds thereof for such purpose, (A) the Borrower
shall have accepted for purchase all Existing Second-Lien Notes validly tendered
(and not withdrawn) pursuant to the Existing Second-Lien Notes Tender Offer and
Consent Solicitation, (B) at least a majority of the aggregate outstanding
principal amount of Existing Second-Lien Notes theretofore outstanding shall
have been accepted for purchase pursuant to the Existing Second-Lien Notes
Tender Offer and Consent Solicitation and (C) the purchase price for the
Existing Second-Lien Notes accepted for purchase pursuant to the Existing
Second-Lien Notes Tender Offer and Consent Solicitation shall be paid on the
Initial Borrowing Date pursuant to arrangements reasonably satisfactory to the
Administrative Agent. In addition, on the Initial Borrowing Date, if any Stub
Existing Second-Lien Notes will remain outstanding thereafter, each of the
Existing Second-Lien Note Indenture Amendment, the Existing Second-Lien Note
Security Documents Amendments and the Intercreditor Agreement Amendment and
Termination, each in form and substance reasonably satisfactory to the
Administrative Agent and consistent with the descriptions thereof contained in
the definition of Existing Second-Lien Notes Tender Offer and Consent
Solicitation contained herein, shall have been executed and delivered by the
parties thereto, thereby

-35-



--------------------------------------------------------------------------------



 



amending the Existing Second-Lien Note Indenture and amending and terminating
the Existing Second-Lien Notes Security Documents and the Intercreditor
Agreement in accordance with the terms thereof.
          (iv) On the Initial Borrowing Date, substantially concurrently with
the incurrence of Loans, all security interests in respect of, and Liens
securing, the Indebtedness under the Existing Second-Lien Note Documents created
pursuant to the security documentation relating thereto shall have been
terminated and released, and the Administrative Agent shall have received (or
arrangements reasonably satisfactory to the Administrative Agent shall have been
made so that the Administrative Agent shall, upon confirmation of the receipt by
the trustee pursuant to the Existing Second-Lien Note Indenture of the funds to
be paid to it for the purchase of Existing Second-Lien Notes pursuant to the
Second-Lien Notes Tender Offer and Consent Solicitation, receive) such releases
as may have been requested by the Administrative Agent, which releases shall be
in form and substance satisfactory to the Administrative Agent.
          (v) On the Initial Borrowing Date and after giving effect to the
consummation of the Transaction, the Borrower and its Subsidiaries shall have no
outstanding preferred equity or Indebtedness, except for (x) Indebtedness
pursuant to (or in respect of) the Credit Documents, and (y) such other
outstanding Indebtedness of the Borrower and its Subsidiaries permitted pursuant
to Section 9.04. On and as of the Initial Borrowing Date, all Indebtedness to
remain outstanding as described in the immediately preceding sentence shall
remain outstanding after giving effect to the Transaction and the other
transactions contemplated hereby without any breach, required repayment,
required offer to purchase, default, event of default or termination rights
existing thereunder or arising as a result of the Transaction and the other
transactions contemplated hereby, and there shall not be any amendments or
modifications to the documents governing any Existing Indebtedness that are
adverse to the interests of the Lenders (other than as requested or approved by
the Administrative Agent). On and as of the Initial Borrowing Date, the
Administrative Agent shall be satisfied with the amount of and the terms and
conditions of all Indebtedness described above in this Section 5(i).
          (j) Subsidiaries Guaranties. On the Initial Borrowing Date, each
Subsidiary Guarantor shall have duly authorized, executed and delivered the
Subsidiaries Guaranty substantially in the form of Exhibit H (as amended,
modified, restated and/or supplemented from time to time, the “Subsidiaries
Guaranty”), guaranteeing all of the obligations of the Borrower as more fully
provided therein, and the Subsidiaries Guaranty shall be in full force and
effect.
          (k) Pledge Agreement. On the Initial Borrowing Date, each Credit Party
shall have duly authorized, executed and delivered the Pledge Agreement in the
form of Exhibit I (as amended, modified or supplemented from time to time, the
“Pledge Agreement”) and shall have delivered to the Collateral Agent, as Pledgee
thereunder, all of the Pledge Agreement Collateral, if any, referred to therein
and then owned by such Credit Party, (i) endorsed in blank in the case of
promissory notes constituting Pledge Agreement Collateral and (ii) together with
executed and undated endorsements for transfer in the case of certificated
Equity Interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by the Pledge Agreement have been taken and the Pledge Agreement
shall be in full force and effect.

-36-



--------------------------------------------------------------------------------



 



          (l) Security Agreement. On the Initial Borrowing Date, each Credit
Party shall have duly authorized, executed and delivered the Security Agreement
in the form of Exhibit J (as amended, modified or supplemented from time to
time, the “Security Agreement”) covering all of such Credit Party’s Security
Agreement Collateral, together with:
          (i) proper financing statements (Form UCC-1 or the equivalent)
authorized for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;
          (ii) certified copies of requests for information or copies (Form
UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrower or any of its Subsidiaries as debtor
and that are filed in the jurisdictions referred to in clause (i) above and in
such other jurisdictions as the Collateral Agent may deem necessary or desirable
(in its sole discretion) to ensure the perfection of the security interests
purported to be created by the Security Agreement, together with copies of such
other financing statements that name the Borrower or any of its Subsidiaries as
debtor (none of which shall cover any of the Collateral except (x) to the extent
evidencing Permitted Liens or (y) those in respect of which the Collateral Agent
shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law authorized for filing);
          (iii) evidence of the completion of all other recordings and filings
of, or with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests intended to be created by the Security Agreement; and
          (iv) evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Security Agreement have been taken, and
the Security Agreement shall be in full force and effect.
          (m) Financial Statements; etc. On or prior to the Initial Borrowing
Date, the Administrative Agent and the Lenders shall have received true and
correct copies of the historical financial statements and the Projections
referred to in Sections 7.05(a) and (d), which historical financial statements
and Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
          (n) Solvency Opinion; Insurance Certificates. On the Initial Borrowing
Date, the Administrative Agent shall have received:
          (i) a solvency certificate from the chief financial officer of the
Borrower in the form of Exhibit K; and
          (ii) certificates of insurance complying with the requirements of
Section 8.03 for the business and properties of the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent.

-37-



--------------------------------------------------------------------------------



 



          (o) Discharge of Third-Lien Obligations. On or prior to the Initial
Borrowing Date, the Administrative Agent shall have received such
certifications, if any, as may be reasonably requested by it to the effect that
the discharge of Third-Lien Obligations (as defined in the Intercreditor
Agreement) has theretofore occurred.
          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Initial Borrowing Date
and Incremental Term Loans made on any Incremental Term Loan Borrowing Date, but
excluding conversions or continuations made in accordance with Sections 1.06
and/or 1.09) and the obligation of an Issuing Lender to issue any Letter of
Credit is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:
          6.01 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in each other Credit Document shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of the making of such Credit Event (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).
          6.02 Notice of Borrowings; Letter of Credit Request. (a) Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have received
a Notice of Borrowing meeting the requirements of Section 1.03(a). Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
notice referred to in Section 1.03(b)(i).
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 2.03(a).
          The acceptance of the benefits or proceeds of each Credit Event, in
each case, shall constitute a representation and warranty by the Borrower to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 5 (with respect to Credit Events occurring on the Initial Borrowing
Date) and in this Section 6 (with respect to Credit Events occurring on or after
the Initial Borrowing Date) and applicable to such Credit Event exist as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 5 and in this Section 6, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent.
          SECTION 7. Representations and Warranties. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, the Borrower makes the
following representations and warranties, in each case after giving effect to
the Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans and the issuance of the

-38-



--------------------------------------------------------------------------------



 



Letters of Credit, with the occurrence of each Credit Event on or after the
Initial Borrowing Date being deemed to constitute a representation and warranty
that the matters specified in this Section 7 are true and correct in all
material respects on and as of the Initial Borrowing Date and on the date of
each such other Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
          7.01 Organizational Status. Each of the Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
          7.02 Power and Authority. Each Credit Party has the corporate,
partnership or limited liability company power and authority, as the case may
be, to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is party and has taken all necessary corporate,
partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or governmental instrumentality or the terms of any FCC License or
other Governmental Authorization, (ii) will violate or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any of its property or assets is bound or to which it
may be subject, or (iii) will violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party or any of its Subsidiaries.

-39-



--------------------------------------------------------------------------------



 



          7.04 Approvals. Except (x) as may have been obtained or made on or
prior to the Initial Borrowing Date and which remain in full force and effect on
the Initial Borrowing Date and (y) for filings which are necessary to perfect
the security interests created under the Security Documents, which filings shall
have been made (or will be made within ten days of the Initial Borrowing Date,
no order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to be obtained or made by,
or on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Credit Document or (ii) the legality,
validity, binding effect or enforceability of any such Credit Document.
          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections. (a) The consolidated balance sheet of the Borrower and
its subsidiaries as at December 31, 2006 and the related consolidated statements
of operations, cash flows and changes in stockholders’ equity of the Borrower
for the fiscal year ended December 31, 2006, in each case copies of which have
been furnished to the Lenders prior to the Initial Borrowing Date, present
fairly in all material respects the consolidated financial position of the
Borrower at the dates of such balance sheets and the consolidated results of the
operations of the Borrower for the periods covered thereby in accordance with
GAAP consistently applied (except, in the case of the aforementioned quarterly
financial statements, for normal year-end audit adjustments and the absence of
footnotes).
          (b) On and as of the Initial Borrowing Date and after giving effect to
the Transaction and to all Indebtedness being incurred or assumed and Liens
created by the Credit Parties in connection therewith, (i) the sum of the
assets, at a fair valuation, of the Borrower on a stand-alone basis and of the
Borrower and its Subsidiaries taken as a whole will exceed their respective
debts, (ii) each of the Borrower on a stand-alone basis and the Borrower and its
Subsidiaries taken as a whole have not incurred and do not intend to incur, and
do not believe that they will incur, debts beyond their respective ability to
pay such debts as such debts mature, and (iii) the Borrower on a stand-alone
basis and the Borrower and its Subsidiaries taken as a whole will have
sufficient capital with which to conduct their respective businesses. For
purposes of this Section 7.05(b), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
          (c) Except as disclosed in the financial statements described in
Section 7.05(a) there were as of the Initial Borrowing Date no liabilities or
obligations with respect to the Borrower or any of its Subsidiaries of a nature
required to be disclosed in such financial statements (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower or any of its Subsidiaries. As of the Initial Borrowing Date, the
Borrower knows of no

-40-



--------------------------------------------------------------------------------



 



basis for the assertion against it or any of its Subsidiaries of any liability
or obligation of any nature whatsoever that is not disclosed in the financial
statements described in Section 7.05(a) which, either individually or in the
aggregate, could reasonably be expected to be material to the Borrower or any of
its Subsidiaries.
          (d) The Projections delivered to the Administrative Agent and the
Lenders on or prior to the Initial Borrowing Date have been prepared in good
faith and are based on reasonable assumptions, and there are no statements or
conclusions in the Projections which are based upon or include information known
to the Borrower to be misleading in any material respect or which fail to take
into account material information known to the Borrower regarding the matters
reported therein. On the Initial Borrowing Date, the Borrower believes that the
Projections are reasonable and attainable, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results and such differences may be material.
          (e) Since December 31, 2006, there have been no changes, events and/or
occurrences that have had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
          7.06 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
          7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.
          7.08 Certain Agreements. (a) Neither the Borrower nor any of its
Subsidiaries is a party to any agreement or instrument or subject to any
corporate, partnership or limited liability company restriction, as the case may
be, that, either individually or in the aggregate, has resulted or could
reasonably be expected to result in a Material Adverse Effect.
          (b) Neither the Borrower nor any of its Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, if such default, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

-41-



--------------------------------------------------------------------------------



 



          7.09 Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal income tax and other material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by, or with
respect to the income, properties or operations of, the Borrower and/or any of
its Subsidiaries. The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries for the periods covered
thereby. Each of the Borrower and each of its Subsidiaries has paid all taxes
and assessments payable by it which have become due, other than (i) those that
are immaterial and (ii) those being contested in good faith and adequately
disclosed and fully provided for on the financial statements of the Borrower and
its Subsidiaries in accordance with GAAP. Except as set forth on Schedule 7.09,
there is no action, suit, proceeding, investigation, audit or claim now pending
or, to the best knowledge of the Borrower, threatened by any authority regarding
any taxes relating to the Borrower or any of its Subsidiaries. Except as
provided in Schedule 7.09, as of the Initial Borrowing Date, neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither the Borrower nor any of its Subsidiaries has incurred, nor
will any of them incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of the Borrower or any of its Subsidiaries arising as a result of
the operation of their businesses in the ordinary course of business).
          7.10 Compliance with ERISA. Schedule 7.10 sets forth, as of the
Initial Borrowing Date, the name of each Plan. Each Plan (and each related
trust) is in substantial compliance with its terms and with all applicable laws,
including, without limitation, ERISA and the Code; each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received or timely applied for a determination letter from the Internal
Revenue Service to the effect that it meets the requirements of Sections 401(a)
and 501(a) of the Code covering all tax law changes prior to the Economic Growth
and Tax Relief Reconciliation Act of 2001 or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service on which the Borrower is entitled to rely; neither the Borrower
nor any of its Subsidiaries or ERISA Affiliates has ever maintained or
contributed to, or had any obligation to maintain or contribute to (or borne any
liability with respect to) any “employee pension benefit plan,” within the
meaning of Section 3(2) of ERISA, that is a “multiemployer plan,” within the
meaning of Section 3(37) of ERISA, or that is subject to the minimum funding
standards of Section 412 of the Code or Section 302 of ERISA or subject to Title
IV of ERISA; neither the Borrower nor any of its Subsidiaries or ERISA
Affiliates has any obligation to maintain or contribute to (or borne any
liability with respect to) any Foreign Pension Plan; all contributions required
to be made with respect to a Plan have been timely made; neither the Borrower
nor any Subsidiary of the Borrower nor any ERISA Affiliate has incurred any
material liability (including any indirect, contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4204 or
4212 of ERISA or Section 4975 of the Code or expects to incur any such liability
under any of the foregoing sections with respect to any Plan; no condition
exists which presents a material risk to the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate of incurring a liability to or

-42-



--------------------------------------------------------------------------------



 



on account of a Plan pursuant to the foregoing provisions of ERISA and the Code;
no action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or, to the knowledge of the
Borrower, threatened; each group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) which covers or has covered employees
or former employees of the Borrower, any Subsidiary of the Borrower, or any
ERISA Affiliate has at all times been operated in compliance with the provisions
of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code,
except to the extent that any failure to comply could not reasonably be expected
to result in a material liability to the Borrower or any Subsidiary of the
Borrower; each group health plan (as defined in 45 Code of Federal Regulations
Section 160.103) which covers or has covered employees or former employees of
the Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has at all
times been operated in compliance with the provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder, except to the extent that any failure to comply could not reasonably
be expected to result in a material liability to the Borrower or any Subsidiary
of the Borrower; no lien imposed under the Code or ERISA on the assets of the
Borrower or any Subsidiary of the Borrower or any ERISA Affiliate exists or is
likely to arise on account of any Plan; and the Borrower and its Subsidiaries
may cease contributions to or terminate any employee benefit plan maintained by
any of them without incurring any material liability.
          7.11 The Security Documents. (a) The provisions of the Security
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the Security
Agreement Collateral described therein, and the Collateral Agent, for the
benefit of the Secured Creditors, has (or will have within ten days of the
Initial Borrowing Date) a fully perfected security interest in all right, title
and interest in all of the Security Agreement Collateral described therein to
the extent a security interest therein can be perfected by filing or possession,
subject to no other Liens other than Permitted Liens. Following the recordation
of (x) the Grant of Security Interest in U.S. Patents, if applicable, and
(y) the Grant of Security Interest in U.S. Trademarks, if applicable, in the
respective forms attached to the Security Agreement, in each case in the United
States Patent and Trademark Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, the Collateral Agent for the benefit of the
Secured Creditors will have, as may be perfected by such filings and
recordation, a perfected security interest in the United States trademarks and
patents covered by the Security Agreement, and following the recordation of the
Grant of Security Interest in U.S. Copyrights, if applicable, in the form
attached to the Security Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement, the
Collateral Agent for the benefit of the Secured Creditors will have, as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by the Security Agreement.
          (b) The security interests created under the Pledge Agreement in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person. No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledge

-43-



--------------------------------------------------------------------------------



 



Agreement Collateral under the Pledge Agreement other than with respect to that
portion of the Pledge Agreement Collateral constituting a “general intangible”
under the UCC.
          (c) After the execution and delivery thereof, each Mortgage creates,
as security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on such Mortgaged Property may
be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Liens related thereto).
          7.12 Real Property. All Real Property having a Fair Market Value, as
reasonably estimated by the Borrower, in excess of $5,000,000 that is owned by
the Borrower or any of its Subsidiaries as of the Initial Borrowing Date, and
the nature of the interest therein, is correctly set forth in Schedule 7.12.
Each of the Borrower and each of its Subsidiaries has good and indefeasible
title to all material properties owned by it, including all Real Property set
forth on Schedule 7.12 and all other material property reflected in the most
recent historical balance sheets referred to in Section 7.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.
          7.13 Insurance. Schedule 7.13 sets forth a true and complete listing
of all insurance maintained by the Borrower and its Subsidiaries as of the
Initial Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.
          7.14 Subsidiaries. On and as of the Initial Borrowing Date and after
giving effect to the Transaction, the Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 7.14. Schedule 7.14 correctly sets forth,
as of the Initial Borrowing Date and after giving effect to the Transaction,
(i) the percentage ownership (direct and indirect) of the Borrower in each class
of Equity Interests of each of its Subsidiaries and also identifies the direct
owner thereof and (ii) the jurisdiction of organization of each such Subsidiary.
All outstanding shares of capital stock or other Equity Interests of each
Subsidiary have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights. On the Initial Borrowing Date
and after giving effect to the Transaction, except as set forth on
Schedule 7.14, no Subsidiary of the Borrower has outstanding any securities
convertible into or exchangeable for its Equity Interests or outstanding any
right to subscribe for or to purchase, or any options or warrants for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of or any calls, commitments or claims of any character relating to,
its Equity Interests or any stock appreciation or similar rights.
          7.15 Compliance with Statutes, etc. Each of the Borrower and each of
its Subsidiaries is in compliance with all applicable laws, statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business, the holding of the FCC Licenses and the other Governmental
Authorizations and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls),

-44-



--------------------------------------------------------------------------------



 



except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          7.16 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.17 RCN International7.18 . RCN International is a Delaware
corporation which has no significant assets or material liabilities.
          7.19 Environmental Matters. (a) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries (including, to the
Borrower’s knowledge, any such claim arising out of the ownership, lease or
operation by the Borrower or any of its Subsidiaries of any Real Property
formerly owned, leased or operated by the Borrower or any of its Subsidiaries
but no longer owned, leased or operated by the Borrower or any of its
Subsidiaries). There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of the Borrower or any of its
Subsidiaries, or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries (including, to the Borrower’s knowledge, any Real
Property formerly owned, leased or operated by the Borrower or any of its
Subsidiaries but no longer owned, leased or operated by the Borrower or any of
its Subsidiaries) or, to the knowledge of the Borrower, any property adjoining
or adjacent to any such Real Property that could be reasonably expected (i) to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.
          (b) Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, any property adjoining or
adjacent to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.
          (c) Notwithstanding anything to the contrary in this Section 7.18, the
representations and warranties made in this Section 7.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          7.20 Labor Relations. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected,
either individually or in

-45-



--------------------------------------------------------------------------------



 



the aggregate, to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against the Borrower or any of its Subsidiaries or,
to the knowledge of the Borrower, threatened against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, threatened against any of them, (ii) no strike, labor dispute,
slowdown or stoppage pending against the Borrower or any of its Subsidiaries or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries and (iii) no union representation question that exists with respect
to the employees of the Borrower or any of its Subsidiaries, which, individually
or in the aggregate for all matters specified in clause (i), (ii) or
(iii) above, could reasonably be expected to have a Material Adverse Effect.
          7.21 Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
necessary for the conduct of its business (the “Business Intellectual Property”)
without any known conflict with the rights of others arising from the Borrower’s
or its Subsidiaries’ use of the Business Intellectual Property which, or the
failure to obtain which, as the case may be, could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
          7.22 Indebtedness. Schedule 7.21 sets forth a true and complete list
of all Indebtedness (including Contingent Obligations, but only in respect of
Indebtedness described in clauses (i) through (v) and (vii) through (ix) of the
Indebtedness definition) of the Borrower and its Subsidiaries as of the Initial
Borrowing Date (excluding (x) the Loans and the Letters of Credit and (y) any
Stub Existing Second-Lien Notes) (the “Existing Indebtedness”) which is to
remain outstanding after giving effect to the Transaction, in each case showing
the aggregate principal amount thereof and the name of the respective borrower
and any Credit Party or any of its Subsidiaries which directly or indirectly
guarantees such Indebtedness.
          7.23 FCC Licenses and Other Governmental Authorizations. (a) The
Borrower and its Subsidiaries hold all FCC licenses, registrations and
authorizations as are necessary to the Borrower’s and its Subsidiaries’
businesses (collectively, the “FCC Licenses”). Each of the FCC Licenses that is
material to the business of the Borrower or any of its Subsidiaries has been
validly issued and is in full force and effect. All FCC Licenses in effect on
the Initial Borrowing Date and their respective expiration dates are listed and
described on Schedule 7.22(a). The Borrower has no knowledge of any condition
imposed by the FCC as part of any FCC License which is neither set forth on the
face thereof as issued by the FCC nor contained in the policies, rules and
regulations of the FCC applicable generally to business of the type, nature,
class or location of the Borrower and its Subsidiaries. The Borrower and its
Subsidiaries are in compliance with the terms and conditions of the FCC Licenses
applicable to it and with applicable policies, rules and regulations of the FCC
and the Communications Act of 1934, as amended (the “Communications Act”) except
to the extent that any failure to comply could not reasonably be expected to
result in a Material Adverse Effect. No proceedings are pending or are, to the
knowledge of the Borrower, threatened which may reasonably be expected

-46-



--------------------------------------------------------------------------------



 



to result in the revocation, rescission, modification, non-renewal or suspension
of any FCC License, the denial of any pending applications, the issuance of any
cease and desist order or the imposition of any fines, forfeitures or other
administrative actions by the FCC with respect to the Borrower or any of its
Subsidiaries that would, if such proceedings were decided adversely to the
Borrower or the Subsidiaries, have a Material Adverse Effect. All reports,
applications, tariffs and other documents required to be filed by the Borrower
or any of its Subsidiaries, as appropriate, with the FCC have been timely filed
and all such reports, applications, tariffs and documents are true, correct and
complete, except where the aggregate effect of any such failures to so file or
be true, correct and complete has not had, and could not reasonably be expected
to have, a Material Adverse Effect. To the knowledge of the Borrower, there are
no unsatisfied or otherwise outstanding citations, complaint proceedings,
notices of liability or notices of forfeiture issued by the FCC and received by
the Borrower or a Subsidiary thereof with respect to the Borrower or any of its
Subsidiaries or any of their respective operations.
          (b) In addition to the FCC Licenses issued by the FCC, the Borrower
and its Subsidiaries hold all licenses, certificates, registrations and
authorizations issued by any other governmental entity (domestic and foreign)
necessary to operate their respective businesses for each line of business of
the Borrower or any of its Subsidiaries requiring such authorization and in each
jurisdiction in which Borrower or any of its Subsidiaries may be deemed to be
conducting their respective businesses under applicable law (collectively, the
“Governmental Authorizations”), except where the aggregate effect of any such
failures to hold such licenses, certificates, registrations or authorizations
has not had, and could not reasonably be expected to have, a Material Adverse
Effect. Each Governmental Authorization has been validly issued and is in full
force and effect. The Governmental Authorizations as of the Initial Borrowing
Date are listed on Schedule 7.22(b), with any expiration date for any such
authorization identified on Schedule 7.22(b), with authorizations issued by
state public service or utility commissions (or analogous state authorities)
listed in Part A of Schedule 7.22(b) and other Governmental Authorizations
listed in Part B of Schedule 7.22(b). None of the Governmental Authorizations
contain any conditions or limitations outside the normal course that would
materially and adversely restrict the operations of the Borrower or any of its
Subsidiaries. The Borrower and its Subsidiaries have been and are in compliance
in all respects with the terms and conditions of the Governmental Authorizations
applicable to them, except to the extent that any failure to comply would not
result in a Material Adverse Effect. Other than the proceedings of a general
nature, no proceedings are pending or are, to the knowledge of the Borrower,
threatened, and, to the Borrower’s knowledge, no event has occurred, which may
reasonably be expected to result in the revocation, rescission, adverse
modification, non-renewal or suspension of any Governmental Authorization that
is material to the business of the Borrower or any of its Subsidiaries, the
denial of any pending applications therefor, the issuance of any cease and
desist order, or the imposition of any material fines, forfeitures, or other
administrative actions by a governmental entity. All reports, applications,
tariffs and other documents required to be filed by the Borrower or any of its
Subsidiaries, as appropriate, with the governmental entity issuing a Government
Authorization have in all respects been timely filed, and all such reports,
applications, tariffs and documents are true, correct and complete in all
respects, except where the aggregate effect of such failures to so file or be
true, correct and complete has not had, and could not be reasonably expected to
have, a Material Adverse Effect. To the knowledge of the Borrower, there are no
material unsatisfied or otherwise outstanding citations issued by any
governmental entity and received by the Borrower or a Subsidiary thereof with
respect to the Borrower or any of its

-47-



--------------------------------------------------------------------------------



 



Subsidiaries. Part C of Schedule 7.22(b) separately lists all pending
applications for certificates or other authorizations from any state public
service or utility commission (or analogous state authority).
          (c) The transactions contemplated herein, under applicable law
(including the Communications Act) and the applicable policies, rules,
regulations and practices of the FCC and other governmental entities, would not
disqualify the Borrower or any of its Subsidiaries as an assignee or transferee
of the FCC Licenses or the Governmental Authorizations or result in the
imposition of any materially adverse condition on or modification of the FCC
Licenses or the Governmental Authorizations.
          7.24 Intercreditor Agreement. (a) The Discharge of Third-Lien
Obligations (as defined in the Intercreditor Agreement) has occurred prior to
the Initial Borrowing Date and on the Initial Borrowing Date there are no
Third-Lien Obligations (as defined in the Intercreditor Agreement) which remain
outstanding.
          (b) On the Initial Borrowing Date (immediately upon the repayment of
the Existing Credit Agreement), this Agreement shall constitute the “First-Lien
Credit Agreement” as defined in, and pursuant to, the Intercreditor Agreement.
          (c) Upon the execution by the Administrative Agent of the
Intercreditor Agreement Amendment and Termination, the Intercreditor Agreement
shall be amended and shall thereafter terminate in accordance with the terms of
the Intercreditor Agreement Amendment and Termination.
          SECTION 8. Affirmative Covenants. The Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings
(in each case together with interest thereon), Fees and all other Obligations
(other than indemnities described in Section 13.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:
          8.01 Information Covenants. The Borrower will furnish to each Lender:
          (a) Quarterly Financial Statements. Within 45 days after the close of
each of the first three quarterly accounting periods in each fiscal year of the
Borrower (i) the consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such quarterly accounting period and the related consolidated
statements of operations and cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding periods in the prior fiscal year, all of which shall be
certified by an Authorized Representative of the Borrower that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period, in each case without any material qualifications
with respect thereto. Notwithstanding the foregoing, in the event that the
Borrower delivers to the Administrative Agent a Quarterly Report

-48-



--------------------------------------------------------------------------------



 



for the Borrower on Form 10-Q for such fiscal quarter, as filed with the SEC, or
the same is made publicly available by the SEC, within 45 days after the end of
such fiscal quarter, such Form 10-Q shall satisfy all requirements of this
clause (a). For the purposes of the immediately preceding sentence, posting of
any such Quarterly Report on the SEC’s website, www.sec.gov, within the time
period otherwise required in such sentence for the delivery of such Quarterly
Report shall constitute delivery of same to the Administrative Agent.
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of the Borrower, (i) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations, cash flows and changes in stockholders’
equity for such fiscal year setting forth comparative figures for the preceding
fiscal year and certified (without any “going concern” or other qualification or
exception) by an independent certified public accountant of recognized standing,
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year. Notwithstanding the foregoing,
in the event that the Borrower delivers to the Administrative Agent an Annual
Report for the Borrower on Form 10-K for such fiscal year, as filed with the
SEC, or the same is made publicly available by the SEC, within 90 days after the
end of such fiscal year, such Form 10-K shall satisfy all requirements of this
clause (b) so long as the certified public accountants’ opinion included in such
Form 10-K satisfies the requirements with respect thereto set forth in the
immediately preceding sentence. For the purposes of the immediately preceding
sentence, posting of any such Annual Report on the SEC’s website, www.sec.gov,
within the time period otherwise required in such sentence for the delivery of
such Annual Report shall constitute delivery of same to the Administrative
Agent.
          (c) Unrestricted Subsidiaries. If the Borrower has designated any
Unrestricted Subsidiaries hereunder, then within 15 days after the delivery of
the financial statements described in Sections 8.01(a) and 8.01(b), a reasonably
detailed presentation, either in the face of the financial statements delivered
pursuant to such Sections or in footnotes thereto and in management’s discussion
and analysis of operational and financial developments, of the financial
condition and results of operations of the Borrower and its Subsidiaries
separate from the financial condition and results of operations of the
Unrestricted Subsidiaries of the Borrower.
          (d) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
          (e) Budgets. Commencing with the fiscal year of the Borrower
commencing January 1, 2008, no later than 30 days following the first day of
each fiscal year of the Borrower, a budget in form reasonably satisfactory to
the Administrative Agent (including budgeted statements of operations, cash
flows statements and balance sheets for the Borrower and its Subsidiaries on a
consolidated basis) for each of the four quarters of such fiscal year prepared
in detail and setting forth, with appropriate discussion, the principal
assumptions upon which such budget is based.
          (f) Officer’s Certificates. Within the time period provided in
Sections 8.01(a) and (b), a compliance certificate from the chief financial
officer of the Borrower in the form of Exhibit L certifying on behalf of the
Borrower that, to such officer’s knowledge after due

-49-



--------------------------------------------------------------------------------



 



inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) set forth in reasonable
detail the calculations required to establish whether the Borrower and its
Subsidiaries were in compliance with the provisions of Sections 4.02(e),
4.02(f), 4.02(g), 9.01(x), 9.01(xii), 9.01(xviii), 9.02(iii), 9.02(xiii), 9.03,
9.04, 9.05(v), 9.05(xi) and Section 9.07 (if same was applicable during the
respective period), in each case, at the end of such fiscal quarter or year (or
during the period when same was applicable, in the case of Section 9.07), as the
case may be, (ii) if delivered with the financial statements required by
Section 8.01(b), set forth in reasonable detail (and the calculations required
to establish) the amount of Excess Cash Flow and the Applicable ECF Percentage
for the respective Excess Cash Payment Period, and (iii) certify either that
(A) there have been no changes to Annexes C through F, and Annexes I through K,
in each case of the Security Agreement, and Annexes A through F of the Pledge
Agreement, in each case since the Initial Borrowing Date or, if later, since the
date of the most recent certificate delivered pursuant to this Section 8.01(f),
or (B) if there have been any such changes, a list in reasonable detail of such
changes, and whether the Borrower and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.
          (g) Notice of Default, Litigation and Material Adverse Effect.
Promptly, and in any event within three Business Days after any officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default,
(ii) any litigation or governmental investigation or proceeding pending against
the Borrower or any of its Subsidiaries (or any material development in any such
litigation or investigation) (x) which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
          (h) Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which the Borrower or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
its material Indebtedness pursuant to the terms of the documentation governing
such Indebtedness.
          (i) Corporate Family Rating. Promptly upon, and in any event within
three Business Days after, any Authorized Officer of the Borrower obtains
knowledge of any change by Moody’s in the Corporate Family Rating, notice of
such change.
          (j) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
          8.02 Books, Records and Inspections; Annual Meetings. (a) The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in which full, true and correct entries in conformity with GAAP and
all requirements of law shall be made of all dealings and transactions in
relation to its business and activities. The Borrower

-50-



--------------------------------------------------------------------------------



 



will, and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
under guidance of officers of the Borrower or such Subsidiary, any of the
properties of the Borrower or such Subsidiary, and to examine the books of
account of the Borrower or such Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any such Lender may reasonably request;
provided that unless an Event of Default shall have occurred and be continuing,
such visit and inspection by any Lender shall occur no more than one time per
year.
          (b) At a date to be mutually agreed upon between the Administrative
Agent and the Borrower occurring on or prior to the 120th day after the close of
each fiscal year of the Borrower, the Borrower will, at the request of the
Administrative Agent, hold a meeting with all of the Lenders at which meeting
will be reviewed the financial results of the Borrower and its Subsidiaries for
the previous fiscal year and the budgets presented for the current fiscal year
of the Borrower.
          8.03 Maintenance of Property; Insurance. (a) The Borrower will, and
will cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted, (ii) maintain with financially sound
and reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as the Borrower and its Subsidiaries, and (iii) furnish to the
Administrative Agent, upon its request therefor, full information as to the
insurance carried. Such insurance shall include physical damage insurance on all
real and personal property (whether now owned or hereafter acquired) on an all
risk basis and business interruption insurance. The provisions of this
Section 8.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.
          (b) The Borrower will, and will cause each of its Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Borrower and/or such
Subsidiaries to the extent reasonably requested by the Collateral Agent)
(i) shall be endorsed to the Collateral Agent’s satisfaction for the benefit of
the Collateral Agent (including, without limitation, by naming the Collateral
Agent as loss payee and/or additional insured), (ii) shall state that such
insurance policies shall not be canceled without at least 30 days’ prior written
notice thereof by the respective insurer to the Collateral Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Collateral Agent and the other Secured
Creditors, and (iv) in the case of such certificates (or, if requested by the
Administrative Agent, such policies), shall be deposited with the Collateral
Agent.
          (c) If the Borrower or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 8.03, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies (if so requested
by the Administrative Agent) or certificates with

-51-



--------------------------------------------------------------------------------



 



respect thereto, the Administrative Agent shall have the right (but shall be
under no obligation) to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance.
          8.04 Existence; Franchises. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses, permits, copyrights, trademarks and patents; provided,
however, that nothing in this Section 8.04 shall prevent (i) sales of assets and
other transactions by the Borrower or any of its Subsidiaries in accordance with
Section 9.02 or (ii) the withdrawal by the Borrower or any of its Subsidiaries
of its qualification as a foreign corporation, partnership or limited liability
company, as the case may be, or the termination or expiration of any franchise,
license, permit, copyright, trademark or patent in any jurisdiction if such
withdrawal, termination or expiration, as the case may be, could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          8.05 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          8.06 Compliance with Environmental Laws. (a) The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Subsidiaries, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws. Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of at any such Real
Properties in compliance in all material respects with all applicable
Environmental Laws and as required in connection with the normal operation, use
and maintenance of the business or operations of the Borrower or any of its
Subsidiaries.
          (b) (i) After the receipt by the Administrative Agent or any Lender of
any notice of the type described in Section 8.01(i), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 8.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 10, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its

-52-



--------------------------------------------------------------------------------



 



Subsidiaries, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, indicating the presence or absence of Hazardous
Materials and the potential cost of any removal or remedial action in connection
with such Hazardous Materials on such Real Property. If the Borrower fails to
provide the same within 30 days after such request was made, the Administrative
Agent may order the same, the cost of which shall be borne by the Borrower, and
the Borrower shall grant, and hereby grants, to the Administrative Agent and the
Lenders and their respective agents access to such Real Property and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.
          8.07 ERISA. As soon as possible and, in any event, within ten days
after the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate knows
or has reason to know of the occurrence of any of the following, the Borrower
will deliver to each of the Lenders a certificate of an Authorized
Representative of the Borrower setting forth the full details as to such
occurrence and the action, if any, that the Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by the Borrower, such Subsidiary, the
Plan administrator or such ERISA Affiliate to or with the PBGC or any other
governmental agency, or a Plan participant and any notices received by the
Borrower, such Subsidiary or such ERISA Affiliate from the PBGC or any other
government agency, or a Plan participant with respect thereto: that a Reportable
Event has occurred (except to the extent that the Borrower has previously
delivered to the Lenders a certificate and notices (if any) concerning such
event pursuant to the next clause hereof); that a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
is subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof), and
an event described in subsection .62, .63, .64, .65 (unless notice is waived
under .65), .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably
expected to occur with respect to such Plan within the following 30 days; that
an accumulated funding deficiency, within the meaning of Section 412 of the Code
or Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan;
that any contribution required to be made with respect to a Plan or Foreign
Pension Plan has not been timely made; that a Plan has been or may be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability; that proceedings may be or
have been instituted to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate will or
may incur any liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409, 502(i) or 502(l) of ERISA; that the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate will or could reasonably be expected to incur
any material liability with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code; or that the Borrower or any Subsidiary of the Borrower is
reasonably expected to incur material liability pursuant to any

-53-



--------------------------------------------------------------------------------



 



employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan;
provided, however, that no such notice shall be required unless such event has
had, or could reasonably be expected to have, a Material Adverse Effect. The
Borrower will deliver to each of the Lenders copies of any records, documents or
other information that must be furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA.
          8.08 End of Fiscal Years; Fiscal Quarters. The Borrower will cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates which are consistent with a fiscal year end as
described above.
          8.09 Performance of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument by which it is bound, except
such non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          8.10 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, would or would reasonably
be expected to, become a Lien or charge upon any properties of the Borrower or
any of its Subsidiaries not otherwise permitted under Section 9.01(i); provided
that neither the Borrower nor any of its Subsidiaries shall be required to pay
any such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.
          8.11 Use of Proceeds; Margin Regulations. (a) The Borrower shall use
all proceeds of the Initial Term Loans to finance the Transaction and to pay the
fees and expenses relating to the Transaction.
          (b) The Borrower shall use all proceeds of the Incremental Term Loans,
Revolving Loans and the Swingline Loans for the working capital and general
corporate purposes of the Borrower and its Subsidiaries (including to finance
capital expenditures and Permitted Acquisitions and to pay fees and expenses
incurred in connection therewith); provided that all proceeds of Incremental
Term Loans and of Revolving Loans pursuant to Incremental Revolving Commitments
(excluding re-borrowings pursuant to Incremental Revolving Commitments) incurred
pursuant to the proviso of clause (iv) of Section 1.14(a) shall be used solely
to finance one or more Permitted Acquisitions as provided therein.
          (c) The Borrower shall in no event use any part of any Credit Event
(or the proceeds thereof) to purchase or carry any Margin Stock or to extend
credit for the purpose of purchasing or carrying any Margin Stock. The Borrower
further covenants that neither the making of any Loan or the issuance of any
Letter of Credit, nor the use of the proceeds thereof

-54-



--------------------------------------------------------------------------------



 



nor the occurrence of any other Credit Event, will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
          8.12 Additional Security; Further Assurances; etc. (a) The Borrower
will, and will cause each of the other Credit Parties to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in such of the Borrower’s and such other Credit Parties’ assets,
properties and owned real properties as are not covered by the original Security
Documents and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (collectively, the “Additional
Security Documents”); provided that the Credit Parties shall not be required to
grant Liens on (i) assets that are subject to express exclusions in the Security
Documents until (and then to the extent) such exclusions are no longer
applicable and (ii) any parcel (including contiguous parcels) of Real Property
that is a Leasehold interest or having a Fair Market Value of less than
$5,000,000. All such security interests and Mortgages shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected
security interests and Mortgages superior to and prior to the rights of all
third Persons and subject to no other Liens except for Permitted Liens. The
Borrower shall cause the Additional Security Documents or instruments related
thereto to be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall have been paid in full.
          (b) The Borrower will, and will cause each of the other Credit Parties
to, at the expense of the Borrower and the Credit Parties, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
real property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Borrower will, and
will cause the other Credit Parties to, deliver to the Collateral Agent such
opinions of counsel, title insurance and other related documents as may be
reasonably requested by the Administrative Agent to assure itself that this
Section 8.12 has been complied with.
          (c) If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of the Borrower and its Subsidiaries
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.
          (d) The Borrower shall complete each action required by clauses
(a) through (c) of this Section 8.12 as soon as possible, but in no event later
than 60 days (or such longer

-55-



--------------------------------------------------------------------------------



 



period as the Administrative Agent shall approve in writing) after such action
is requested to be taken by the Administrative Agent, the Collateral Agent or
the Required Lenders; provided that, in no event will the Borrower or any of its
Subsidiaries be required to take any action, other than using its commercially
reasonable efforts, to obtain consents from third parties with respect to its
compliance with this Section 8.12.
          8.13 Ownership of Subsidiaries; etc. The Borrower will, and will cause
each of its Subsidiaries to, own 100% of the capital stock and other Equity
Interests of each of their Subsidiaries (other than directors’ qualifying shares
to the extent required by applicable law); provided, however, that the foregoing
shall not prohibit the Borrower and/or its Wholly-Owned Subsidiaries owning
Equity Interests in any Non-Wholly-Owned Subsidiary acquired after the Initial
Borrowing Date so long as all Investments therein made by the Borrower and its
Subsidiaries are justified pursuant to clause (xi) of Section 9.05.
          8.14 Corporate Separateness. The Borrower will, and will cause each of
its Subsidiaries to, (i) take all action as is necessary to keep the operations
of the Borrower and its Subsidiaries separate and apart from those of any
Unrestricted Subsidiaries and (ii) satisfy customary corporate formalities,
including, as applicable, the holding of regular board of directors’ and
shareholders’ meetings or action by directors or shareholders without a meeting
and the maintenance of corporate offices and records. Neither the Borrower nor
any other Credit Party shall make any payment to a creditor of any Unrestricted
Subsidiary in respect of any liability of any Unrestricted Subsidiary, and no
bank account of any Unrestricted Subsidiary shall be commingled with any bank
account of the Borrower or any other Credit Party. Any and all financial
statements distributed to any creditors of any Unrestricted Subsidiary shall
clearly establish or indicate the corporate separateness of such Unrestricted
Subsidiary from the Borrower and its other Subsidiaries. Each Unrestricted
Subsidiary shall pay its respective liabilities, including administrative
expenses, from its own separate assets, and the assets of the Borrower and its
Subsidiaries shall at all times be separately identified and segregated from the
assets of Unrestricted Subsidiaries. Neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the corporate existence of the Borrower or any of its
Subsidiaries being ignored, or in the assets and liabilities of the Borrower or
any of its Subsidiaries being substantively consolidated with those of any other
such Person in a bankruptcy, reorganization or other insolvency proceeding.
          8.15 Permitted Acquisitions. (a) Subject to the provisions of this
Section 8.15 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and each Wholly-Owned Domestic Subsidiary Guarantor
may from time to time effect Permitted Acquisitions, so long as (in each case
except to the extent the Required Lenders otherwise specifically agree in
writing in the case of a specific Permitted Acquisition): (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto; (ii) the Borrower shall have given to the Administrative Agent
and the Lenders at least 10 Business Days’ prior written notice of any Material
Permitted Acquisition (or such shorter period of time as may be reasonably
acceptable to the Administrative Agent), which notice shall describe in
reasonable detail the principal terms and conditions of such Material Permitted
Acquisition; (iii) the Borrower shall be able to incur at least $1.0 of
additional Indebtedness pursuant to the Incurrence Test Basket (and, if any
Incremental Term Loans are being incurred pursuant to the proviso of

-56-



--------------------------------------------------------------------------------



 



clause (iv) of Section 1.14(a), the Secured Leverage Ratio shall be less than
4.00:1.00) after giving effect to the respective Permitted Acquisition and all
financing therefor (as well as all other Permitted Acquisitions and Material
Asset Sales theretofore consummated after the first day of the relevant
Calculation Period); (iv) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Permitted Acquisition (both before and
after giving effect thereto), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date; (v) immediately after
giving effect to such Permitted Acquisition, the Unrestricted cash and Cash
Equivalents (for this purpose, treating the Total Unutilized Revolving Loan
Commitment as Unrestricted cash so long as same may be drawn at such time in
accordance with the conditions contained herein and, after giving effect to the
drawing of such amounts, there would be no violation of the Financial Covenant)
of the Borrower and its Subsidiaries equal or exceed $25,000,000 and (vi) in the
case of a Material Permitted Acquisition, the Borrower shall have delivered to
the Administrative Agent and each Lender a certificate executed by its chief
financial officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (vi),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (iii), (v) and (vi).
          (b) At the time of each Permitted Acquisition involving the creation
or acquisition of a Subsidiary, or the acquisition of other Equity Interests of
any Person, the Equity Interests thereof created or acquired in connection with
such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement.
          (c) The Borrower will cause each Subsidiary which is formed to effect,
or is acquired pursuant to, a Permitted Acquisition to comply with, and to
execute and deliver all of the documentation as and to the extent required by,
Sections 8.12 and 9.12, to the reasonable satisfaction of the Administrative
Agent.
          (d) The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by the Borrower that the certifications
pursuant to this Section 8.15 are true and correct and that all conditions
thereto have been satisfied and that same is permitted in accordance with the
terms of this Agreement, which representation and warranty shall be deemed to be
a representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 10.
          8.16 Ratings. The Borrower shall at all times maintain both a
Corporate Family Rating (of any level) and a senior secured financing rating (of
any level) from Moody’s with respect to the Loans.
          8.17 Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be able to incur at least

-57-



--------------------------------------------------------------------------------



 



$1.0 of additional Indebtedness pursuant to the Incurrence Test Basket (and, as
a condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) in the
case of any Unrestricted Subsidiary directly owned by the Borrower or any
Restricted Subsidiary, 100% of the Equity Interests of such newly-designated
Unrestricted Subsidiary are owned by the Borrower or such Restricted Subsidiary,
(iv) such Subsidiary shall have entered into the Tax Allocation Agreement, and
(v) no Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary. The designation (i) of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the time of such designation in an amount equal to the net
book value of the Borrower’s or its respective Subsidiaries’ (as applicable)
investment therein and (ii) of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of such designation of
any Indebtedness or Liens of such Subsidiary existing at such time, and in the
case of each such designation shall only be permitted if the respective
Investment or incurrence of Indebtedness or Liens is permitted under
Section 9.03, 9.04 or 9.05, as the case may be.
          SECTION 9. Negative Covenants. The Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings
(in each case, together with interest thereon), Fees and all other Obligations
(other than any indemnities described in Section 13.13 which are not then due
and payable) incurred hereunder and thereunder, are paid in full:
          9.01 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or consent to the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 9.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):
          (i) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
          (ii) Liens in respect of property or assets of the Borrower or any of
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate

-58-



--------------------------------------------------------------------------------



 



proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;
          (iii) Liens in existence on the Initial Borrowing Date which are
listed, and the property subject thereto described, in Schedule 9.01(iii), plus
renewals, replacements and extensions of such Liens, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of the Borrower or any of its
Subsidiaries;
          (iv) Liens created by or pursuant to this Agreement and the Security
Documents;
          (v) licenses, sublicenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Borrower or any of its Subsidiaries;
          (vi) Liens upon assets of the Borrower or any of its Subsidiaries
subject to Capitalized Lease Obligations permitted by Section 9.04(iii),
provided that (x) such Liens only serve to secure the payment of Indebtedness
arising under such Capitalized Lease Obligation and (y) the Lien encumbering the
asset giving rise to the Capitalized Lease Obligation does not encumber any
other asset of the Borrower or any Subsidiary of the Borrower;
          (vii) Liens placed after the Initial Borrowing Date upon fixed or
capital assets acquired after October ___, 2006 and used in the ordinary course
of business of the Borrower or any of its Subsidiaries and placed at the time of
the acquisition thereof by the Borrower or such Subsidiary or within 180 days
thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such fixed or capital assets or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 9.04(iii) and (y) in all events, the Lien encumbering the fixed or
capital assets so acquired does not encumber any other asset of the Borrower or
such Subsidiary;
          (viii) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries;
          (ix) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
          (x) Liens arising out of the existence of judgments or awards in
respect of which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all cash (including the
stated amount of all letters of credit) and the Fair Market Value of all other
property subject to such Liens does not exceed $2,500,000 at any time
outstanding;

-59-



--------------------------------------------------------------------------------



 



          (xi) statutory and common law landlords’ liens under leases to which
the Borrower or any of its Subsidiaries is a party;
          (xii) Liens (other than Liens imposed under ERISA), including
deposits, incurred in the ordinary course of business in connection with workers
compensation claims, unemployment insurance and social security benefits and
Liens securing the performance of bids, tenders, leases and contracts in the
ordinary course of business, statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (exclusive of obligations in respect
of the payment for borrowed money), provided that the aggregate amount of all
cash and the Fair Market Value of all other property subject to all Liens
permitted by this clause (xii) shall not at any time exceed $10,000,000;
          (xiii) Permitted Encumbrances;
          (xiv) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 9.04(iv), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any of its
Subsidiaries;
          (xv) restrictions on the transfer or pledge of assets contained in any
FCC License or imposed by the Communications Act, comparable state or local
legislation, regulations or ordinances or the terms of cable TV franchises;
          (xvi) Liens consisting of customary options, calls, puts or
restrictions on transfer relating to Equity Interests of Non-Wholly Owned
Subsidiaries and arising under joint venture arrangements with other holders
(other than the Borrower and its Affiliates) of such Equity Interests;
          (xvii) sales or other transfers of Receivables pursuant to, and Liens
existing or deemed to exist in connection with, Permitted Receivables
Securitizations permitted by Section 9.04(viii); and
          (xviii) other Liens, so long as neither the aggregate Fair Market
Value of all assets subject thereto, nor the aggregate amount of Indebtedness or
other obligations secured thereby, exceeds $10,000,000.
          In connection with the granting of Liens of the type described in
clauses (vi), (vii), (xiv), (xvii) and (xviii) of this Section 9.01 by the
Borrower of any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the item or items of
equipment or other assets subject to such Liens).

-60-



--------------------------------------------------------------------------------



 



          9.02 Consolidation, Merger, Purchase or Sale of Assets, etc. The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials and equipment and
Capital Expenditures in the ordinary course of business) of any Person (or agree
to do any of the foregoing at any future time), except that:
          (i) each of the Borrower and its Subsidiaries may make sales of
inventory in the ordinary course of business or sales of goods that have become
worn-out, obsolete or damaged and as a result are unsuitable for use in
connection with the business of the Borrower and its Subsidiaries;
          (ii) Investments may be made to the extent permitted by Section 9.05,
and Dividends may be paid to the extent permitted by Section 9.03;
          (iii) the Borrower and its Subsidiaries may sell assets (other than
Equity Interests of any Subsidiary or Unrestricted Subsidiary that is less than
all of the Equity Interests in such Subsidiary or Unrestricted Subsidiary that
are owned by the Borrower and its Subsidiaries) or make Permitted Asset
Exchanges in accordance with the definition thereof, so long as (v) no Default
or Event of Default then exists or would result therefrom, (w) each such sale
(and each such Permitted Asset Exchange) is in an arm’s-length transaction and
the Borrower or the respective Subsidiary receives at least Fair Market Value
therefor, (x) other than in the case of a Permitted Asset Exchange, at least 75%
of the Total Consideration received by the Borrower or such Subsidiary consists
of cash and is paid at the time of the closing of such sale, (y) the Net Sale
Proceeds therefrom are applied and/or reinvested as (and to the extent) required
by Section 4.02(e) and (z) after giving effect to each such sale or Permitted
Asset Exchange (as the case may be), the sum of (I) aggregate amount of the
proceeds (or, in the case of a Permitted Asset Exchange, the Fair Market Value
of the assets sold or otherwise transferred by the Borrower or the respective
Subsidiary pursuant to such Permitted Asset Exchange) received from each such
sale or such Permitted Asset Exchange (as the case may be), (II) the aggregate
amount of all proceeds received from all other assets previously sold pursuant
to this clause (iv) and (III) the aggregate Fair Market Value of all assets sold
or otherwise transferred by the Borrower or the respective Subsidiary pursuant
to Permitted Asset Exchanges effected pursuant to this clause (iv), shall not
exceed 10% of Consolidated Net Tangible Assets as of the fiscal quarter or year
(as the case may be) of the Borrower ended most recently prior to such sale or
Permitted Asset Exchange for which financial statements shall have been
delivered pursuant to Section 8.01(a) or (b), as the case may be;
          (iv) each of the Borrower and its Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 9.04(iii));
          (v) each of the Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

-61-



--------------------------------------------------------------------------------



 



          (vi) each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries, in
each case so long as no such grant otherwise affects the Collateral Agent’s
security interest in the asset or property subject thereto;
          (vii) any Subsidiary of the Borrower may merge with and into, or be
dissolved or liquidated into, the Borrower or any Wholly-Owned Domestic
Subsidiary Guarantor so long as (i) in the case of any such merger, dissolution
or liquidation involving the Borrower, the Borrower is the surviving corporation
of such merger, dissolution or liquidation, (ii) in all other cases, a
Wholly-Owned Domestic Subsidiary Guarantor is the surviving corporation of any
such merger, dissolution or liquidation, and (iii) in all cases, the security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation);
          (viii) Permitted Acquisitions may be made to the extent permitted by
Section 8.15;
          (ix) sales, transfers and other dispositions of Receivables and
Related Assets pursuant to Permitted Receivables Securitizations permitted by
Section 9.04(viii);
          (x) sales, transfers and dispositions (and purchases and acquisitions)
by the Borrower or any Wholly-Owned Domestic Subsidiary Guarantor to (or from,
as the case may be) the Borrower or a Wholly-Owned Domestic Subsidiary Guarantor
shall be permitted;
          (xi) the Los Angeles Assets, or any portion thereof, may at any time
or from time to time be sold, so long as (w) no Default or Event of Default then
exists or would result therefrom, (x) each such sale is in an arm’s-length
transaction and the Borrower or the respective Subsidiary receives at least Fair
Market Value therefor, (y) in the case of any sale of Real Property constituting
all or a portion of the Los Angeles Assets, at least 75% of the Total
Consideration received by the Borrower and its Subsidiaries consists of cash
paid at the time of the closing of such sale or disposition and (z) the Net Sale
Proceeds from any Asset Sale of Los Angeles Assets (but only if constituting an
Asset Sale) are applied to prepay Loans to the extent required by
Section 4.02(e) or reinvested in accordance with the provisions thereof;
          (xii) the sale, transfer or other disposition (including pursuant to a
Permitted Asset Exchange made in accordance with the definition thereof) of all
or substantially all the Chicago Assets in a single transaction or series of
related transactions shall be permitted, so long as (w) no Default or Event of
Default then exists or would result therefrom, (x) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value therefor, (y) other than in the case of a Permitted
Asset Exchange, at least 75% of the Total Consideration received by the Borrower
and its Subsidiaries consists of cash paid at the time of the closing of such
sale or disposition and (z) the Net Sale Proceeds therefrom are applied to
prepay Loans to the extent required by Section 4.02(e) or reinvested in
accordance with the provisions thereof; and

-62-



--------------------------------------------------------------------------------



 



          (xiii) the Borrower and its Subsidiaries may make a sale of any fixed
or capital assets that is made for cash consideration in an amount not less than
the cost of such fixed or capital asset and is consummated within 270 days after
the Borrower or such Subsidiary acquires or completes the construction of such
fixed or capital asset and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose as the sold
property; provided that the sum of the aggregate amount of Attributable Debt in
respect of all such sale and leaseback transactions of the Borrower and its
Subsidiaries shall not exceed $5,000,000 at any time outstanding.
          To the extent the Required Lenders waive the provisions of this
Section 9.02 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 9.02 (other than to the Borrower or a
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.
          9.03 Dividends. (a) The Borrower will not, and will not permit any of
its Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:
          (i) any Subsidiary of the Borrower may pay Dividends or return capital
or make distributions and other similar payments with regard to its Equity
Interests to the Borrower or to a Wholly-Owned Subsidiary of the Borrower which
owns equity therein;
          (ii) any Non-Wholly-Owned Subsidiary of the Borrower may declare and
pay cash Dividends to its shareholders generally so long as the Borrower or its
respective Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
          (iii) so long as no Default or Event of Default exists at the time of
the respective Dividend, redemption or repurchase or would exist immediately
after giving effect thereto, the Borrower may redeem or repurchase Equity
Interests of the Borrower from officers, employees and directors of the Borrower
or its Subsidiaries (or their estates) after the death, disability, retirement
or termination of employment or service as a director of any such Person, or
otherwise in accordance with any stock option plan or any employee and/or
director stock ownership plan that has been approved by the Board of Directors
of the Borrower, provided that the aggregate amount of Dividends made by the
Borrower pursuant to this clause (iii), and the aggregate amount paid in
connection therewith on or after the Initial Borrowing Date shall not exceed
$15,000,000 (calculated net of any cash proceeds received by the Borrower from
issuances of its Equity Interests in connection with such redemption or
repurchase);
          (iv) the Borrower may pay Dividends, provided that (i) immediately
before and after giving effect thereto, no Default or Event of Default exists,
(ii) immediately after giving effect to each such Dividend (including the
incurrence of any Indebtedness in connection therewith) (x) the Borrower shall
be able to incur at least $1.0 of Indebtedness pursuant to the Incurrence Test
Basket and (y) the Total Leverage Ratio shall be less than 5.00:1.00, and
(iii) in

-63-



--------------------------------------------------------------------------------



 



respect of each Dividend paid pursuant to this clause (iii), the Borrower shall
have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses
(i) and (ii), inclusive, and containing the calculations (in reasonable detail)
showing compliance with such requirements; and
          (v) the Borrower may pay Dividends so long as (x) at the time of (and
immediately after giving effect to) each such Dividend, (I) no Default or Event
of Default then exists and (II) the Borrower is in compliance with the Financial
Covenant on a Pro Forma Basis (which shall be tested, for this purpose,
regardless of whether Revolving Loans are then outstanding) and (y) the
aggregate amount of all Dividends made pursuant to this clause (v) does not
exceed $15,000,000.
          9.04 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
          (i) Indebtedness of the Credit Parties incurred pursuant to this
Agreement and the other Credit Documents;
          (ii) Indebtedness of the Borrower and its Subsidiaries under Interest
Rate Protection Agreements entered into with respect to other Indebtedness
permitted under this Section 9.04, in each case so long as the entering into of
such Interest Rate Protection Agreements are bona fide hedging activities and
are not for speculative purposes;
          (iii) Indebtedness of the Borrower and its Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 9.01(vii), provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (iii) exceed $25,000,000 at any time
outstanding;
          (iv) Indebtedness of a Subsidiary of the Borrower acquired pursuant to
a Permitted Acquisition (or Indebtedness secured by an asset acquired pursuant
to a Permitted Acquisition), provided that (x) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, (y) such Indebtedness does not constitute debt for
borrowed money, it being understood and agreed that Capitalized Lease
Obligations and purchase money Indebtedness shall not constitute debt for
borrowed money for purposes of this clause (y), and (z) the aggregate principal
amount of all Indebtedness permitted by this clause (v) shall not exceed
$10,000,000 at any one time outstanding;
          (v) intercompany Indebtedness among the Borrower and the Subsidiary
Guarantors to the extent permitted by Section 9.05(vii);
          (vi) Existing Indebtedness outstanding on the Initial Borrowing Date
and listed on Schedule 7.21 (as reduced by any permanent repayments of principal
thereof),without giving effect to any subsequent extension, renewal or
refinancing;
          (vii) guarantees by the Borrower of Indebtedness or operating lease
payment obligations of any Wholly-Owned Domestic Subsidiary Guarantor and by any
Wholly-Owned

-64-



--------------------------------------------------------------------------------



 



Domestic Subsidiary Guarantor of Indebtedness or operating lease payment
obligations of the Borrower or any other Wholly-Owned Domestic Subsidiary
Guarantor, in each case so long as the respective underlying guaranteed
Indebtedness or operating lease payment obligations are otherwise permitted in
accordance with the relevant terms of this Agreement (other than this clause
(vii)); provided that this clause (vii) shall not permit any guarantees of
Indebtedness described in any of clauses (iv), (vi) or (viii);
          (viii) Permitted Receivables Securitizations, so long as the aggregate
principal amount of all Indebtedness incurred pursuant to this clause does not
at any time exceed $50,000,000;
          (ix) other unsecured Indebtedness of the Borrower or any Subsidiary
not in excess of $25,000,000 at any time outstanding;
          (x) so long as (i) immediately before and after giving effect thereto,
no Default or Event of Default exists and (ii) immediately after giving effect
to each such incurrence of Indebtedness (x) the Secured Leverage Ratio is less
than 5.00:1.00 and (y) the Total Leverage Ratio is less than 6.00:1.00, with the
compliance of these requirements of proceeding clauses (x) and (y) to be
calculated on a Pro Forma Basis giving effect to such incurrence, the Borrower
and its Subsidiaries may incur additional unsecured Indebtedness (the test set
forth in this Section 9.04(x), the “Incurrence Test Basket”); and
          (xi) Stub Existing Second-Lien Notes outstanding on the Initial
Borrowing Date (including any substantially identical exchange notes issued in
respect thereof pursuant to the terms of the Existing Second-Lien Note
Indenture), so long as same remain outstanding on an unsecured basis, as reduced
by any permanent repayments of principal thereof and without giving effect to
any subsequent extension, renewal or refinancing thereof.
          In furtherance of the foregoing and in no way in limitation thereof,
the Borrower shall not permit any Unrestricted Subsidiary to incur any
Indebtedness or any other obligation having any element of recourse to the
Borrower or any of its Subsidiaries or to any of the Borrower’s or any of its
Subsidiaries’ assets or property.
          9.05 Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:
          (i) the Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Subsidiary;

-65-



--------------------------------------------------------------------------------



 



          (ii) the Borrower and its Subsidiaries may acquire and hold cash and
Cash Equivalents;
          (iii) the Borrower and its Subsidiaries may hold the Investments held
by them on the Initial Borrowing Date and described on Schedule 9.05(iii),
provided that any additional Investments made with respect thereto shall be
permitted only if permitted under the other provisions of this Section 9.05;
          (iv) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
          (v) the Borrower and its Subsidiaries may make loans and advances to
their officers and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $2,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);
          (vi) the Borrower may enter into Interest Rate Protection Agreements
to the extent permitted by Section 9.04(ii);
          (vii) the Borrower and the Wholly-Owned Domestic Subsidiary Guarantors
may make intercompany loans and advances between and among one another
(collectively, “Intercompany Loans”), provided that each such Intercompany Loan
shall be evidenced by an Intercompany Note (which Intercompany Note shall
include the subordination provisions attached as Annex A to the form of
Intercompany Note) which shall be pledged to the Collateral Agent pursuant to,
and to the extent required by, the Pledge Agreement;
          (viii) Permitted Acquisitions shall be permitted in accordance with
Section 8.15;
          (ix) investments by the Borrower and its Subsidiaries in Equity
Interests in, and capital contributions by the Borrower and its Subsidiaries to,
Subsidiaries that are Wholly-Owned Domestic Subsidiary Guarantors both before
and after such investments; provided that any such Equity Interests held by a
Credit Party shall be pledged pursuant to the Pledge Agreement;
          (x) Investments and Guaranties arising or made under Permitted
Receivables Securitizations permitted by Section 9.04(viii);
          (xi) the Borrower may make other Investments, provided that
(i) immediately before and after giving effect thereto, no Default or Event of
Default exists, (ii) immediately after giving effect to each such Investment
(including the incurrence of any Indebtedness in connection therewith) (x) the
Borrower shall be able to incur at least $1.0 of Indebtedness pursuant to the
Incurrence Test Basket and (y) the Total Leverage Ratio shall be less than
5.00:1.00, and (iii) in respect of each Investment made pursuant to this clause
(xi), the Borrower shall have delivered to the Administrative Agent and each
Lender a certificate executed by its chief financial officer, certifying to the
best of such officer’s knowledge, compliance with the

-66-



--------------------------------------------------------------------------------



 



requirements of preceding clauses (i) and (ii), inclusive, and containing the
calculations (in reasonable detail) showing compliance with such requirements;
          (xii) the Borrower and its Subsidiaries may make other Investments so
long as (x) at the time of (and immediately after giving effect to) each such
Investment, no Default or Event of Default then exists and (y) the aggregate
amount of all Investments made pursuant to this clause (xi) do not exceed
$15,000,000 (net of any return of capital or Net Sale Proceeds in respect of any
such investment and valued at the time of the making thereof).
          9.06 Transactions with Affiliates and Unrestricted Subsidiaries. The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any transaction or series of related transactions with any Affiliate of the
Borrower or any of its Subsidiaries or any of its Unrestricted Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except:
          (i) Dividends may be paid to the extent provided in Section 9.03;
          (ii) customary fees to non-officer directors and payments related to
indemnifications of directors and officers of the Borrower and its Subsidiaries
may be paid;
          (iii) loans may be made and other transactions may be entered into by
the Borrower with its Subsidiaries, or between Subsidiaries of the Borrower, to
the extent permitted by Sections 9.01, 9.02, 9.04 and 9.05;
          (iv) the Borrower and its Subsidiaries may enter into, and make
payments under, employment agreements, employee benefit plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the Borrower and its Subsidiaries in
the ordinary course of business;
          (v) transactions where the sum of (x) the Fair Market Value of all
assets (including for this purpose cash) transferred to or from the respective
Credit Parties party thereto, (y) the aggregate value (as determined by the
Borrower in good faith) of the services provided by the respective Credit
Parties party thereto and (z) the aggregate amount of liabilities incurred or
assumed by the respective Credit Parties parties thereto is de minimus, provided
that the aggregate Fair Market Value of the assets so transferred plus the
aggregate value of the services so provided plus the aggregate amount of
liabilities so incurred or assumed for all transactions permitted under this
clause (v) shall not exceed $2,500,000; and
          (vi) transactions may be entered into by the Borrower with its
Subsidiaries, or between Subsidiaries of the Borrower in the ordinary course of
business and consistent with past practices for the procurement of legal,
accounting, construction management and similar services, so long as any amounts
charged by any such Person to another for such services do not exceed the cost
of providing such services.
          9.07 Secured Leverage Ratio. At any time that any Revolving Loans,
Swingline Loans or Letters of Credit (or unreimbursed drawings with respect to
any Letter of

-67-



--------------------------------------------------------------------------------



 



Credit) are outstanding, the Borrower will not permit the Secured Leverage Ratio
to be more than 5.00:1.00, it being understood and agreed that the covenant
contained in this Section 9.07 is for the benefit of the RL Lenders and may be
amended, modified or waived by them as contemplated by Section 13.12(a)(A) in
their sole discretion; provided that if a Revolver Event of Default occurs as a
result of the violation of this Section 9.07 (unless and until the respective
Revolver Event of Default is cured or waived by the RL Lenders in accordance
with Section 13.12(a)(A)), such violation may give rise to an Event of Default
generally (thereby also permitting an exercise of remedies pursuant to clause
(B) of the remedies provision following Section 10.11 of this Agreement,
following the lapse of time provided in the proviso to Section 10.03(i)).
          9.08 Limitations on Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements, etc. The Borrower will not, and will not
permit any of its Subsidiaries to:
          (i) amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests (including any Shareholders’
Agreement), or enter into any new agreement with respect to its capital stock or
other Equity Interests, unless such amendment, modification, change or other
action contemplated by this clause (iii) could not reasonably be expected to be
adverse to the interests of the Lenders; or
          (ii) amend, modify or change any provision of any Tax Allocation
Agreement or, except as contemplated in Section 8.17, enter into any new tax
sharing agreement, tax allocation agreement or similar agreement without the
prior written consent of the Administrative Agent.
          9.09 Limitation on Certain Restrictions on Subsidiaries. (i) The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Subsidiaries, (iv) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (v) customary restrictions
contained in any agreement relating to the sale of any asset pending the close
of the sale of such asset provided that the sale of such asset is permitted
hereunder, (vi) restrictions on the transfer of any asset subject to a Lien
permitted by Section 9.01(iii), (vi), (vii) or (xiv), (viii) restrictions or
conditions imposed by any agreement relating to Permitted Receivables
Securitizations permitted by this Agreement if such restrictions

-68-



--------------------------------------------------------------------------------



 



or conditions apply only to the Receivables and the Related Assets that are the
subject of the Permitted Receivables Securitization, and (ix) restrictions or
conditions imposed on any SPE Subsidiary in connection with any Permitted
Receivables Securitization.
          (ii) The Borrower will not permit any of its Unrestricted Subsidiaries
to directly or indirectly create or otherwise cause or suffer to exist or become
effective any restriction whatsoever on the operations of the Borrower or its
Subsidiaries.
          9.10 Limitation on Issuance of Capital Stock. (a) Other than Qualified
Capital Stock issued pursuant to clause (c) below, the Borrower will not issue
(i) any preferred Equity Interests or (ii) any redeemable common Equity
Interests other than common Equity Interests that are redeemable at the sole
option of the Borrower.
          (b) The Borrower will not permit any of its Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for transfers and replacements of then outstanding shares Equity Interests,
(ii) for stock splits, stock dividends and issuances which do not decrease the
percentage ownership of the Borrower or any of its Subsidiaries in any class of
Equity Interests of such Subsidiary, (iii) to qualify directors to the extent
required by applicable law or (iv) for issuances by Subsidiaries of the Borrower
which are newly created or acquired in accordance with the terms of this
Agreement.
          (c) The Borrower may issue Qualified Capital Stock so long as (x) no
Default or Event of Default shall exist at the time of any such issuance or
immediately after giving effect thereto, and (y) with respect to each issue of
Qualified Capital Stock, the gross cash proceeds therefrom (or in the case of
Qualified Capital Stock directly issued as consideration for a Permitted
Acquisition, the Fair Market Value thereof of the assets received therefor)
shall be at least equal to 100% of the liquidation preference thereof at the
time of issuance.
          9.11 Business, etc. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, engage in any business other than the businesses engaged
in by the Borrower and its Subsidiaries as of the Initial Borrowing Date and
reasonable extensions thereof and businesses ancillary or complementary thereto.
          (b) The Borrower will not permit any SPE Subsidiary to engage in any
business other than Permitted Receivables Securitizations.
          9.12 Limitation on Creation of Subsidiaries and Unrestricted
Subsidiaries. The Borrower will not, and will not permit any of its Subsidiaries
to, establish, create or acquire after the Initial Borrowing Date any Subsidiary
or Unrestricted Subsidiary; provided that, subject to compliance with the other
applicable provisions of Section 8 and this Section 9, (i) the Borrower and its
Wholly-Owned Domestic Subsidiaries that are, or are to become, Subsidiary
Guarantors may create or acquire Wholly-Owned Domestic Subsidiaries, so long as
(w) all of the Equity Interests of such new Subsidiary are pledged to the
Collateral Agent pursuant to the terms and conditions of the Pledge Agreement
(provided that the foregoing requirements shall not apply to any SPE Subsidiary
until the consummation of the Permitted Receivables Securitization to which such
SPE Subsidiary relates), (x) such new Subsidiary other than an SPE Subsidiary
enters into

-69-



--------------------------------------------------------------------------------



 



the Subsidiaries Guaranty and executes and delivers to the Collateral Agent
counterparts of, or a joinder agreement to, the Security Agreement and the
Pledge Agreement, (y) such new Subsidiary other than an SPE Subsidiary enters
into such Additional Security Documents as the Administrative Agent or the
Required Lenders may require pursuant to Section 8.12 and (z) such new
Subsidiary other than an SPE Subsidiary executes and delivers all other relevant
documentation (including opinions of counsel) of the type described in Section 5
as such new Subsidiary would have had to deliver if it were a Credit Party on
the Initial Borrowing Date, (ii) the Borrower and any Wholly-Owned Subsidiary of
the Borrower may create, acquire or designate an Unrestricted Subsidiary, so
long as, if such Unrestricted Subsidiary is an Unrestricted Subsidiary of a
Credit Party, all of the Equity Interests of such Unrestricted Subsidiary are
pledged to the Collateral Agent pursuant to the terms and conditions of the
Pledge Agreement and (iii) the Borrower and any Wholly-Owned Domestic Subsidiary
Guarantor may create or acquire Non-Wholly-Owned Subsidiaries, so long as
(x) all of the Equity Interests of such new Subsidiary are pledged to the
Collateral Agent pursuant to the terms and conditions of the Pledge Agreement
and (y) all Investments in such Subsidiary at the time of and after the
establishment, creation or acquisition thereof are permitted under
Section 9.05(xi).
          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          10.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or
          10.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the any Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or
          10.03 Covenants. The Borrower or any of its Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.01(g), 8.08, 8.11, 8.14, or 8.16 or Section 9,
provided that any Revolver Event of Default shall not constitute an Event of
Default with respect to the Term Loans until the earlier of (x) the date that is
30 days after the date such Revolver Event of Default arises and (y) the date on
which the Administrative Agent, the Collateral Agent or the RL Lenders exercise
any remedies with respect to the Revolving Obligations in accordance with clause
(A) of the remedies paragraph immediately following Section 10.11; and provided,
further that any Revolver Event of Default may be waived, amended or otherwise
modified from time to time by the Majority Lenders holding Revolving Obligations
(or Revolving Loan Commitments with respect thereto) pursuant to
Section 13.12(a), or (ii) default in the due performance or observance by it of
any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 10.01 and 10.02)
and such default shall continue unremedied for a period of 30 days after written
notice thereof to the defaulting party by the Administrative Agent or the
Required Lenders; or

-70-



--------------------------------------------------------------------------------



 



          10.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required but determined only after
giving effect to any applicable grace period), any such Indebtedness to become
due prior to its stated maturity (including in the case of a Permitted
Receivables Securitization, any required amortization in connection therewith),
or (ii) any Indebtedness (other than the Obligations) of the Borrower or any of
its Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof (including in the case of a Permitted
Receivables Securitization, any required amortization in connection therewith);
provided that it shall not be a Default or an Event of Default under this
Section 10.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $10,000,000; or
          10.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Borrower or any of
its Subsidiaries, or the Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries, or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of
60 days, or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or
          10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64,
             .65 (unless notice is waived under .65), .66, .67 or .68 of PBGC

-71-



--------------------------------------------------------------------------------



 



Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days, any Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
Plan, any Plan which is subject to Title IV of ERISA is, shall have been or is
likely to be terminated or to be the subject of termination proceedings under
ERISA, any Plan shall have an Unfunded Current Liability, a contribution
required to be made with respect to a Plan or a Foreign Pension Plan has not
been timely made, the Borrower or any Subsidiary of the Borrower or any ERISA
Affiliate has incurred or is likely to incur any liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account
of a group health plan (as defined in Section 607(1) of ERISA,
Section 4980B(g)(2) of the Code or 45 Code of Federal Regulation 160.103) under
Section 4980B of the Code and/or the Health Insurance Portability and
Accountability Act of 1996, or the Borrower or any Subsidiary of the Borrower
has incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default” within
the meaning of Section 4219(c)(5) of ERISA shall occur with respect to any Plan,
any applicable law, rule or regulation is adopted, changed or interpreted, or
the interpretation or administration thereof is changed, in each case after the
date hereof, by any governmental authority or agency or by any court (a “Change
of Law”), or, as a result of a Change in Law, an event occurs following a Change
in Law, with respect to or otherwise affecting any Plan; (b) there shall result
from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (c) such lien, security interest or liability, either individually and/or in
the aggregate, has had, or could reasonably be expected to have, in the opinion
of the Required Lenders, a Material Adverse Effect; or
          10.07 Security Documents. Any of the Security Documents shall cease to
be in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.01), and subject to no other Liens (except as
permitted by Section 9.01)), or any Credit Party shall deny or disaffirm such
Credit Party’s obligations under any Security Document, or any Credit Party
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to any such Security
Document and such default shall continue beyond the period of grace, if any,
specifically applicable thereto pursuant to the terms of such Security Document;
or
          10.08 Subsidiaries Guaranty. The Subsidiaries Guaranty or any
provision thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor, or any Subsidiary Guarantor or any Person acting for or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty;
or
          10.09 Judgments. One or more judgments or decrees shall be entered
against the Borrower or any Subsidiary of the Borrower involving in the
aggregate for the Borrower and its

-72-



--------------------------------------------------------------------------------



 



Subsidiaries a liability (not paid or fully covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 30 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $2,500,000; or
          10.10 Change of Control. A Change of Control shall occur; or
          10.11 Certain Tax Payments. On or after the execution and delivery of
the Tax Allocation Agreement, the Borrower and its Subsidiaries shall pay
(directly or by way of dividend or distribution) an amount with respect to taxes
in excess of the amount the Borrower and its Subsidiaries are permitted to pay
pursuant to the Tax Allocation Agreement;
then, and in any such event, and at any time thereafter, (A) if any Revolver
Event of Default shall then be continuing (whether or not such Revolver Event of
Default has become an Event of Default with respect to the Term Loans as
contemplated by the proviso to Section 10.03(i)), the Administrative Agent, upon
the written request of the Majority Lenders holding Revolving Obligations (or
Revolving Loan Commitments with respect thereto), shall by written notice to the
Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any RL Lender or the holder of any Revolving
Note or Swingline Note to enforce its claims against any Credit Party:
(i) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitments of each RL Lender shall forthwith terminate
immediately and any Commitment Commission shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Revolving Loans, Swingline Loans, the
Revolving Notes and the Swingline Notes and all Obligations owing to the RL
Lenders hereunder and thereunder to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the Borrower to pay (and the Borrower agrees that upon
receipt of such notice it will pay) to the Collateral Agent at the Payment
Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Borrower and then
outstanding; (v) enforce, as Collateral Agent on behalf of all of the Lenders,
all of the Liens and security interests created pursuant to the Security
Documents; and (vi) apply any cash collateral held by the Administrative Agent
pursuant to Section 4.02(a) to the repayment of the Obligations owing to the RL
Lenders, and (B) if any Event of Default (other than a Revolver Event of Default
that has not yet become an Event of Default with respect to the Term Loans as
contemplated by the proviso to Section 10.03(i), it being understood and agreed
that at any time when a Revolver Event of Default becomes an Event of Default
with respect to the Term Loans as contemplated by the proviso to
Section 10.03(i), and for so long as same continues to exist, remedies may be
exercised with respect thereto pursuant to this clause (B) or by the Majority
Lenders holding Revolving Obligations (or Revolving Loan Commitments with
respect thereto) as contemplated by preceding clause (A)) shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 10.05 shall
occur with respect to the Borrower, the result which

-73-



--------------------------------------------------------------------------------



 



would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon the Commitments of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith b ecome due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) terminate any Letter
of Credit which may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 10.05 with
respect to the Borrower, it will pay) to the Collateral Agent at the Payment
Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Borrower and then
outstanding; (v) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; and (vi) apply any cash
collateral held by the Administrative Agent pursuant to Section 4.02(a) to the
repayment of the Obligations.
          SECTION 11. Definitions and Accounting Terms.
          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “Acquired Entity or Business” shall mean either (x) the assets
constituting a business, division or product line of any Person not already a
Subsidiary of the Borrower or (y) 100% of the Equity Interests of any such
Person, which Person shall, as a result of the respective Permitted Acquisition,
become a Wholly-Owned Domestic Subsidiary of the Borrower (or shall be merged
with and into the Borrower or a Subsidiary Guarantor, with the Borrower or such
Subsidiary Guarantor being the surviving Person).
          “Additional Permitted Amount” shall have the meaning provided in
Section 1.14(a)(iv).
          “Additional Security Documents” shall have the meaning provided in
Section 8.12.
          “Adjusted Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period plus the sum of the amount of all net
non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense and non-cash interest expense) and net non-cash losses
which were included in arriving at Consolidated Net Income for such period, less
the amount of all net non-cash gains and non-cash credits which were included in
arriving at Consolidated Net Income for such period.
          “Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Current Liabilities at such time.

-74-



--------------------------------------------------------------------------------



 



          “Administrative Agent” shall mean DBTCA, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
and officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof.
          “Agents” shall mean, except as otherwise provided in Section 12, any
or all of the Syndication Agent, the Administrative Agent, the Collateral Agent,
the Documentation Agent, the Joint Book Runner and the Lead Arranger.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.
          “Applicable ECF Percentage” shall mean 50%; provided that if on the
last day of the respective Excess Cash Payment Period, the Total Leverage Ratio
was less than 3.00:1.00, then the Applicable ECF Percentage shall instead be 0%.
          “Applicable Margin” shall mean (I) in the case of Initial Term Loans
(and any Incremental Term Loans made pursuant to the same Tranche), a percentage
per annum equal to, in the case of such Term Loans maintained as (x) Base Rate
Loans, [1.25]% and (y) Eurodollar Loans, [2.25]%, (II) in the case of
Incremental Term Loans made pursuant to a new Tranche, the respective Applicable
Margins specified in the relevant Incremental Commitment Agreement, and (III) in
the case of Revolving Loans and Swingline Loans, a percentage per annum set
forth below under the column for the respective Type of Revolving Loans and
opposite the respective Level (i.e., Level I or Level II, as the case may be)
that is currently in effect based on Corporate Family Rating:

                                      Revolving                 Loans  
Revolving Loans             Maintained as   Maintained as Base Rate            
Eurodollar   Loans and Swingline     Moody’s Rating   Loans   Loans
Level I
  Ba3 or higher     [1.75] %     [0.75] %
 
                       
Level II
  B1 or lower     [2.00] %     [1.00] %

-75-



--------------------------------------------------------------------------------



 



; provided that (i) except in the case provided in the second succeeding
sentence, the Applicable Margin for Revolving Loans and Swingline Loans shall be
at Level II at all times when (x) either Moody’s shall not have in effect a
Corporate Family Rating or (y) any Default or Event of Default is in existence.
Any change in the Applicable Margin for Revolving Loans or Swingline Loans due
to a change in the Corporate Family Rating shall be effective on the effective
date of such change in the Corporate Family Rating. If the rating system for
Moody’s shall change, or if Moody’s shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to enter into an amendment to this Agreement to reflect such changed
rating system or the unavailability of ratings from Moody’s and, pending the
effectiveness of any such amendment, the Applicable Margin for Revolving Loans
and Swingline Loans shall be determined by reference to the rating most recently
in effect prior to such change or cessation.
          “Applicable RL Commitment Percentage” shall mean on any given date
(i) if on such date the Total Unutilized Revolving Loan Commitment is greater
than or equal to 50% of the Total Revolving Loan Commitment, 0.50% and (ii) if
on such date the Total Unutilized Revolving Loan Commitment is less than 50% of
the Total Revolving Loan Commitment, 0.375%.
          “Asset Sale” shall mean any sale, transfer or other disposition by the
Borrower or any of its Subsidiaries to any Person (including by way of
redemption by such Person) other than to the Borrower or a Wholly-Owned
Subsidiary of the Borrower of any asset (including, without limitation, any
Equity Interests, or other securities of, another Person) other than (x) sales
of assets pursuant to Sections 9.02(i), (v), (vi), (ix) and (xiii), (y) releases
after the Initial Borrowing Date of amounts (aggregating not more than
$3,000,000) held in escrow from sales prior to the Initial Borrowing Date of the
San Francisco Assets (as defined in the Existing Credit Agreement) and (z) any
sale of assets where the Net Sale Proceeds therefrom (when aggregated with the
Net Sale Proceeds of any other sales transfer or disposition which would
constitute an Asset Sale without regard to this clause (y) and is part of a
series of related sales, transfers or dispositions) is less than $1,000,000.
          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit N (appropriately
completed).
          “Attributable Debt” means, on any date, in respect of any lease of the
Borrower or any Subsidiary entered into as part of a sale and leaseback
transaction subject to Section 9.02, (i) if such lease is a Capitalized Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (ii) if
such lease is not a Capitalized Lease Obligation, the capitalized amount of the
remaining lease payments under such lease that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP if such lease
were accounted for as a Capitalized Lease Obligation.
          “Authorized Representative” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion/Continuation, Letter of Credit
Requests and similar notices,

-76-



--------------------------------------------------------------------------------



 



the Controller, Treasurer, Assistant Treasurer and Assistant Controller and any
other person or persons that has or have been authorized by the board of
directors of the Borrower to deliver such notices pursuant to this Agreement and
that has or have appropriate signature cards or incumbency certificates on file
with the Administrative Agent and each Issuing Lender; (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, any treasurer or other financial officer of the Borrower and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the Borrower.
          “Bankruptcy Code” shall have the meaning provided in Section 10.05.
          “Base Rate” shall mean the higher of (x) the rate that the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, and (y) 1/2 of 1% in excess of the overnight
Federal Funds Rate at such time.
          “Base Rate Loan” shall mean each Term Loan or Revolving Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto and each Swingline Loan.
          “Borrower” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Borrowing” shall mean the borrowing of one Type of Loan of a single
Tranche from all the Lenders having Commitments of the respective Tranche (or
from the Swingline Lender in the case of Swingline Loans) on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 1.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (i) above and which is also a day for trading
by and between banks in U.S. dollar deposits in the interbank Eurodollar market.
          “Business Intellectual Property” shall have the meaning provided in
Section 7.21.
          “Calculation Period” shall mean, with respect to any Permitted
Acquisition, any Asset Sale, any Permitted Asset Exchange, any incurrence of
Indebtedness or any other event expressly required to be calculated on a Pro
Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Asset Sale,
Permitted Asset Exchange, incurrence of Indebtedness or other event for which
financial statements are available.

-77-



--------------------------------------------------------------------------------



 



          “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, all rental obligations of such Person which, under GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with GAAP.
          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having approximate maturities of
not more than one year from the date of acquisition, (ii) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within approximately one year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (iii) Dollar denominated time deposits, certificates of
deposit and bankers acceptances of any Lender or any commercial bank having, or
which is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or “A2” or the equivalent thereof from Moody’s with approximate maturities
of not more than one year from the date of acquisition by such Person, (iv)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (iii) above, (v) commercial paper
issued by any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person, and (vi) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(i) through (v) above.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same has been amended and may
hereafter be amended from time to time, 42 U.S.C. § 9601 et seq.
          “CGMI” Citigroup Capital Markets Group Inc.
          “Change of Control” shall mean, at any time and for any reason
whatsoever, (a) any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Securities Exchange Act) shall be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act) of Equity
Interests having more than 40% of the total voting power of all outstanding
Equity Interests of the Borrower in the election of directors, (b) the Board of
Directors of the Borrower shall cease to consist of a majority of Continuing
Directors or (c) a “change of control” or similar event shall occur as provided
in any other credit agreement, indenture or similar agreement to which any
Credit Party is a party in connection with indebtedness in an aggregate
principal amount in excess of $10,000,000.
          “Change of Law” shall have the meaning provided in Section 10.06.

-78-



--------------------------------------------------------------------------------



 



          “Chicago Assets” means the Telecommunications Assets owned by the
Borrower and its Subsidiaries that are, on the Initial Borrowing Date,
physically located in the Chicago, Illinois metropolitan area and utilized to
provide telecommunications services to customers of the Borrower or its
Subsidiaries in the Chicago, Illinois metropolitan area plus (i) such additional
Telecommunications Assets as are, after the Initial Borrowing Date, purchased
for such cable systems and located in the Chicago, Illinois metropolitan area,
(ii) related net working capital and (iii) Equity Interests in Persons that own
no assets other than such assets.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, all
Pledge Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 4.02 or 10.
          “Collateral Agent” shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.
          “Commitment” shall mean any of the commitments of any Lender, i.e., an
Initial Term Loan Commitment, an Incremental Term Loan Commitment or a Revolving
Loan Commitment.
          “Commitment Commission” shall have the meaning provided in
Section 3.01(a).
          “Communications Act” shall have the meaning provided in Section 7.22.
          “Consolidated Current Assets” shall mean, at any time, the
consolidated current assets of the Borrower and its Subsidiaries at such time.
          “Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Borrower and its Subsidiaries at such
time, but excluding the current portion of any Indebtedness under this Agreement
and the current portion of any other long-term Indebtedness which would
otherwise be included therein.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, without giving effect (x) to any extraordinary non-cash
gains or any extraordinary non-cash losses (except to the extent that any such
extraordinary non-cash losses will require a cash payment in a future period)
and (y) to any gains or losses from sales of assets other than from sales of
inventory in the ordinary course of business, adjusted by (1) adding thereto:
          (i) the Consolidated Interest Expense of the Borrower and its
Subsidiaries for such period (to the extent that such Consolidated Interest
Expense was deducted in arriving at Consolidated Net Income for such period (and
including, to the extent not otherwise included in consolidated interest expense
for such period, commissions, discounts, yield and other fees and

-79-



--------------------------------------------------------------------------------



 



charges incurred during such period in connection with Permitted Receivables
Securitizations that are payable to any Person other than a Credit Party, and
any other amounts for such period comparable to or in the nature of interest
under any Permitted Receivables Securitization, including losses on the sale of
assets relating to any receivables securitization transaction accounted for as a
“true sale”));
          (ii) provisions for taxes based on income that were deducted in
arriving at Consolidated Net Income for such period;
          (iii) the amount of all amortization of intangibles and depreciation
that were deducted in arriving at Consolidated Net Income for such period;
          (iv) the amount of all expenses incurred in connection with the
Transaction for such period to the extent that same were deducted in arriving at
Consolidated Net Income for such period;
          (v) the amount of all non-cash deferred compensation expense for such
period to the extent that same was deducted in arriving at the Consolidated Net
Income for such period;
          (vi) the amount of debt extinguishment costs (including prepayment
premiums) in connection with the repayment of Indebtedness permitted to be
incurred and repaid pursuant to this Agreement;
          (vii) (A) any non-cash, non-recurring charges and any non-cash charges
associated with stock based compensation and (B) any non-cash impairment,
non-cash exit costs (i.e., costs for exiting a facility) and non-cash
restructuring charges; provided that if any cash amounts are paid in any
subsequent period with respect to amounts described above in this clause (vii),
the amounts so paid in any subsequent period shall be subtracted in determining
Consolidated EBITDA for such subsequent period as provided in clause 2(i) below;
          and (2) deducting therefrom:
          (i) the amount of all cash payments during such period that are
associated with any non-cash loss, charge, impairment, cost (including, without
limitation, as described in preceding clause (1)(vii)) or expense that was added
back to Consolidated Net Income in a previous period; and
          (ii) the amount of all consolidated interest income of the Borrower
and its Subsidiaries to the extent same increased Consolidated Net Income for
such period; it being understood that in determining the Total Leverage Ratio
and the Secured Leverage Ratio, Consolidated EBITDA for any period shall be
calculated on a Pro Forma Basis to give effect to any Acquired Entity or
Business acquired during such period (or thereafter, but on or prior to the date
upon which any calculation of the respective ratio is being determined) pursuant
to a Permitted Acquisition, and to any Material Asset Sale effected during such
period (or thereafter, but on or prior to the date upon which any calculation of
the respective ratio is being determined).

-80-



--------------------------------------------------------------------------------



 



          “Consolidated Indebtedness” shall mean, at any time, the sum of
(without duplication) (i) all Indebtedness of the Borrower and its Subsidiaries
(on a consolidated basis) as would be required to be reflected as debt or
Capital Lease Obligations on the liability side of a consolidated balance sheet
of the Borrower and its Subsidiaries in accordance with GAAP, (ii) all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (ii) and (viii) of the definition of Indebtedness and (iii) all
Contingent Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in preceding clauses
(i) and (ii); provided that the sum of the aggregate amount available to be
drawn (i.e., unfunded amounts) under all letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar obligations issued for
the account of the Borrower or any of its Subsidiaries (but excluding, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations) shall not be included in any
determination of “Consolidated Indebtedness.”
          “Consolidated Interest Expense” shall mean, for any period, the sum of
the total consolidated interest expense of the Borrower and its Subsidiaries for
such period (calculated without regard to any limitations on the payment
thereof) plus, without duplication, that portion of Capitalized Lease
Obligations of the Borrower and its Subsidiaries representing the interest
factor for such period, including, to the extent not otherwise included in
consolidated interest expense for such period, commissions, discounts, yield and
other fees, charges and amounts incurred in connection with Permitted
Receivables Securitizations during such period that are payable to any Person
other than a Credit Party and that are comparable to or in the nature of
interest under any Permitted Receivables Securitization, including losses on the
sale of assets relating to any receivables securitization transaction accounted
for as a “true sale” (other than any one-time financing fees paid upon entering
into any Permitted Receivables Securitization); provided that the amortization
of deferred financing, legal and accounting costs with respect to this Agreement
and the Existing Second-Lien Note Indenture and any other Indebtedness permitted
to be incurred pursuant to this Agreement, in each case shall be excluded from
Consolidated Interest Expense to the extent same would otherwise have been
included therein.
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of the Borrower or is accounted for by the Borrower by
the equity method of accounting shall be included only to the extent of the
payment of cash dividends or cash distributions by such other Person to the
Borrower or a Subsidiary thereof during such period, and (ii) the net income of
any Subsidiary of the Borrower (other than the Borrower) shall be excluded to
the extent that the declaration or payment of cash dividends or similar cash
distributions by that Subsidiary of that net income is not at the date of
determination permitted by operation of its charter or any agreement, instrument
or law applicable to such Subsidiary.
          “Consolidated Net Tangible Assets” shall mean, at any time, the assets
of the Borrower and its Subsidiaries determined on a consolidated basis at such
time less the amount of all intangible assets of the Borrower and its
Subsidiaries at such time, including, without limitation, all goodwill, customer
lists, franchises, licenses, computer software, patents,

-81-



--------------------------------------------------------------------------------



 



trademarks, trade names, copyrights, service marks, brand names, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.
          “Consolidated Secured Indebtedness” shall mean, at any time,
Consolidated Indebtedness at such time less all amounts otherwise reflected
therein relating to Indebtedness (in any event excluding Capitalized Lease
Obligations and any other Indebtedness which is directly or indirectly secured)
which is not directly or indirectly secured in any respect.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
          “Continuing Directors” shall mean the directors of the Borrower on the
Effective Date, after giving effect to the Transaction, and each other director
if, in each case, such other director’s nomination for election to the board of
directors of the Borrower is recommended by at least a majority of the then
Continuing Directors in his or her election by the shareholders of the Borrower.
          “Corporate Family Rating” shall mean, as of any date, the corporate
family rating that has been most recently announced by Moody’s for the Borrower
and its Subsidiaries.
          “Credit Documents” shall mean this Agreement and, after the execution
and delivery thereof pursuant to the terms of this Agreement, each Note, the
Subsidiaries Guaranty and each Security Document.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
          “DBAG” shall mean Deutsche Bank AG Cayman Island Branch.

-82-



--------------------------------------------------------------------------------



 



          “DBSI” shall mean Deutsche Bank Securities Inc., in its individual
capacity.
          “DBTCA” shall mean Deutsche Bank Trust Company Americas, in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Dividend” shall mean, with respect to any Person, that such Person
has declared or paid a dividend, distribution or returned any equity capital to
its stockholders, partners or members or authorized or made any other
distribution, payment or delivery of property (other than Qualified Capital
Stock or rights to acquire Qualified Capital Stock) or cash to its stockholders,
partners or members as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration any Equity Interests
outstanding on or after the Initial Borrowing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any Equity
Interests of such Person outstanding on or after the Initial Borrowing Date (or
any options or warrants issued by such Person with respect to its Equity
Interests). Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of any funds for the
foregoing purposes.
          “Documentation Agent” shall mean SocGen, in its capacity as such
hereunder.
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Drawing” shall have the meaning provided in Section 2.05(b).
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Transferee” shall mean a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
term loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any

-83-



--------------------------------------------------------------------------------



 



third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
          “Environmental Law” shall mean any Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C § 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower or a Subsidiary of the Borrower would
be deemed to be a “single employer” (i) within the meaning of Section 414(b),
(c), (m) or (o) of the Code or (ii) as a result of the Borrower or a Subsidiary
of the Borrower being or having been a general partner of such person.
          “Eurodollar Loan” shall mean each Loan designated as such by the
Borrower at the time of the incurrence thereof or conversion thereto.
          “Eurodollar Rate” shall mean (a) the offered quotation to first-class
banks in the New York interbank Eurodollar market by the Administrative Agent
for Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender) with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
10:00 A.M. (New York time) on the applicable Interest Determination Date,
divided (and rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law)

-84-



--------------------------------------------------------------------------------



 



applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).
          “Event of Default” shall have the meaning provided in Section 10.
          “Excess Cash Flow” shall mean, for any period, the remainder of
(a) the sum of, without duplication, (i) Adjusted Consolidated Net Income for
such period and (ii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, minus (b) the sum of,
without duplication, (i) the aggregate amount of all Capital Expenditures made
by the Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Asset Sale proceeds,
insurance proceeds or Indebtedness), (ii) the aggregate amount of all payments
made in respect of all Permitted Acquisitions consummated by the Borrower and
its Subsidiaries during such period (other than any such payments to the extent
financed with equity proceeds, Asset Sale proceeds, insurance proceeds or
Indebtedness), (iii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of the Borrower and its Subsidiaries during such
period (other than (A) repayments pursuant to the Refinancing, (B) repayments to
the extent made with Asset Sale proceeds, equity proceeds, insurance proceeds or
Indebtedness and (C) repayments of Loans, provided that repayments of Loans
shall be deducted in determining Excess Cash Flow to the extent such repayments
were (x) required as a result of a Scheduled Repayment under Section 4.02(b) or
(y) made as a voluntary prepayment with internally generated funds (but in the
case of a voluntary prepayment of Revolving Loans or Swingline Loans, only to
the extent accompanied by a voluntary reduction to the Total Revolving Loan
Commitment in an amount equal to such prepayment)), and (iv) the increase, if
any, in Adjusted Consolidated Working Capital from the first day to the last day
of such period.
          “Excess Cash Payment Date” shall mean April 15 of each year
(commencing on April 15, 2009).
          “Excess Cash Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Payment Date, the immediately preceding fiscal year
of the Borrower.
          “Existing Credit Agreement” shall mean the First-Lien Credit
Agreement, dated as of May 30, 2006, among the Borrower, the Lenders party
thereto from time to time and DBTCA, as Administrative Agent (as in effect on
the Initial Borrowing Date immediately prior to giving effect to the
Transaction).
          “Existing Indebtedness” shall have the meaning provided in
Section 7.22.
          “Existing Second-Lien Administrative Agent” shall mean the “Trustee”
(including in its capacity as collateral agent under the Existing Second-Lien
Note Documents) under and as defined in the Existing Second-Lien Note Indenture.
          “Existing Second-Lien Collateral Agent” shall mean the “Trustee” under
and as defined in the Existing Second-Lien Note Documents.

-85-



--------------------------------------------------------------------------------



 



          “Existing Second-Lien Note Documents” shall mean the Existing
Second-Lien Note Indenture, and the related guarantees, pledge agreements,
security agreements, mortgages, notes and other agreements and instruments
entered into in connection with the Existing Second-Lien Note Indenture, in each
case as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
          “Existing Second-Lien Note Indenture” shall mean that certain
Indenture, dated as of December 21, 2004, among the Borrower, as Issuer, and the
Existing Second-Lien Administrative Agent, as Trustee, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
          “Existing Second-Lien Note Indenture Amendment” shall have the meaning
provided in the definition of Existing Second-Lien Notes Tender Offer and
Consent Solicitation.
          “Existing Second-Lien Notes” shall mean the 7-3/8% Convertible
Second-Lien Notes due 2012 issued by the Borrower on December 21, 2004 pursuant
to the Existing Second-Lien Note Indenture.
          “Existing Second-Lien Notes Security Documents Amendments” shall have
the meaning provided in the definition of Existing Second-Lien Notes Tender
Offer and Consent Solicitation.
          “Existing Second-Lien Note Security Documents” shall mean each
security document (including any pledge agreement and security agreement)
securing the Existing Second-Liens Notes or the Existing Second-Lien Note
Indentures.
          “Existing Second-Lien Notes Tender Offer and Consent Solicitation”
shall mean that certain tender offer and consent solicitation, dated as of
April 27, 2007, by the Borrower with respect to the Existing Second-Lien Notes,
pursuant to which (x) the Borrower has offered to purchase all outstanding
Existing Second-Lien Notes for consideration consisting of cash and warrants to
purchase common stock of the Borrower (“Refinancing Warrants”), subject to the
requirements contained therein (including the requirement that at least a
majority of the outstanding principal amount of Existing Second-Lien Notes be
validly tendered (and not withdrawn) for purchase pursuant to the tender offer
and (y) consents from the tendering holders of Existing Second-Lien Notes are
solicited for amendments to the Existing Second-Lien Notes Indenture (which
shall substantially eliminate all covenants contained therein and permanently
release all collateral and security therefor) (the “Existing Second-Lien Notes
Indenture Amendment”), to all Existing Second-Lien Notes Security Documents
(which shall terminate such agreements and release all collateral securing the
Existing Second-Lien Notes) (the “Existing Second-Lien Notes Security Document
Amendments”) and to the Intercreditor Agreement (which have the effect of
terminating the Intercreditor Agreement on the Initial Borrowing Date (following
the acceptance for purchase of Existing Second-Lien Notes pursuant to the
Existing Second-Lien Notes Tender Offer and Consent Solicitation) (the
“Intercreditor Agreement Amendment and Termination ”).
          “Existing Standby Letter of Credit” shall have the meaning provided in
Section 2.01(b).

-86-



--------------------------------------------------------------------------------



 



          “Existing Third-Lien Credit Agreement” shall mean the Credit
Agreement, dated as of December 21, 2004, among the Borrower, the lenders party
thereto, and HSBC Bank USA, National Association, as agent, as the same may be
amended, modified, and/or supplemented from time to time in accordance with the
terms hereof and thereof.
          “Existing Third-Lien Credit Documents” shall mean the Third-Lien
Credit Agreement, and the related guarantees, pledge agreements, security
agreements, mortgages, notes and other agreements and instruments entered into
in connection with the Third-Lien Credit Agreement, in each case as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Facing Fee” shall have the meaning provided in Section 3.01(d).
          “Fair Market Value” shall mean, with respect to any asset, the price
at which a willing buyer, not an Affiliate of the seller, and a willing seller
who does not have to sell, would agree to purchase and sell such asset (as
determined in good faith by the board of directors or other governing body or,
pursuant to a specific delegation of authority by such board of directors or
governing body, a designated senior executive officer, of the Borrower, or the
Subsidiary of the Borrower selling such asset). For the avoidance of doubt, the
determination of “price” for the purposes of calculations of the Fair Market
Value of assets transferred pursuant to a Permitted Asset Exchange shall be made
in accordance with the provisions of the parenthetical statement contained in
the immediately preceding sentence.
          “FCC” shall mean the U.S. Federal Communications Commission, or any
successor thereto.
          “FCC Licenses” shall have the meaning provided in Section 7.23(a).
          “FDIC” shall mean the Federal Deposit Insurance Corporation or any
successor thereto.
          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.
          “FEMA” shall mean the Federal Emergency Management Agency or any
successor thereto.
          “Financial Covenant” shall mean the financial covenant contained in
Sections 9.07.

-87-



--------------------------------------------------------------------------------



 



          “Foreign Pension Plan” shall mean each employee benefit plan,
employment, bonus, incentive, stock purchase and stock option plan, program,
agreement or arrangement; and each severance, termination pay, salary
continuation, retention, accrued leave, vacation, sick pay, sick leave, medical,
life insurance, disability, accident, profit-sharing, fringe benefit, pension,
deferred compensation or other retirement or superannuation plan, fund, program,
agreement, commitment or arrangement sponsored, established, maintained or
contributed to, or required to be contributed to, or with respect to which any
liability is borne, outside the fifty states of the United States of America, by
the Borrower or any of its Subsidiaries, including, without limitation, any such
plan, fund, program, agreement or arrangement sponsored by a government or
governmental entity.
          “Foreign Person” means any Person that is not a “United States person”
as defined in Section 7701(a)(3) of the Code.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time-to-time; provided that
determinations in accordance with GAAP for purposes of Sections 4.02, 8.15 and
9, including defined terms as used therein, are subject (to the extent provided
therein) to Section 13.07(a).
          “Governmental Authorizations” shall have the meaning provided in
Section 7.23(b).
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.
          “Incremental Commitment” shall mean a commitment to make additional
Term Loans or to increase its Revolving Loan Commitment pursuant to
Section 1.14.
          “Incremental Commitment Agreement” shall mean an Incremental
Commitment Agreement substantially in the form of Exhibit C (appropriately
completed as contemplated by this Agreement and with such modifications as may
be acceptable to the Administrative Agent and the Borrower).
          “Incremental Lender” shall mean at any time each Lender with an
Incremental Commitment or with outstanding Incremental Term Loans.
          “Incremental Revolving Commitments” means any Incremental Commitment
which represents an increase in Revolving Loan Commitments.
          “Incremental Term Loan” shall have the meaning provided in
Section 1.01(e).

-88-



--------------------------------------------------------------------------------



 



          “Incremental Term Loan Borrowing Date” shall mean each date on which
Incremental Term Loans are incurred pursuant to Section 1.01(e).
          “Incremental Term Loan Commitment” shall mean, for each Incremental
Term Loan Lender, the commitment of such Incremental Lender to make Incremental
Term Loans pursuant to Section 1.01(e) on a given Incremental Term Loan
Borrowing Date, as such commitment is set forth in the respective Incremental
Commitment Agreement.
          “Incremental Term Loan Maturity Date” shall mean, for each New
Tranche, the respective Incremental Term Loan Maturity Date (which in no event
shall occur prior to the Initial Term Loan Maturity Date) specified in the
respective Incremental Commitment Agreement.
          “Incremental Term Loan Scheduled Repayment” shall have the meaning
provided in Section 4.02(c).
          “Incremental Term Note” has the meaning provided in Section 1.05(b).
          “Incurrence Test Basket” has the meaning provided in Section 9.04(x).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi), (vii), (viii) or (ix) of
this definition secured by any Lien on any property owned by such Person,
whether or not such Indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
Fair Market Value of the property to which such Lien relates as determined in
good faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person, (vii) all obligations under any Interest Rate
Protection Agreement, any Other Hedging Agreement or under any similar type of
agreement, (viii) the amount of any Permitted Receivables Securitizations of
such Person and (ix) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person. It is understood and
agreed that surety bonds obtained in the ordinary course of business (and the
related reimbursement obligations to the respective surety or sureties) for the
benefit of (and which support only obligations otherwise permitted hereunder of)
the Borrower and the Subsidiary Guarantors (other than RCN International) shall
not be considered Indebtedness for purposes of this definition, so long as such
surety bonds do not otherwise support any obligation that would constitute
Indebtedness.

-89-



--------------------------------------------------------------------------------



 



          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans occurs.
          “Initial Permitted Amount” shall mean an aggregate principal amount of
$200,000,000.
          “Initial Term Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule 1.01 directly below the column
entitled “Initial Term Loan Commitment,” as the same may be reduced or
terminated pursuant to Sections 3.03 and/or 10.
          “Initial Term Loan Maturity Date” shall mean May 25, 2014.
          “Initial Term Loan Scheduled Repayment” shall have the meaning
provided in Section 4.02(b).
          “Initial Term Loans Scheduled Repayment Date” shall have the meaning
provided in Section 4.02(b).
          “Initial Term Loans” shall have the meaning provided in
Section 1.01(a).
          “Intercompany Loan” shall have the meaning provided in
Section 9.05(vii).
          “Intercompany Note” shall mean a promissory note, in the form of
Exhibit M, evidencing Intercompany Loans.
          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of December 21, 2004, and entered into by and among the
Borrower, each other Grantor from time to time party thereto, the Administrative
Agent, as successor to Deutsche Bank AG Cayman Islands Branch, in its capacities
as administrative agent and collateral agent under the Credit Documents, the
Existing Second Lien Collateral Agent and HSBC Bank USA, National Association,
in its capacities as administrative agent and collateral agent under the
Existing Third-Lien Credit Documents (together with its successors and assigns
from time to time).
          “Intercreditor Agreement Amendment and Termination” shall have the
meaning provided in the definition of Existing Second-Lien Notes Tender Offer
and Consent Solicitation.
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Period” shall have the meaning provided in Section 1.09.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Investments” shall have the meaning provided in Section 9.05.

-90-



--------------------------------------------------------------------------------



 



          “Issuing Lender” shall mean (i) except as otherwise provided in
Section 12.09, DBTCA (which for purposes of this definition shall also include
any banking affiliate of DBTCA (including Deutsche Bank AG New York Branch)
which may agree to issue Letters of Credit under this Agreement), (ii) with
respect to the Existing Standby Letters of Credit only, DBAG and (iii) any other
Lender reasonably acceptable to the Administrative Agent which agrees to issue
Letters of Credit hereunder. Any Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by one or more Affiliates of such
Issuing Lender. The only Issuing Lenders on the Initial Borrowing Date are the
Administrative Agent and, with respect to Existing Standby Letters of Credit
only, DBAG.
          “Joint Book Runners” shall mean each of DBSI and CGMI, in each of
their capacities as such hereunder.
          “L/C Supportable Obligations” shall mean (i) obligations of the
Borrower or any of its Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations and (ii) such other obligations of
the Borrower or any of its Subsidiaries as are reasonably acceptable to the
respective Issuing Lender and otherwise permitted to exist pursuant to the terms
of this Agreement.
          “Lead Arranger” shall mean DBSI, in its capacity as such hereunder.
          “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on
Schedule 1.01, as well as any Person that becomes a “Lender” hereunder pursuant
to Section 1.13, 1.14 or 13.04(b).
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 2.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 1.01 or 2.
          “Letter of Credit” shall have the meaning provided in Section 2.01(a).
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(c).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit.
          “Letter of Credit Request” shall have the meaning provided in
Section 2.03(a).
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the

-91-



--------------------------------------------------------------------------------



 



UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall mean each Term Loan (including each Incremental Term
Loan), each Revolving Loan and each Swingline Loan.
          “Los Angeles Assets” means the Telecommunications Assets owned by the
Borrower and its Subsidiaries that are, on the Initial Borrowing Date,
physically located in the Los Angeles, California metropolitan area and utilized
to provide telecommunications services to customers of the Borrower or its
Subsidiaries in the Los Angeles, California metropolitan area plus (i) such
additional Telecommunications Assets as are, after the Initial Borrowing Date,
acquired for such cable systems and located in the Los Angeles, California
metropolitan area, (ii) related net working capital and (iii) Equity Interests
in Persons that own no assets other than such assets.
          “Majority Lenders” of any Tranche shall mean those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if all outstanding Obligations under each other Tranche were
repaid in full and all commitments with respect thereto were terminated.
          “Mandatory Borrowing” shall have the meaning provided in
Section 1.01(d).
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole
since December 31, 2006 or (ii) a material adverse effect (x) on the rights or
remedies of the Lenders or the Administrative Agent hereunder or under any other
Credit Document or (y) on the ability of any Credit Party to perform its
obligations to the Lenders or Administrative Agent hereunder or under any other
Credit Document.
          “Material Asset Sale” shall mean any Asset Sale where the gross
proceeds received by the Borrower and its Subsidiaries (taking the amount of
cash and Cash Equivalents received, the principal amount of Indebtedness assumed
and the Fair Market Value of all other consideration) is in excess of
$10,000,000.
          “Material Permitted Acquisition” shall mean each Permitted Acquisition
where the aggregate consideration paid by the Borrower and/or Subsidiaries
(taking the amount of cash and Cash Equivalents, the face or principal amounts
of any Indebtedness and the fair market value of all other consideration) is
$10,000,000 or more.
          “Maturity Date” shall mean, with respect to the relevant Tranche of
Loans, the final maturity date under such Tranche (i.e., the Initial Term Loan
Maturity Date, the Revolving Loan Maturity Date, the Swingline Expiry Date or,
with respect to any New Tranche, the respective Incremental Term Loan Maturity
Date, as the case may be).
          “Maximum Swingline Amount” shall mean $5,000,000.

-92-



--------------------------------------------------------------------------------



 



          “Minimum Borrowing Amount” shall mean (i) for any Tranche of Term
Loans, $5,000,000, (ii) for Revolving Loans, $500,000, and (iii) for Swingline
Loans, $100,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
similar security instrument.
          “Mortgage Policy” shall mean a mortgage title insurance policy or a
binding commitment with respect thereto.
          “Mortgaged Property” shall mean any Real Property owned or leased by
the Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage.
          “NAIC” shall mean the National Association of Insurance Commissioners.
          “Net Debt Proceeds” shall mean, with respect to any incurrence of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith) received by the respective Person from the respective incurrence of
such Indebtedness for borrowed money.
          “Net Insurance Proceeds” shall mean, with respect to any Recovery
Event, the cash proceeds (net of the (x) marginal increase in taxes reasonably
expected to be payable with respect to the fiscal year in which such event
occurred as a result thereof and reasonable costs and expenses incurred in
connection with such Recovery Event and (y) all cash amounts required to be
applied as the result of such event to repay Indebtedness (other than
Indebtedness hereunder) of the Borrower or the respective Subsidiary secured by
such asset) received by the respective Person in connection with such Recovery
Event.
          “Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such sale of assets, net of the reasonable costs and expenses of
such sale (including fees and commissions, payments of unassumed liabilities
relating to the assets sold and required payments of any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents) which is secured
by the respective assets which were sold), and the marginal increase in taxes
reasonably expected to be payable with respect to the fiscal year in which such
Asset Sale occurred as a result thereof and the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable within one year of the date of such Assets
Sale, and that are directly attributable to such Asset Sale (as determined
reasonably and in good faith by the chief financial officer of the Borrower);
provided that (x) the unused portion of any such reserves shall constitute Net
Sale Proceeds and be required to be used to prepay Loans in accordance with
Section 4.02(e) no later than the date occurring one year from the respective
Asset Sale or (y) if any such reserves are otherwise reversed or released, an
amount equal to the amount of such reversal or release shall be deemed to
constitute Net Sale Proceeds received at the time of such reversal or release
and shall be used to prepay Loans in accordance with Section 4.02(e).

-93-



--------------------------------------------------------------------------------



 



          “New Tranche” shall mean each Tranche of Incremental Term Loans other
than Initial Term Loans.
          “Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and
include each Lender or RL Lender, as the case may be, other than a Defaulting
Lender.
          “Non-Wholly-Owned Subsidiary” shall mean any Subsidiary of the
Borrower that is not a Wholly-Owned Subsidiary of the Borrower.
          “Note” shall mean each Term Note, each Incremental Term Note, each
Revolving Note and the Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.
          “Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
[Attention: Anca Trifan, Telephone No.: (212) 250-6159, and Telecopier No.:
(212) 797-4347]1 and (ii) for operational notices, the office of the
Administrative Agent located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, Attention: John Quinn, Telephone No.: (201) 593-2177 and
Telecopier No.: (201) 593-2310, or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent, any other Agent, any Issuing Lender, or any Lender
pursuant to the terms of this Agreement or any other Credit Document.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any obligation under a Synthetic Lease or
(iv) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
          “Participant” shall have the meaning provided in Section 2.04(a).
 

1   DB to confirm.

-94-



--------------------------------------------------------------------------------



 



          “Payment Office” shall mean the office of the Administrative Agent
located at 90 Hudson Street, 5th Floor, Jersey City, New Jersey or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Acquisition” shall mean the acquisition by the Borrower or
a Wholly-Owned Domestic Subsidiary Guarantor of an Acquired Entity or Business
(including by way of merger of such Acquired Entity or Business with and into
the Borrower (so long as the Borrower is the surviving corporation) or a
Wholly-Owned Domestic Subsidiary Guarantor (so long as the Wholly-Owned Domestic
Subsidiary Guarantor is the surviving corporation)), provided that (in each
case) (A) the consideration paid or to be paid by the Borrower or such
Wholly-Owned Domestic Subsidiary Guarantor consists solely of cash, the issuance
or incurrence of Indebtedness otherwise permitted by Section 9.04, the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of
Section 9.04 and the issuance of Equity Interests of the Borrower, (B) in the
case of the acquisition of 100% of the capital stock or other Equity Interests
of any Person (including way of merger), such Person shall own no Equity
Interests of any other Person (excluding de minimis amounts) unless such Person
owns 100% of the Equity Interests of such other Person, (C) all or substantially
all of the business, division or product line acquired pursuant to the
respective Permitted Acquisition, or the business of the Person acquired
pursuant to the respective Permitted Acquisition and its Subsidiaries taken as a
whole, is in the United States, (D) the Acquired Entity or Business acquired
pursuant to the respective Permitted Acquisition is in a business permitted by
Section 9.11 and (E) all applicable requirements of Sections 8.15, 9.02 and 9.12
applicable to Permitted Acquisitions are satisfied. Notwithstanding anything to
the contrary contained in the immediately preceding sentence, an acquisition
which does not otherwise meet the requirements set forth above in the definition
of “Permitted Acquisition” shall constitute a Permitted Acquisition if, and to
the extent, the Required Lenders agree in writing, prior to the consummation
thereof, that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement.
          “Permitted Asset Exchange” shall mean the exchange by the Borrower or
its Subsidiaries of any of their assets or property (other than Equity Interests
of a Subsidiary or an Unrestricted Subsidiary) for property and assets of
another Person (other than the Equity Interests of any Person) pursuant to an
arm’s-length transaction, provided that (u) calculations are made by the
Borrower with respect to the Financial Covenant for the respective Calculation
Period on a Pro Forma Basis as if the respective Permitted Asset Exchange (as
well as all other Permitted Asset Exchanges theretofore consummated after the
first day of such Calculation Period) had occurred on the first day of such
Calculation Period, and such calculations shall show that the Financial
Covenants would have been complied with if the Permitted Asset Exchange had
occurred on the first day of such Calculation Period, (v) the Borrower shall be
able to incur at least $1.0 of additional Indebtedness pursuant to the
Incurrence Test Basket after giving effect to the respective Permitted Asset
Exchange (and shall furnish calculations establishing such ability, prepared in
reasonable detail, to the Administrative Agent prior to the making of the
respective Permitted Asset Exchange), (w) the Borrower or the respective
Subsidiary consummating such Permitted Asset Exchange receives assets (whether
cash or

-95-



--------------------------------------------------------------------------------



 



otherwise) having a Fair Market Value that is approximately equal to the Fair
Market Value of the assets disposed of by the Borrower or such respective
Subsidiary in connection with such Permitted Asset Exchange, (x) no
consideration other than the assets which are the subject of the respective
Permitted Asset Exchange is paid by the Borrower or any of its Subsidiaries in
connection with such Permitted Asset Exchange unless such payment is permitted
under Section 9.05(xi), (y) any Lien on any asset acquired by the Borrower or
any of its Subsidiaries pursuant to any such Permitted Asset Exchange is
permitted under Section 9.01(xviii), and (z) the Collateral Agent for the
benefit of the Secured Creditors shall have a perfected security interest in all
assets obtained by the Borrower and each Subsidiary Guarantor pursuant to each
such Permitted Asset Exchange pursuant to, and to the extent provided in, the
Security Documents.
          “Permitted Encumbrance” shall mean, with respect to any Mortgaged
Property, such exceptions to title as are set forth in the Mortgage Policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.
          “Permitted Liens” shall have the meaning provided in Section 9.01.
          “Permitted Receivables Securitization” shall mean any transaction or
series of transactions that may be entered into by the Borrower or any
Subsidiary of the Borrower pursuant to which it may sell, convey, contribute to
capital or otherwise transfer (which sale, conveyance, contribution to capital
or transfer may include or be supported by the grant of a security interest)
Receivables or interests therein and all collateral securing such Receivables,
all contracts and contract rights, purchase orders, security interests,
financing statements or other documentation in respect of such Receivables, any
guarantees, indemnities, warranties or other obligations in respect of such
Receivables, any other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such Receivables
and any collections or proceeds of any of the foregoing (collectively, the
“Related Assets”) (i) to a trust, partnership, corporation or other Person
(other than the Borrower or any Subsidiary of the Borrower, except an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Receivables and Related Assets or interests in such
Receivables and Related Assets, or (ii) directly to one or more investors or
other purchasers (other than the Borrower or any Subsidiary of the Borrower), it
being understood that a Permitted Receivables Securitization may involve (A) one
or more sequential transfers or pledges of the same Receivables and Related
Assets, or interests therein (such as a sale, conveyance or other transfer to an
SPE Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Indebtedness incurred by the SPE Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Securitization, and (B) periodic transfers or
pledges of Receivables and Related Assets and/or revolving transactions in which
new Receivables and Related Assets, or interests therein, are transferred or
pledged upon collection of previously transferred or pledged Receivables and
Related Assets, or interests therein, provided that any such transactions shall
provide for recourse to such Subsidiary of the Borrower (other than any SPE
Subsidiary) or the Borrower (as applicable) only in respect of the cash flows in
respect of such Receivables and Related Assets and to the extent of other
customary securitization undertakings in the jurisdiction relevant to

-96-



--------------------------------------------------------------------------------



 



such transactions. The “amount” or “principal amount” of any Permitted
Receivables Securitization shall be deemed at any time to be (1) the aggregate
principal, or stated amount, of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Permitted Receivables Securitization, in
each case outstanding at such time, or (2) in the case of any Permitted
Receivables Securitization in respect of which no such Indebtedness, fractional
undivided interests or securities are incurred or issued, the cash purchase
price paid by the buyer in connection with its purchase of Receivables less the
amount of collections received by the Borrower or any Subsidiary of the Borrower
in respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of interest. Each Lender
authorizes each of the Administrative Agent and Collateral Agent to enter into
an intercreditor agreement in respect of each Permitted Receivables
Securitization from time to time in effect and to take all actions it deems
appropriate or necessary in connection with any such intercreditor agreement.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) the Borrower or a Subsidiary of the Borrower or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Borrower, a Subsidiary of the Borrower or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.
          “Pledge Agreement” shall have the meaning provided in Section 5(k).
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Pledge Agreement.
          “Pledgee” shall have the meaning provided in the Pledge Agreement.
          “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with the Financial Covenant or any financial term or test, the
calculation thereof after giving effect on a pro forma basis to (x) the
incurrence of any Indebtedness to be incurred on the date of, or in connection
with, the respective transaction which requires the determination on a Pro Forma
Basis (it being understood that (A) all calculations of the Secured Leverage
Ratio and the Total Leverage Ratio shall include in the numerator all
Indebtedness of the type required to be included therein which is then
outstanding or is incurred, or to be incurred, on the date of the respective
calculation on a Pro Forma Basis or thereafter to finance the respective
transaction for which such determination is being made and (B) for purposes of
all calculations on a Pro Forma Basis, all Incremental Revolving Commitments
(whether furnished as part of the Initial Permitted Amount or pursuant to the
proviso to clause (iv) of Section 1.14(a), as if same were fully drawn as
Revolving Loans) and (y) the Permitted Acquisition or Material Asset Sale, if
any, then being consummated as well as any other Permitted Acquisition or
Material Asset Sale consummated after the first day of the relevant Calculation
Period and on or prior to the date of

-97-



--------------------------------------------------------------------------------



 



the respective Permitted Acquisition or Material Asset Sale then being effected,
as the case may be. In making any determination of Consolidated EBITDA, pro
forma effect shall be given to any Permitted Acquisition or Material Asset Sale
consummated during the respective Calculation Period (or thereafter and on or
prior to the date of determination), with such Consolidated EBITDA to be
determined as if such Permitted Acquisition or Material Asset Sale was
consummated on the first day of the relevant Calculation Period, taking into
account, for any portion of the relevant period being tested occurring prior to
the consummation of any Permitted Acquisition or Material Asset Sale,
demonstrable cost savings and other synergies actually achieved simultaneously
with, or to be achieved within a 1-year period following, the closing of the
respective Permitted Acquisition or Material Asset Sale, which cost savings and
other synergies would be permitted to be recognized in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act,
as if such cost-savings and other synergies were realized on the first day of
the relevant period.
          “Projections” shall mean the projections that are contained in the
Confidential Information Memorandum dated March 2007 and that were prepared by
or on behalf of the Borrower in connection with the Transaction and delivered to
the Administrative Agent and the Lenders prior to the Initial Borrowing Date.
          “Qualified Capital Stock” shall mean any Equity Interests of the
Borrower, the express terms of which shall provide that dividends thereon shall
not be required to be paid at any time (and to the extent) that such payment
would be prohibited by the terms of this Agreement or any other agreement of the
Borrower or any of its Subsidiaries relating to outstanding indebtedness and
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
(including any change of control event), cannot mature (excluding any maturity
as the result of an optional redemption by the issuer thereof) and is not
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, and
is not redeemable, or required to be repurchased, at the sole option of the
holder thereof (including, without limitation, upon the occurrence of a change
of control event), in whole or in part, on or prior to one year following the
Initial Term Loan Maturity Date.
          “Quarterly Payment Date” shall mean the last Business Day of each
September, December, March and June occurring after the Initial Borrowing Date,
commencing in June of 2007.
          “RCN International” shall mean RCN International Holdings, Inc., a
Delaware corporation.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Receivables” shall mean accounts receivable (including all rights to
payment created by or arising from the sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance).
          “Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of

-98-



--------------------------------------------------------------------------------



 



theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of the Borrower or any of its
Subsidiaries and (ii) under any policy of insurance (other than liability
insurance policies) required to be maintained under Section 8.03.
          “Refinancing” shall be a collective reference to all the transactions
described in Section 5(i).
          “Refinancing Warrants” shall have the meaning provided in the
definition of Existing Second-Lien Notes Tender Offer and Consent Solicitation.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Related Assets” shall have the meaning provided in the definition of
Permitted Receivables Securitization.
          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.
          “Replaced Lender” shall have the meaning provided in Section 1.13.
          “Replacement Lender” shall have the meaning provided in Section 1.13.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Term Loans, and Revolving Loan Commitments at such time
(or, after the termination thereof, outstanding Revolving Loans and RL
Percentages of (x) outstanding Swingline Loans at such time and (y) Letter of
Credit Outstandings at such time) represents at

-99-



--------------------------------------------------------------------------------



 



least a majority of the sum of (i) all outstanding Term Loans of Non-Defaulting
Lenders, and (ii) the Total Revolving Loan Commitment in effect at such time
less the Revolving Loan Commitments of all Defaulting Lenders at such time (or,
after the termination thereof, the sum of then total outstanding Revolving Loans
of Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time).
          “Restricted” shall mean, when referring to cash or Cash Equivalents of
the Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary, (ii) are subject to any
Lien in favor of any Person other than the Collateral Agent for the benefit of
the Secured Creditors or (iii) are not otherwise generally available for use by
the Borrower or any of its Subsidiaries.
          “Restricted Subsidiary” shall mean each Subsidiary of the Borrower
other than any Unrestricted Subsidiary.
          “Returns” shall have the meaning provided in Section 7.09.
          “Revolver Event of Default” shall mean any Event of Default under
Section 10.03 as a result of the Borrower failing to be in compliance with
Section 9.07.
          “Revolving Loan” shall have the meaning provided in Section 1.01(b).
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule 1.01 directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 3.02, 3.03 and/or 10, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 13.04(b).
          “Revolving Loan Maturity Date” shall mean May 25, 2013.
          “Revolving Note” shall have the meaning provided in Section 1.05(a).
          “Revolving Obligations” shall mean all Obligations owing to the RL
Lenders in their capacities as such.
          “RL Lender” shall mean each Lender with a Revolving Loan Commitment or
with outstanding Revolving Loans.
          “RL Percentage” of any RL Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such RL Lender at such time and the denominator of which is the
Total Revolving Loan Commitment at such time, provided that if the RL Percentage
of any RL Lender is to be determined after the Total Revolving Loan Commitment
has been terminated, then the RL Percentages of such RL Lender shall be
determined immediately prior (and without giving effect) to such termination.

-100-



--------------------------------------------------------------------------------



 



          “S&P” shall mean Standard & Poor’s Rating Services, a division of
McGraw-Hill, Inc., or any successor thereto.
          “Schedule” shall mean the schedules attached hereto.
          “Scheduled Repayment” shall have the meaning provided in
Section 4.02(c).
          “Scheduled Repayment Date” shall mean each Initial Term Loan Scheduled
Repayment Date and each date upon which any Incremental Term Loan Scheduled
Repayment is due and payable.
          “SEC” shall have the meaning provided in Section 8.01(h).
          “Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).
          “Secured Creditors” shall have the meaning assigned that term in the
respective Security Documents.
          “Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (i) Consolidated Secured Indebtedness on such date to (ii) Consolidated
EBITDA for the Test Period most recently ended on or prior to such date.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement” shall have the meaning provided in Section 5(l).
          “Security Agreement Collateral” shall mean all “Collateral” as defined
in the Security Agreement.
          “Security Document” shall mean and include each of the Security
Agreement, the Pledge Agreement, each Mortgage and, after the execution and
delivery thereof, each Additional Security Document.
          “Securities Exchange Act” shall mean the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder, as amended from time
to time.
          “Shareholders’ Agreements” shall mean all agreements (including,
without limitation, shareholders’ agreements, subscription agreements and
registration rights agreements) entered into by the Borrower or any of its
Subsidiaries governing the terms and relative rights of the capital stock of the
entity that is a party to such agreement and any agreements entered into by
shareholders relating to any such entity with respect to its capital stock to
which such entity is also a party.
          “SocGen” shall mean Societe Generale in its individual capacity.

-101-



--------------------------------------------------------------------------------



 



          “Specified Asset Sales” shall mean any Asset Sale effected pursuant to
any of Section 9.02(xi) or (xii).
          “SPE Subsidiary” shall mean any Wholly-Owned Subsidiary formed solely
for the purpose of, and that engages only in, one or more Permitted Receivables
Securitizations.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
          “Stub Existing Second-Lien Notes” shall mean any Existing Second-Lien
Notes which are not purchased pursuant to the Existing Second-Lien Notes Tender
Offer and Consent Solicitation, and which remain outstanding after the Initial
Borrowing Date (and any notes in substantially identical form issued in exchange
therefor pursuant to the terms of the Existing Second-Liens Indenture).
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 5(j).
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time. Notwithstanding the foregoing (except for purposes of Sections 7.01,
7.06, 7.09, 7.10, 7.15, 7.18, 8.01(g)(ii), 8.01(g)(iii), 8.01(i), 8.02(a), 8.05,
8.06, 8.07, 8.10, 8.14, 8.17, 10.05, 10.06 and 10.09, and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall not
be deemed to be a Subsidiary of the Borrower or of any of its other Subsidiaries
for purposes of this Agreement.
          “Subsidiary Guarantor” shall mean each Subsidiary of the Borrower
which has executed and delivered the Subsidiaries Guaranty, with (x) each
Wholly-Owned Domestic Subsidiary of the Borrower on the Initial Borrowing Date
and (y) each subsequently acquired Wholly-Owned Domestic Subsidiary being
required to be a Subsidiary Guarantor.
          “Swingline Expiry Date” shall mean that date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Lender” shall mean the Administrative Agent, in its
capacity as Swingline Lender hereunder.
          “Swingline Loan” shall have the meaning provided in Section 1.01(c).
          “Swingline Note” shall have the meaning provided in Section 1.05(a).
          “Syndication Agent” shall mean Citicorp USA, Inc., in its capacity as
such hereunder.

-102-



--------------------------------------------------------------------------------



 



          “Syndication Date” shall mean that date upon which the Administrative
Agent determines in its sole discretion (and notifies the Borrower) that the
primary syndication (and resultant addition of Persons as Lenders pursuant to
Section 13.04(b)) has been completed.
          “Synthetic Lease” means a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
          “Tax Allocation Agreement” shall mean a Tax Allocation Agreement in
form and substance reasonably satisfactory to the Administrative Agent to be
entered into by the Borrower and its Subsidiaries at the time of the first
designation of an Unrestricted Subsidiary, as the same may be, amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.
          “Tax Benefit” shall have the meaning provided in Section 4.04(d).
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Telecommunications Assets” means properties or assets utilized
directly or indirectly for the design, development, construction, installation,
operation, integration, management or provision of any telecommunications
business, including voice, video and data transmission products, services and
systems and any business reasonably related to the foregoing.
          “Term Loan” shall have the meaning provided in Section 1.01(e).
          “Term Loan Tranche” shall mean a Tranche of Term Loans (i.e. the
Initial Term Loans or any New Tranche of Incremental Term Loans).
          “Term Note” shall have the meaning provided in Section 1.05(a).
          “Test Period” shall mean each period of four consecutive fiscal
quarters of the Borrower then last ended (in each case taken as one accounting
period).
          “Total Commitment” shall mean, at any time, the sum of the Commitments
of each of the Lenders at such time.
          “Total Consideration” shall mean, with respect to any sale or
disposition, the aggregate amount of cash and Cash Equivalents, plus the greater
of the face amount (if relevant) and the Fair Market Value of all other
consideration, in each case received by the Borrower and its Subsidiaries from
the respective sale or disposition.
          “Total Incremental Term Loan Commitment” shall mean, at any time, the
sum of the Incremental Term Loan Commitments of each of the Incremental Lenders
at such time.
          “Total Initial Term Loan Commitment” shall mean, at any time, the sum
of the Initial Term Loan Commitments of each of the Lenders at such time.

-103-



--------------------------------------------------------------------------------



 



          “Total Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Indebtedness at such time to Consolidated EBITDA for the Test
Period then most recently ended.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders at such time.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
(i) the Total Revolving Loan Commitment at such time less (ii) the sum of
(x) the aggregate principal amount of all Revolving Loans and Swingline Loans at
such time plus (y) the Letter of Credit Outstandings at such time.
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being three separate Tranches on the
Initial Borrowing Date, i.e., Initial Term Loans, Revolving Loans and Swingline
Loans. In addition, each New Tranche of Incremental Term Loans, if any, shall
constitute an additional Tranche hereunder.
          “Transaction” shall mean, collectively, (i) the consummation of the
Refinancing, (ii) the entering into of the Credit Documents and the occurrence
of the Credit Events hereunder on the Initial Borrowing Date, (iii) subject to
compliance with clause (iv) of Section 9.03, the payment of any Dividends to be
paid by the Borrower with proceeds of Initial Term Loans and (iv) the payment of
all fees and expenses in connection with the foregoing.
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the value of the accumulated plan benefits under the Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contribution).
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 2.05(a).
          “Unrestricted” shall mean, when referring to cash or Cash Equivalents
of the Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
are not Restricted.
          “Unrestricted Subsidiary” means each Subsidiary of the Borrower
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 8.17 subsequent to the date hereof.

-104-



--------------------------------------------------------------------------------



 



          “Unutilized Revolving Loan Commitment” for any RL Lender at any time
shall mean the excess of (i) the Revolving Loan Commitment of such Lender over
(ii) the sum of (x) the aggregate outstanding principal amount of Revolving
Loans made by such Lender plus (y) an amount equal to such Lender’s RL
Percentage of the Letter of Credit Outstandings at such time; provided that the
Unutilized Revolving Loan Commitment of the Swingline Lender shall at any time
be reduced (but not below zero) by the aggregate amount of Swingline Loans made
by it which are then outstanding.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is incorporated or organized in the
United States or any State thereof.
          “Wholly-Owned Domestic Subsidiary Guarantor” shall mean any
Wholly-Owned Domestic Subsidiary of the Borrower which is also a Subsidiary
Guarantor.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a 100% equity
interest at such time. Except as provided in the last sentence of the definition
of Subsidiary, no Unrestricted Subsidiary shall be considered a Wholly-Owned
Subsidiary.
          SECTION 12. The Administrative Agent.
          12.01 Appointment. The Lenders hereby irrevocably designate and
appoint DBTCA as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include DBTCA in its
capacity as Collateral Agent pursuant to the Security Documents) to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.
          12.02 Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,

-105-



--------------------------------------------------------------------------------



 



expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the extensions
of credit hereunder and the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of the Borrower and
its Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
          12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
          12.05 Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
          12.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no

-106-



--------------------------------------------------------------------------------



 



Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Credit Document or in any way
relating to or arising out of this Agreement or any other Credit Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “holders of Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.05 then exists, the Borrower. Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender, the Swingline Lender and Collateral Agent, in
which case upon the effectiveness of such resignation in accordance with this
Section 12.09 the Administrative Agent (x) shall not be required to issue any
further Letters of Credit hereunder, make any additional Swingline Loans
hereunder or discharge any of the duties of the “Collateral Agent” under the
Security Documents and (y) shall maintain all of its rights as Issuing Lender,
the Swingline Lender and the Collateral Agent, as the case may be, with respect
to any Letters of Credit issued by it, Swingline Loans made by it, or actions
taken (or omitted to be taken) by it under the Security Documents, in each case
prior to the effective date of such resignation. Such

-107-



--------------------------------------------------------------------------------



 



resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder (who must also agree, unless the resigning Administrative Agent
otherwise consents (or another Person is appointed as Collateral Agent in a
manner consistent with the requirements of this clause (b)), to also act as
Collateral Agent) who shall be a commercial bank or trust company reasonably
acceptable to the Borrower, which acceptance shall not be unreasonably withheld
or delayed (provided that the Borrower’s approval shall not be required if an
Event of Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Notwithstanding anything to the contrary contained in this
Section 12.09, the Administrative Agent’s resignation as Collateral Agent as
contemplated in clause (a) above shall not become effective until a successor
Administrative Agent appointed in accordance with the provisions of clause
(b) or (c) above has also agreed to act as “Collateral Agent” under the Credit
Documents or another Person has been appointed as Collateral Agent in accordance
with the provisions of clause (b) or (c) above.
          (f) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.
          12.10 No Duties. Notwithstanding anything to the contrary in this
Agreement, none of DBSI, as the sole lead arranger, DBSI and Citigroup Global
Markets Inc., as joint book running managers, Citicorp USA, Inc., as Syndication
Agent, or SocGen, as the Documentation Agent, shall have any obligations, duties
or responsibilities under this Agreement or any other Credit Document, and shall
have no liability to any Lender or Credit Party or any of their respective
Affiliates or any other Person in connection therewith or as a result thereof.

-108-



--------------------------------------------------------------------------------



 



          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. The Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and the Administrative Agent’s other counsel and consultants) in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto, of
the Administrative Agent in connection with its syndication efforts with respect
to this Agreement and of the Administrative Agent and, after the occurrence of
an Event of Default, each of the Issuing Lenders and Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, any Issuing Lender or any Lender is a party thereto
and whether or not such investigation, litigation or other proceeding is brought
by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (b) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with

-109-



--------------------------------------------------------------------------------



 



any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless the Administrative Agent, any Issuing Lender or any Lender set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. To the extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against the
Administrative Agent, any Lender or any Issuing Lender, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transaction, any Loan or Letter of Credit or the use of the proceeds thereof.
          13.02 Right of Setoff. (a) In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches, agencies and Affiliates of
the Administrative Agent, such Issuing Lender or such Lender wherever located)
to or for the credit or the account of the Borrower or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.
          (b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF
SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT
REQUIRED BY SECTION 13.12 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR

-110-



--------------------------------------------------------------------------------



 



IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE
COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE
NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER
OR THE ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF
THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to any Credit Party,
RCN Corporation, 196 Van Buren Street, Herndon, VA 20170, Attention: Edward
O’Hara, Telephone No.: (703) 434-8249, Telecopier No.: (703) 434-8437, with a
copy to Benjamin R. Preston, Telephone No.: (703) 434-8440, Telecopier No.
(703) 434-8461; if to any Lender, at its address specified on Schedule 13.03;
and if to the Administrative Agent, at the Notice Office; or, as to any Credit
Party or the Administrative Agent, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. Any party hereto may change
its address or telecopy number for notices and other communications hereunder by
written notice to the other parties hereto. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.
          13.04 Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, the Borrower may not assign or transfer any of its rights, obligations
or interest hereunder without the prior written consent of the Lenders and,
provided further, that, although any Lender may grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Sections 1.13 and 13.04(b)) and the transferee, assignee
or participant, as the case may be, shall not constitute a “Lender” hereunder
and, provided further, that no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan,
Note or Letter of Credit (unless such Letter of Credit is not extended beyond
the Revolving Loan Maturity Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any

-111-



--------------------------------------------------------------------------------



 



Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the amount of such participation, and that an
increase in any Commitment (or the available portion thereof) or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans or Letters of Credit hereunder in which such
participant is participating. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding Obligations (or, if the Commitments have
terminated, the related outstanding Obligations) hereunder to (i)(A) its parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in Loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and related outstanding Obligations (or, if the Commitments have
terminated, the related outstanding Obligations) hereunder to one or more
Eligible Transferees (treating any fund that invests in Loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time, Schedule 1.01 shall be deemed modified to reflect the
Commitments and/or outstanding Loans, as the case may be, of such new Lender and
of the existing Lenders, (ii) upon the surrender of the relevant Notes by the
assigning Lender (or, upon such assigning Lender’s indemnifying the Borrower for
any lost Note pursuant to a customary indemnification agreement) new Notes will
be issued, at the Borrower’s expense, to such new Lender and to the assigning
Lender upon the request of such new Lender or assigning Lender, such new Notes
to be in conformity with the requirements of Section 1.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, at all times following the Syndication Date (unless a Default under
Section 10.01 or 10.05 or an Event of Default has occurred and is continuing),
the Borrower shall be required in connection with any such assignment pursuant
to clause (y) above (which consent shall not be unreasonably withheld or
delayed), (iv) the consent of each Issuing Lender shall be required for any
assignment of any Revolving Loan Commitment or participation in any Letter of
Credit Outstandings, (v) the Administrative Agent shall receive at the time of
each such

-112-



--------------------------------------------------------------------------------



 



assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (each, an “Assignment Fee”); provided
that, for any assignments made concurrently to two or more Eligible Transferees
that are Affiliates of each other, the Administrative Agent shall receive one
such Assignment Fee for such concurrent assignments and (vi) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15. To the extent of any assignment pursuant to
this Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments but shall retain its rights
to all indemnities herein, including, without limitation, the Sections 1.10,
1.11, 2.06, 4.04, 12.06 and 13.01. At the time of each assignment pursuant to
this Section 13.04(b) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrower the appropriate Internal Revenue Service Forms and
necessary attachments (and, if applicable, a Section 4.04(b)(ii) Certificate)
described in Section 4.04(b). To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to Section 1.13 or this Section 13.04(b) would, at the time of such assignment,
result in greater amounts under Section 1.10, 2.06 or 4.04 from the amounts the
Borrower is required to pay with respect to the respective assigning Lender
prior to such assignment, then the Borrower shall not be obligated to pay such
increased amounts (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, any Lender
which is a fund may pledge all or any portion of its Loans and Notes to its
trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be. No pledge pursuant to this
clause (c) shall release the transferor Lender from any of its obligations
hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

-113-



--------------------------------------------------------------------------------



 



          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided, however, that, (i) except as
otherwise specifically provided herein, all computations of Excess Cash Flow,
and all computations and all definitions (including accounting terms) used in
determining compliance with Sections 8.15 and 9 shall utilize GAAP and policies
in conformity with those used to prepare the financial statements of the
Borrower referred to in Section 8.01(b) for the fiscal year ended December 31,
2006 delivered to DBTCA, as Administrative Agent (ii) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis and
(iii) for purposes of calculating the Applicable Margins, the Financial
Covenant, financial ratios, financial terms, all covenants and related
definitions, all such calculations based on the operations of the Borrower and
its Subsidiaries on a consolidated basis shall be made without giving effect to
the operations of any Unrestricted Subsidiaries.
          (b) All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days (or 365/6 days in the
case of interest on Base Rate Loans based on the Prime Lending Rate) for the
actual number of days (including the first day but excluding the last day;
except that in the case of Letter of Credit Fees and Facing

-114-



--------------------------------------------------------------------------------



 



Fees, the last day shall be included) occurring in the period for which such
interest, Commitment Commission or Fees are payable.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 13.03
HEREOF, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
          (b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

-115-



--------------------------------------------------------------------------------



 



          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which the Borrower, the Administrative Agent and each
of the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it. The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed (A) in the case of (x) any amendment, modification or waiver
of Section 9.07 or any of the financial definitions used in determining
compliance with Section 9.07 (but only for purposes of Section 9.07) , Section
10.03 (to the extent providing for or relating to any Revolver Event of
Default), the definition of Revolver Event of Default, any provision of clause
(A) of the remedies paragraph following Section 10.11, or Section 6 (to the
extent relating to conditions precedent to extensions of credit pursuant to the
Revolving Loan Commitments) or (y) any waiver of any Revolver Event of Default,
the Majority Lenders holding outstanding Revolving Obligations (or Revolving
Loan Commitments in respect thereof) and (B) in the case of any other change,
waiver, discharge or termination of any other term or provision of this
Agreement or any other Credit Document, by the respective Credit Parties party
hereto or thereto and the Required Lenders (although additional parties may be
added to (and annexes may be modified to reflect such additions), and
Subsidiaries of the Borrower may be released from the Subsidiaries Guaranty and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)),
(i) extend the final scheduled maturity of any Loan or Note, extend or reduce
the amount of any Scheduled Repayment or extend the stated expiration date of
any

-116-



--------------------------------------------------------------------------------



 



Letter of Credit beyond the Revolving Loan Maturity Date, or reduce or forgive
the rate or extend the time of payment of interest or Fees thereon (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce or forgive the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), (ii) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents) under the Security Documents, (iii) release all or
substantially all of the Subsidiary Guarantors from the Subsidiaries Guaranties
(except as expressly provided in the Subsidiaries Guaranty in connection with
permitted sales or dispositions of Equity Interests in the respective Subsidiary
Guarantor or Subsidiary Guarantors being released), (iv) amend, modify or waive
any provision of this Section 13.12 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Loans and the Commitments on the Effective Date), (v) reduce the
percentage specified in the definition of Required Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the extensions of Loans and Revolving
Loan Commitments are included on the Effective Date) or (vi) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement; provided further, that no such change, waiver, discharge
or termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 2 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Administrative Agent, amend, modify or waive any provision of Section 12
or any other provision as same relates to the rights or obligations of the
Administrative Agent, (4) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (5) without the consent of each adversely affected Lender,
amend or modify Section 13.06, or (6) without the consent of the Majority
Lenders of each Tranche adversely affected thereby, amend or modify the manner
of application of any mandatory or voluntary prepayments set forth in
Sections 4.01(a) and 4.02(h) (it being understood and agreed that the Required
Lenders may waive the making of any mandatory prepayment, and that preceding
clause (6) only applies to the manner of application of any payments described
therein that are required to be, or are actually, made)
          (b) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower, at its sole cost and expense, shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if the
respective Lender’s consent is required with respect to less

-117-



--------------------------------------------------------------------------------



 



than all Tranches (or related Commitments), to replace only the respective
Tranche or Tranches of Commitments and/or related outstandings of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 1.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Commitments and repay the outstanding
Loans of such Lender and cash collateralize such Lender’s RL Percentage of all
outstanding Letters of Credit (or, if such Lender is being replaced as to a
single Tranche only, take such actions with respect to the Tranche for which it
is being terminated), all in accordance with Sections 3.02(b) and/or 4.01(b),
provided that, unless the Commitments that are terminated, and Loans repaid,
pursuant to preceding clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined after giving effect to the proposed action)
shall specifically consent thereto, provided further, that in any event the
Borrower shall not have the right to replace a Lender, terminate its Commitments
or repay its Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 13.12(a).
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2.06, 4.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
          13.14 Domicile of Term Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans pursuant to this Section 13.14 would, at the time of
such transfer, result in increased costs under Section 1.10, 1.11, 2.06 or 4.04
from those being charged by the respective Lender prior to such transfer, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15 Register. The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of the Loans of each
Lender. Failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s obligations in respect of such Loans. With
respect to any Lender, the transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment

-118-



--------------------------------------------------------------------------------



 



and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15 (but excluding any losses,
claims, damages and liabilities to the extent incurred by reason of the gross
negligence or willful misconduct of the Administrative Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision)).
          13.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each of the Administrative Agent and the Lenders agree that
it will use its reasonable efforts not to disclose without the prior consent of
the Borrower (other than to its trustees, employees, auditors, advisors or
counsel or to another Lender if such Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided such Persons shall be subject to the provisions of
this Section 13.16 to the same extent as such Lender) any information with
respect to the Borrower or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this
Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.16, and (vii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 13.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Borrower and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.
          13.17 Limitation on Additional Amounts. Notwithstanding anything to
the contrary contained in Section 1.10, 1.11 or 2.06, unless a Lender gives
notice to the Borrower that it is obligated to pay an amount under any such
Section within 270 days after the later of (x)

-119-



--------------------------------------------------------------------------------



 



the date the Lender incurs the respective increased costs, Taxes, loss, expense
or liability, reduction in amounts received or receivable or reduction in return
on capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.10, 1.11 or 2.06, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs 270 days prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 1.10, 1.11 or 2.06. This Section 13.17 shall have no applicability to
any Section of this Agreement other than said Sections 1.10, 1.11 or 2.06.
          13.18 The Patriot Act. Each Lender subject to the USA PATRIOT ACT
(Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the other Credit Parties and other information that will allow such Lender
to identify the Borrower and the other Credit Parties in accordance with the
Act.
          13.19 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT;
ETC. (a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT CONSTITUTES THE “FIRST-LIEN CREDIT AGREEMENT” AS DEFINED IN, AND
PURSUANT TO, THE INTERCREDITOR AGREEMENT AND THAT, ON THE INITIAL BORROWING
DATE, LIENS EXIST ON THE COLLATERAL PURSUANT TO THE SECOND-LIEN NOTE DOCUMENTS,
WHICH LIENS HAVE BEEN AND ARE REQUIRED TO BE SUBORDINATED AND JUNIOR TO THE
LIENS CREATED PURSUANT TO THE CREDIT DOCUMENTS IN ACCORDANCE WITH THE TERMS OF
THE INTERCREDITOR AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF SECTION 8.1 OF THE
INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
          (b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED
(OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT.
          (c) EACH LENDER HEREBY AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT TO EXECUTE AND DELIVER THE INTERCREDITOR
AGREEMENT AMENDMENT AND TERMINATION.
          (d) THE PROVISIONS OF THIS SECTION 13.19 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER

-120-



--------------------------------------------------------------------------------



 



IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE INTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT OR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.
* * *

-121-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

            RCN CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK TRUST COMPANY
   AMERICAS, as Lender and as
   Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

            CITICORP USA, INC., as Lender and as
   Syndication Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE, as Lender and as
  Documentation Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RCN CORPORATION, THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, AND
DEUTSCHE BANK SECURITIES INC., AS SOLE LEAD ARRANGER

NAME OF INSTITUTION:

              By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1.   Amount and Terms of Credit.  
  1  
 
               
 
  1.01   The Commitments     1  
 
  1.02   Minimum Amount of Each Borrowing     4  
 
  1.03   Notice of Borrowing     4  
 
  1.04   Disbursement of Funds     5  
 
  1.05   Notes     5  
 
  1.06   Conversions     7  
 
  1.07   Pro Rata Borrowings     8  
 
  1.08   Interest     8  
 
  1.09   Interest Periods for Eurodollar Loans     9  
 
  1.10   Increased Costs, Illegality, etc.     10  
 
  1.11   Compensation     12  
 
  1.12   Change of Lending Office     12  
 
  1.13   Replacement of Lenders     12  
 
  1.14   Incremental Loan Commitments     13  
 
                SECTION 2.   Letters of Credit.     17  
 
               
 
  2.01   Letters of Credit     17  
 
  2.02   Maximum Letter of Credit Outstandings; Final Maturities     18  
 
  2.03   Letter of Credit Requests; Minimum Stated Amount     18  
 
  2.04   Letter of Credit Participations     19  
 
  2.05   Agreement to Repay Letter of Credit Drawings     21  
 
  2.06   Increased Costs     21  
 
                SECTION 3.   Commitment Commission; Fees; Reductions of
Commitment.     22  
 
               
 
  3.01   Fees     22  
 
  3.02   Voluntary Termination of Unutilized Revolving Loan Commitments     23  
 
  3.03   Mandatory Reduction of Commitments     24  
 
                SECTION 4.   Prepayments; Payments; Taxes.     25  
 
               
 
  4.01   Voluntary Prepayments     25  
 
  4.02   Mandatory Repayments     26  
 
  4.03   Method and Place of Payment     30  
 
  4.04   Net Payments     30  
 
                SECTION 5.   Conditions Precedent to Credit Events on the
Initial Borrowing Date.     33  
 
                SECTION 6.   Conditions Precedent to All Credit Events     38  
 
               
 
  6.01   No Default; Representations and Warranties.     38  

(i)



--------------------------------------------------------------------------------



 



                              Page  
 
  6.02   Notice of Borrowings; Letter of Credit Request     38  
 
                SECTION 7.   Representations and Warranties     38  
 
               
 
  7.01   Organizational Status     39  
 
  7.02   Power and Authority     39  
 
  7.03   No Violation     39  
 
  7.04   Approvals     40  
 
  7.05   Financial Statements; Financial Condition;        
 
      Undisclosed Liabilities; Projections     40  
 
  7.06   Litigation     41  
 
  7.07   True and Complete Disclosure     41  
 
  7.08   Certain Agreements     41  
 
  7.09   Tax Returns and Payments     42  
 
  7.10   Compliance with ERISA     42  
 
  7.11   The Security Documents     43  
 
  7.12   Real Property     44  
 
  7.13   Insurance     44  
 
  7.14   Subsidiaries     44  
 
  7.15   Compliance with Statutes, etc.     44  
 
  7.16   Investment Company Act     45  
 
  7.17   RCN International     45  
 
  7.18         45  
 
  7.19   Environmental Matters     45  
 
  7.20   Labor Relations     45  
 
  7.21   Intellectual Property, etc.     46  
 
  7.22   Indebtedness     46  
 
  7.23   FCC Licenses and Other Governmental Authorizations     46  
 
                SECTION 8.   Affirmative Covenants     48  
 
               
 
  8.01   Information Covenants     48  
 
  8.02   Books, Records and Inspections; Annual Meetings     50  
 
  8.03   Maintenance of Property; Insurance     51  
 
  8.04   Existence; Franchises     52  
 
  8.05   Compliance with Statutes, etc.     52  
 
  8.06   Compliance with Environmental Laws     52  
 
  8.07   ERISA     53  
 
  8.08   End of Fiscal Years; Fiscal Quarters     54  
 
  8.09   Performance of Obligations     54  
 
  8.10   Payment of Taxes     54  
 
  8.01   Use of Proceeds; Margin Regulations     54  
 
  8.02   Additional Security; Further Assurances; etc.     55  
 
  8.03   Ownership of Subsidiaries; etc.     56  
 
  8.04   Corporate Separateness     56  
 
  8.05   Permitted Acquisitions     56  
 
  8.06   Ratings     57  
 
  8.07   Designation of Subsidiaries     57  

(ii)



--------------------------------------------------------------------------------



 



                              Page   SECTION 9.   Negative Covenants     58  
 
               
 
  9.01   Liens     58  
 
  9.02   Consolidation, Merger, Purchase or Sale of Assets, etc.     61  
 
  9.03   Dividends.     63  
 
  9.04   Indebtedness     64  
 
  9.05   Advances, Investments and Loans     65  
 
  9.06   Transactions with Affiliates and Unrestricted Subsidiaries     67  
 
  9.07   Secured Leverage Ratio     67  
 
  9.08   Limitations on Modifications of Certificate of        
 
      Incorporation, By-Laws and Certain Other Agreements, etc.     68  
 
  9.09   Limitation on Certain Restrictions on Subsidiaries     68  
 
  9.10   Limitation on Issuance of Capital Stock     69  
 
  9.11   Business, etc.     69  
 
  9.12   Limitation on Creation of Subsidiaries and Unrestricted Subsidiaries  
  69  
 
                SECTION 10.   Events of Default     70  
 
               
 
  10.01   Payments     70  
 
  10.02   Representations, etc.     70  
 
  10.03   Covenants     70  
 
  10.04   Default Under Other Agreements     71  
 
  10.05   Bankruptcy, etc.     71  
 
  10.06   ERISA     71  
 
  10.07   Security Documents     72  
 
  10.08   Subsidiaries Guaranty     72  
 
  10.09   Judgments     72  
 
  10.10   Change of Control     73  
 
  10.11   Certain Tax Payments     73  
 
                SECTION 11.   Definitions and Accounting Terms     74  
 
               
 
  11.01   Defined Terms     74  
 
                SECTION 12.   The Administrative Agent.     105  
 
               
 
  12.01   Appointment     105  
 
  12.02   Nature of Duties     105  
 
  12.03   Lack of Reliance on the Administrative Agent     106  
 
  12.04   Certain Rights of the Administrative Agent     106  
 
  12.05   Reliance     106  
 
  12.06   Indemnification     106  
 
  12.07   The Administrative Agent in its Individual Capacity     107  
 
  12.08   Holders     107  
 
  12.09   Resignation by the Administrative Agent     107  
 
                SECTION 13.   Miscellaneous.     109  
 
               
 
  13.01   Payment of Expenses, etc.     109  
 
  13.02   Right of Setoff     110  

(iii)



--------------------------------------------------------------------------------



 



                              Page  
 
  13.03   Notices     111  
 
  13.04   Benefit of Agreement; Assignments; Participations     111  
 
  13.05   No Waiver; Remedies Cumulative     113  
 
  13.06   Payments Pro Rata     114  
 
  13.07   Calculations; Computations     114  
 
  13.08   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;        
 
      WAIVER OF JURY TRIAL     115  
 
  13.09   Counterparts     116  
 
  13.10   Effectiveness     116  
 
  13.11   Headings Descriptive     116  
 
  13.12   Amendment or Waiver; etc.     116  
 
  13.13   Survival     118  
 
  13.14   Domicile of Term Loans     118  
 
  13.15   Register     118  
 
  13.16   Confidentiality     119  
 
  13.17   Limitation on Additional Amounts     119  
 
  13.18   The Patriot Act     120  

(iv)



--------------------------------------------------------------------------------



 



     
SCHEDULE 1.01
  Commitments
SCHEDULE 2.01(b)
  Existing Standby Letters of Credit
SCHEDULE 7.09
  Taxes
SCHEDULE 7.10
  Plans
SCHEDULE 7.12
  Real Property
SCHEDULE 7.14
  Subsidiaries
SCHEDULE 7.21
  Existing Indebtedness
SCHEDULE 7.22
  Insurance
SCHEDULE 7.23(a)
  FCC Licenses
SCHEDULE 7.23(b)
  Governmental Authorizations
SCHEDULE 7.26
  Existing Defaults
SCHEDULE 9.01(iii)
  Existing Liens
SCHEDULE 9.05(iii)
  Existing Investments
 
   
EXHIBIT A-1
  Form of Notice of Borrowing
EXHIBIT A-2
  Form of Notice of Conversion/Continuation
EXHIBIT B-1
  Form of Term Note
EXHIBIT B-2
  Form of Revolving Note
EXHIBIT B-3
  Form of Swingline Note
EXHIBIT C
  Form of Incremental Commitment Agreement
EXHIBIT D
  Form of Letter of Credit Request
EXHIBIT E
  Form of Section 4.04(b)(ii) Certificate
EXHIBIT F-1
  Form of Opinion of Andrews Kurth LLP, Counsel to the Credit Parties
EXHIBIT F-2
  Form of Opinion of Benjamin R. Preston, General Counsel to the Credit Parties
EXHIBIT G-1
  Form of Secretary’s Certificate
EXHIBIT G-2
  Form of Officers’ Certificate
EXHIBIT H
  Form of Subsidiaries Guaranty
EXHIBIT I
  Form of Pledge Agreement
EXHIBIT J
  Form of Security Agreement
EXHIBIT K
  Form of Solvency Certificate
EXHIBIT L
  Form of Compliance Certificate
EXHIBIT M
  Form of Intercompany Note
EXHIBIT N
  Form of Assignment and Assumption Agreement

 